t c memo united_states tax_court santa monica pictures llc perry lerner tax_matters_partner petitioner v commissioner of internal revenue respondent corona film finance fund llc perry lerner tax_matters_partner petitioner v commissioner of internal revenue respondent docket nos filed date george w connelly jr linda s paine and phyllis ann guillory for petitioner james p thurston h clifton bonney jr and kenneth c peterson for respondent petitioner in docket no is santa monica pictures llc smp perry lerner tax_matters_partner petitioner in docket no is corona film finance fund llc corona perry lerner tax_matters_partner by order dated date we consolidated these cases for purposes of trial briefing and opinion references to petitioner in this opinion are to perry lerner in his capacity as tax_matters_partner of smp and corona table of contents findings_of_fact i the ackerman group a perry lerner b peter ackerman c somerville s trust d rockport capital inc e rockport advisors inc f crown capital group ii the credit lyonnais group a credit lyonnais b consortium de realisation c generale bank nederlands iii metro-goldwyn-mayer inc a history of mgm before b pathe acquisition of mgm c sealion corp d cashflow problems of mgm-pathe e facility agreements with clbn f credit lyonnais takes control of mgm g financial restructuring h carolco pictures inc i sealion settlement j credit lyonnais decides to sell new mgm iv safari acquisition co a the safari consortium b safari indicates its interest in new mgm c investigation of mgm d kerkorian moves in and buys mgm e debt release and assumption_agreement f subparticipation agreement g dissolution of mgm holdings and formation of smhc v the cdr transaction a initial contact with mr jouannet b negotiation and drafting process rockport capital confirms its interest draft term sheet and letter agreements further negotiation and drafting santa monica pictures llc is formed c final agreements and documents side letter agreement exchange and contribution agreement smp llc agreement a amendment no b amendment no deposit account agreement advisory fee agreement consent d assignment to santa monica finance b v e exercise of the put vi film rights contributed to smhc a film titles and development projects b history of the ebd film library epic productions ebd rotterdam finance b v selection of film titles for cdr assignments before the contributions to smhc storage conditions of the ebd film library vii due diligence for the cdr transaction a james rhodes b troy gould chain-of-title and record search access letters viii other film activities ix relationship with trometro films llc a john h van merkensteijn b trometro films llc c trometro’s purchases of smp’s receivables first note purchase agreement second note purchase agreement purchase_price determinations payments on the trometro notes x distribution agreements a the trometro distribution agreement b the troma distribution agreement c troma entertainment inc d troma’s distribution of the ebd film library distribution history distribution revenue and expenses xi transactions with imperial credit industries inc a imperial credit industries inc b shopping for tax deals c proposed transaction with smp d proposed transaction with corona formation of corona film finance fund llc the corona transaction initial purchase of smp’s interest in corona additional purchase of smp’s interest in corona sale of the dollar_figure million receivable imperial’s capital_contribution treasury bills xii subsequent transactions involving trometro and troma a capital_contribution agreement b assumption_agreement c transfer and assignment of the carolco securities d smhc and troma merger smhc merges into troma smhc’s dissolution tax_return treatment of the transaction termination of the distribution agreements e letter agreement with trometro f troma finance llc xiii business characteristics of smp corona and smhc a smp b corona c smhc xiv partnership tax returns a smp b corona c mr and mrs ackerman xv notices of final partnership administrative adjustments a smp b corona opinion i partnership tax rules a in general b claimed application of partnership tax rules ii burden_of_proof iii economic_substance a parties’ contentions b general legal principles c summary of conclusions d subjective business_purpose banks’ purposes a banks’ prior history with film business b banks’ regulatory environment c why the ackerman group d inattention to film rights in negotiations e selection of ebd film rights f conclusion ackerman group’s purposes a mr lerner’s and mr ackerman’s backgrounds b focus on tax_attributes c nature of ebd film rights d purported interest in cdr library e purported springboard for new library f acquiring nols for a film business g contemporaneous expression of purpose conclusion e objective economic_substance economic significance of banks’ contributions a advisory fee and put price i banks’ understanding ii ackerman group’s understanding iii negotiation and drafting process b redemption and liquidation rights c smp’s conversion option d distribution rights e carolco securities economic benefits for the ackerman group ebd film library a petitioner’s expert i income projections ii cost projections iii net cashflows iv valuations v market approach b respondent’s expert i income projections ii cost projections iii net cashflows iv valuations v market approach c court’s analysis i reconciliation of expert opinions ii exclusion of certain film titles iii analysis of expert opinions iv conclusion carolco securities net operating losses conclusion f other considerations smp’s other film-related activities relationship between the parties ackerman group’s exploitation of tax_attributes congressional intent g conclusion iv step_transaction_doctrine a legal principles b parties’ arguments c court’s analysis d conclusion v basis arguments a worthlessness issue contribution of worthless assets worthlessness of debts b bona_fide indebtedness issue vi corona transaction vii sales of receivables to trometro viii summary of conclusions so far ix at-risk and passive_activity_loss rules x smp’s basis in smhc stock xi accuracy-related_penalties a burden of production b gross_valuation_misstatements c 20-percent accuracy-related_penalties negligence substantial_understatement_of_income_tax d reasonable_cause date memorandum from shearman sterling ernst young memorandum date shearman sterling memorandum date shearman sterling memorandum date shearman sterling memorandum grant thornton memorandum opinion from chamberlain hrdlicka conclusion xii evidentiary matters a daubert issues mr crawford ms nemschoff a ms nemschoff’s expert opinion b petitioner’s arguments c court’s analysis mr shapiro a mr shapiro’s expert opinion b court’s analysis b mr jouannet’s response exhibit 226-p memorandum findings_of_fact and opinion thornton judge these consolidated cases stem from transactions that occurred in the wake of the sale of the legendary motion picture company metro-goldwyn-mayer mgm by the french banking giant credit lyonnais peter ackerman his business partner perry lerner and their related entities collectively the ackerman group had helped organize a consortium which made a bid to purchase mgm from credit lyonnais the consortium lost out to kirk kerkorian’s winning bid the ackerman group then set out to acquire mgm’s parent company santa monica holdings corp smhc which credit lyonnais still owned smhc was largely devoid of assets it owed about dollar_figure billion to credit lyonnais and its cluster of subsidiaries adjuncts and associated companies the credit lyonnais group there were however tantalizing tax_attributes credit lyonnais’s purported tax basis in the smhc indebtedness was about dollar_figure billion its purported tax basis in the smhc stock was about dollar_figure million this debt represented part of the approximately dollar_figure billion that the credit lyonnais group had previously lent or advanced to mgm during its brief unprofitable relationship with mgm first as lenders to mgm and then after foreclosing as owners of mgm credit lyonnais had transferred the approximately dollar_figure billion of debt from the mgm operating company to santa monica holdings corp smhc or more precisely to its predecessor mgm group holdings corp partly to facilitate the sale of the mgm operating company to kirk kerkorian to acquire smhc in a manner that might preserve the tax_attributes the ackerman group formed a new limited_liability_company santa monica pictures llc smp which elected to be treated as a partnership for federal tax purposes the credit lyonnais group agreed to contribute to smp the high-basis low- value indebtedness and smhc stock after first contributing to smhc a library of what might charitably be called b-grade films in exchange the credit lyonnais group was to receive preferred interests in smp and a dollar_figure million advisory fee pursuant to a side agreement the ackerman group committed to purchase these preferred interests from the credit lyonnais group upon demand for a dollar_figure million put price in late the credit lyonnais group made the agreed-upon contributions to smp some weeks later the credit lyonnais group exercised its put sold its smp interests to somerville s trust mr ackerman’s grantor_trust and so departed smp smp was left holding instead of the proverbial bag the high-basis low-value assets that the credit lyonnais group had contributed and indirectly through smhc the b-grade films more precisely the dollar_figure million advisory fee was to be paid to one of the credit lyonnais group members credit lyonnais international services clis more precisely the commitment to purchase the credit lyonnais group’s preferred interests was made by one of the ackerman group members rockport capital inc relying upon certain partnership basis rules ie sec_704 sec_743 and sec_754 the ackerman group claimed to succeed to credit lyonnais’s purported dollar_figure billion tax basis in the contributed smhc indebtedness and purported dollar_figure million tax basis in the smhc stock in separate transactions in and smp sold to trometro films llc trometro portions of the smhc indebtedness for much less than the claimed basis smp also formed another partnership corona film finance fund llc corona and contributed to it part of the smhc indebtedness smp then sold most of its ownership_interest in corona to imperial credit industries inc imperial for much less than its claimed basis on its partnership tax returns for and smp claimed capital losses totaling altogether about dollar_figure million from these various transactions these claimed losses passed through for the primary benefit of mr ackerman corona meanwhile sold to trometro the smhc indebtedness that smp had contributed at corona’s formation on it sec_4 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years at issue and in certain references as amended all rule references are to the tax_court rules_of_practice and procedure in our findings_of_fact we use terms such as indebtedness or contributions only for convenience and not to denote any legal significance partnership tax_return for corona claimed a capital_loss of about dollar_figure million from this transaction respondent issued separate notices of final_partnership_administrative_adjustment fpaas to perry lerner as tax_matters_partner for smp and corona with respect to their partnership taxable years ended date and date in the fpaas respondent disallowed smp’s and corona’s aforementioned claimed capital losses on a number of theories including the application of substance over form principles respondent argues that smp and corona are not entitled to the indebtedness bases or the associated capital losses that those this claimed loss essentially duplicated losses that santa monica pictures llc smp had claimed from its sale to imperial credit industries inc imperial of smp’s ownership_interest in corona film finance fund llc corona most of corona’s claimed loss passed through for the benefit of imperial as a fee for the tax benefits it received imperial paid indirectly to smp through corona almost dollar_figure million at some point in these proceedings imperial filed a bankruptcy petition consequently any partnership items of imperial including the loss that passed through from corona became nonpartnership_items on the date the bankruptcy petition was filed sec_301_6231_c_-7 temporary proced admin regs fed reg date imperial is not a party to these proceedings in the notice of final_partnership_administrative_adjustment issued to corona for its taxable_year respondent determined as the lone adjustment in that fpaa an dollar_figure million increase in corona’s reported distributions respondent concedes that this adjustment is no longer a partnership_item and that this court lacks jurisdiction to redetermine that adjustment based on that concession the court will dismiss the taxable_year as moot at docket no entities claimed on their respective partnership tax returns and that smp claimed on its partnership tax_return petitioner disagrees petitioner contends among other things that substance over form principles do not apply because when the contribution of smhc stock and debt occurred and thereafter the ackerman group had the legitimate business_purpose of getting into the film business with the credit lyonnais group ultimately we must decide whether smp is entitled to a dollar_figure capital_loss on its sale to trometro of a dollar_figure million receivable in whether smp is entitled to capital losses of dollar_figure and dollar_figure on its sales to imperial of portions of its corona membership interest in whether smp is entitled to a dollar_figure capital_loss on its sale to trometro of an dollar_figure million receivable in whether corona is entitled to a capital_loss on its sale to trometro of a dollar_figure million receivable in whether accuracy-related_penalties under sec_6662 or h apply with respect to the partnership adjustments to smp’s and returns and corona’s return corona claimed a dollar_figure capital_loss from the sale of the dollar_figure million receivable in we do not have jurisdiction over the portion of this loss that passed through to imperial ie dollar_figure see supra note on smp’s fpaa for respondent also determined a continued findings_of_fact smp is a delaware limited_liability_company with its principal_place_of_business in new york new york corona is a delaware limited_liability_company with its principal_place_of_business in new york new york the parties have stipulated many facts which are incorporated herein by this reference i the ackerman group a perry lerner during the taxable years at issue perry lerner was the managing member and the tax_matters_partner of smp and corona mr lerner is a successful tax lawyer he graduated from clairmont mckenna college in clairmont california in and from harvard law school in from to mr lerner worked as a clerk attorney advisor to judge arnold raum of the u s tax_court from to and again from to mr lerner worked for the law firm of kindall anderson in los angeles from to mr lerner worked as an attorney advisor for the u s treasury_department office of international tax counsel in washington d c continued dollar_figure adjustment for certain long-term_capital_gain that smp did not pass through on its partnership tax_return respondent does not seek to impose accuracy-related_penalties pursuant to sec_6662 with respect to this adjustment from approximately to mr lerner worked for the law firm of o’melveny myers llp he worked in the firm’s los angeles office until or before leaving to head up the firm’s london office in he returned to the firm’s los angeles office for about a year before moving to the firm’s new york office in mr lerner retired from o’melveny myers to become a sole practitioner b peter ackerman peter ackerman is a successful businessman he attended colgate university where he received a bachelor’s degree he attended graduate school at the fletcher school of law and diplomacy ultimately receiving a master of arts and law and diplomacy and a ph d in international affairs from to mr ackerman worked at drexel burnham formerly burnham co with michael milken in the high-yield and convertible_bond department while there he was exposed to buying and selling high-yield bonds recapitalizing leveraging companies restructuring troubled businesses and financing and investing in businesses during the period of mr ackerman’s employment there drexel burnham arranged the financing for major film companies including warner brothers paramount turner cnn and orion mr ackerman was actively involved in structuring the financing for the transaction wherein kirk kerkorian sold the mgm library for the first time to ted turner in mr ackerman was invited to become a visiting scholar at the international institute for strategic studies in london he stayed there until while he wrote and published a 400-page book called strategic nonviolent conflict during this period mr ackerman met mr lerner mr lerner represented mr ackerman in certain legal matters including issues stemming from drexel burnham’s bankruptcy and issues relating to mr ackerman’s estate_planning c somerville s trust during the taxable years at issue and at all relevant times mr ackerman was the beneficiary of the somerville s trust which was treated as a grantor_trust for federal_income_tax purposes all items of income expense or loss from somerville s trust were reported on mr ackerman and his wife’s joint federal_income_tax returns somerville s trust was the capital source for many of mr ackerman’s investments including the transaction involving the credit lyonnais group mr lerner was the trustee of the somerville s trust and he was fully empowered to transfer or invest its assets d rockport capital inc during the taxable years at issue and at all relevant times mr ackerman conducted all his investment activities through a wholly owned advisory company called rockport capital inc rockport capital rockport capital was a delaware subchapter_s_corporation mr lerner was an officer in rockport capital e rockport advisors inc after mr lerner retired from o’melveny myers in mr ackerman asked mr lerner to continue representing him mr ackerman was interested in various investment opportunities that were coming his way and he often asked mr lerner’s legal advice about them initially mr lerner devoted about half his time to mr ackerman’s affairs as a product of this representation mr lerner formed rockport advisors inc rockport advisors which he owned rockport capital and rockport advisors operated together with respect to mr ackerman’s investment activities including the transaction involving the credit lyonnais group f crown capital group in early mr lerner ceased using rockport advisors with respect to mr ackerman’s investments instead mr lerner created a new firm crown capital group inc crown capital located in new york to investigate and manage mr ackerman’s investments mr lerner owned percent and mr ackerman’s nephew owned percent of crown capital crown capital provided the due diligence and management services for mr ackerman’s investments including smp a theater exhibition company resort theaters a textile company a small insurance_company a business involved in manufacturing pokemon game cards a company that manufactured sample wallpaper and carpet boards a newspaper stuffing business a grocery business and a number of private equity investments oftentimes crown capital would make an investment in its own name and then transfer it into some new entity established for mr ackerman in some cases crown capital also acted on behalf of smp or smhc although there was no written agency agreement between these companies ii the credit lyonnais group a credit lyonnais during the early 1990s and the taxable years at issue credit lyonnais s a credit lyonnais was a large european banking and financial_institution organized under the laws of france credit lyonnais was the direct or indirect parent of other banking and financial institutions including credit lyonnais bank nederland n v clbn a bank organized under the laws of the netherlands and credit lyonnais international services clis credit lyonnais acquired clbn in the mid-1980s clbn developed a large business of financing media entertainment eg film television etc it was partly responsible for credit lyonnais’s indirect financing and ownership of film companies including mgmdollar_figure b consortium de realisation in credit lyonnais experienced a financial crisis following the intervention of the french government credit lyonnais announced a restructuring program that was intended to shore up its balance_sheet going forward under the restructuring program credit lyonnais’s troubled investments and loans including its loans to film companies such as mgm were effectively transferred into a wholly owned subsidiary consortium de realisation cdr cdr was set up for the purpose of liquidating and maximizing recovery on credit lyonnais’s bad assets when cdr was set up the credit lyonnais employees who were working on the troubled entertainment loans were given the option of transferring to cdr to continue working on those loans or taking other positions within credit lyonnais rene-claude jouannet a longtime employee of credit lyonnais transferred to cdr where he served as cdr’s general counseldollar_figure the credit lyonnais group’s loans to mgm and eventual ownership of mgm are described in detail infra as we discuss infra mr jouannet played a significant role in the transaction in which the ackerman group acquired smhc c generale bank nederland in date clbn was acquired by generale bank nederlands generale bank dollar_figure in this acquisition clbn’s good and bad assets were transferred to generale bank credit lyonnais lent generale bank the money to purchase the bad assets of clbn including the debt that mgm owed to clbn the loan from credit lyonnais to generale bank was nonrecourse generale bank was not obligated to pay back the borrowed amount except to the extent it realized anything on the bad assets iii metro-goldwyn mayer inc a history of mgm before metro-goldwyn-mayer inc was established in as a major film studio based in los angeles california since its establishment metro-goldwyn-mayer inc has experienced numerous reorganizations and name changes for convenience we sometimes refer to metro-goldwyn-mayer inc and its successors generally as mgm in mgm purchased united artists ua the combined entity then changed its name to mgm ua entertainment co mgm ua from through mgm ua continued to produce and distribute film and television products in kirk the actual name is generale banque we follow the parties’ convention in referring to it in anglicized fashion as generale bank sometimes in quoted material the reference is to generale banque or gb kerkorian the majority shareholder of mgm ua entered into a series of transactions with turner broadcasting system tbs resulting in tbs’s acquisition of the pre-1986 mgm film library see eg 111_tc_315 mgm ua communications co mgm communications was formed out of the remaining assets of mgm and ua including the ua film library in mgm communications began to explore selling all or part of these assets b pathe acquisition of mgm in date the board_of directors of mgm communications agreed to sell the company for approximately dollar_figure billion excluding certain additional costs to pathe communications corp pathe which was indirectly controlled by giancarlo parretti and florio fiorinidollar_figure pursuant to this agreement mgm- pathe communications co a wholly owned subsidiary of pathe merged with and into mgm communications the merger the surviving corporation was mgm-pathe communications co mgm- pathe as a result of the merger pathe owned percent of mgm-pathe stock c sealion corp in connection with pathe’s acquisition of mgm credit lyonnais lent dollar_figure million to sealion corp n v sealion to finance this purchase_price pathe communications corp relied in part on its available lines of credit from clbn pursuant to a credit agreement dated date sealion then lent the dollar_figure million to pathe which in turn used the funds to finance part of the acquisition of mgm communications sealion entered into a stock purchase agreement dated as of date with melia international n v melia which owned percent of pathe’s outstanding common_stock pursuant to the stock purchase agreement sealion purchased big_number shares of mgm-pathe’s common_stock constituting percent of the common_stock of mgm-pathe from melia sealion in turn pledged it sec_1 percent interest in mgm-pathe to credit lyonnais as security for the dollar_figure million loan thereafter sealion melia and pathe controlled the boards of directors of pathe and mgm-pathe d cashflow problems of mgm-pathe before the pathe acquisition mgm relied on cashflows from its distribution agreements to conduct its day-to-day operations and to generate revenue to finance pathe’s recent acquisition of mgm ua communications however mr parretti entered into new distribution agreements which were then factored with financial institutions thereby depriving mgm of approximately to percent of its ordinary cashflow consequently mgm-pathe was soon unable to finance its day-to-day operations including motion picture production and release to fund all its operating costs including the payment of interest mgm-pathe had to rely on external capital in the form of continuous borrowing from the credit lyonnais group mgm-pathe’s weak financial condition was well-known in the entertainment industry and made it harder to attract film talent to mgm e facility agreements with clbn on date pathe and mgm-pathe entered into a so- called dollar_figure million interim revolving credit facility with clbn the dollar_figure million facility which incorporated all of mgm- pathe’s borrowing from november dollar_figure all borrowing under the dollar_figure million facility was at the absolute discretion of clbn and was secured_by mgm-pathe’s assets and pathe’s interest in mgm-pathe stock on date a group of mgm-pathe’s creditors excluding clbn filed an involuntary chapter bankruptcy petition in u s bankruptcy court to pay off its creditors other than clbn and allow it to emerge from bankruptcy mgm- pathe entered into a so-called dollar_figure million facility agreement the dollar_figure million facility agreement with clbn dated as of april dollar_figure borrowing under the dollar_figure million facility agreement was secured_by mgm-pathe’s assets as well as the stock of pathe and mgm-pathe as a result of the new financing mgm-pathe was the name of this agreement did not necessarily control the amount that was advanced under the agreement the name of this agreement did not necessarily control the amount that was advanced under the agreement amounts available under the dollar_figure million facility agreement were in addition to amounts available under the dollar_figure million facility able to reach an accord with its creditors and emerge from bankruptcy in connection with the dollar_figure million facility agreement pathe and certain of melia’s stockholders and subsidiaries entered into certain agreements in date whereby those parties guaranteed mgm-pathe’s obligations under the dollar_figure million facility agreement and pledged to clbn all shares of pathe mgm- pathe and melia owned by those parties to secure all indebtedness then owing by pathe and certain affiliates to clbn the pledge agreement the shares covered by these agreements represented approximately percent of the outstanding common_stock of pathe and percent of the stock of mgm-pathe which shares were held in irrevocable voting_trust agreements in favor of clbn as part of this process mr parretti entered into corporate governance agreements with clbn wherein mr parretti and pathe ceded responsibility for the day- to-day management of mgm-pathe to credit lyonnais on date as a result of certain actions by mr parretti in violation of the corporate governance agreements between him and clbn clbn removed mr parretti and certain other directors of mgm-pathe f credit lyonnais takes control of mgm as of date credit lyonnais exercised effective_control over mgm-pathe it controlled all management decisions at mgm- pathe and elected mgm-pathe’s board_of directors during this period credit lyonnais maintained a constant presence at mgm- pathe’s corporate offices mgm-pathe’s deepening financial problems however strained its relationship with credit lyonnais for example during the quarter ended date mgm-pathe’s operating_expenses and financing costs exceeded its operating receipts and its management expected that operating_expenses and financing costs would continue to exceed operating receipts for the foreseeable future mgm-pathe’s market share was less than two percent many of its valuable assets had either been sold or factored to finance pathe’s acquisition of mgm-pathe as a result mgm-pathe remained entirely dependent on clbn for additional capital to fund its ongoing operations mgm-pathe’s deepening financial problems persisted well into as of date clbn had lent mgm-pathe dollar_figure pursuant to the so-called dollar_figure million facility agreement and dollar_figure pursuant to the so-called dollar_figure million facility agreement mgm-pathe was in default on these obligations on date clbn notified pathe and mgm-pathe that it was exercising its right under the pledge agreement to foreclose on million shares of the common_stock of mgm-pathe representing percent of the outstanding common_stock of that company the letter stated that the foreclosure auction was scheduled for date and that clbn intended to bid-in or cause to be bid-in at least dollar_figure million of the secured_indebtedness clbn also advised pathe and mgm-pathe that dollar_figure million would be the minimum bid-in amount and that the sale of million shares would be subject_to a prior pledge in favor of credit lyonnais as assignee of sealion credit lyonnais formed mgm holdings corp mgm holdings to effect the foreclosure on the common_stock of mgm-pathe as of date clbn sold to mgm holdings approximately dollar_figure of pathe’s and mgm-pathe’s indebtednessdollar_figure credit lyonnais foreclosed on the mgm-pathe stock to recover amounts that it had invested in mgm it was not interested in any long-term investment in a film business as a result of the foreclosure mgm holdings owned percent of mgm-pathe’s common_stock and had the power to elect the entire board_of directors of mgm- pathe nevertheless the credit lyonnais group was working on a 5-year time clock from the date of foreclosure because u s banking laws required the credit lyonnais group to sell mgm within years ie on or before date on date mgm-pathe changed its name to metro- goldwyn-mayer inc mgm the parties agreed to a purchase_price equal to the aggregate principal_amount outstanding on the debt together with all interest fees and other_amounts then due and owing g financial restructuring after the foreclosure mgm was a tarnished brand as a maker of motion picture products it was minimally competitive mgm had effectively gotten out of the television business and had no activities in ancillary media such as interactive and video games mgm had a substantial film library including the considerable ua library but it was not aggressively exploiting it mgm’s financial position was precarious it was functioning on a credit facility that clbn had granted in an emergency fashion although the facility was supposed to be in the dollar_figure million range clbn’s exposure had risen to half a billion dollars mgm needed additional funding for its production activities this funding came directly or indirectly from the credit lyonnais group the credit lyonnais group meanwhile had already invested approximately dollar_figure billion in mgm-pathe including amounts that it had lent to pathe to various entities in connection with pathe’s acquisition of mgm-pathe and to mgm- pathe credit lyonnais determined that it needed to maintain mgm’s operations to increase mgm’s value because it appeared impossible to sell mgm under satisfactory conditions it was necessary to rebuild it which required both time and financial means consequently effective date clbn provided mgm a commitment for an additional dollar_figure million 3-year revolving credit facility dollar_figure million facility dollar_figure in light of credit lyonnais’s escalating financial exposure and mgm’s dwindling business prospects credit lyonnais formulated a business strategy for mgm which included completely replacing the company’s management restructuring mgm’s finances to replenish its equity_capital and to significantly reduce the weight of its debt and establishing a 5-year business plan intended to reposition mgm among the film industry’s major players and to increase the value of its assets particularly through an intensive program of new film productiondollar_figure in date mgm began a comprehensive restructuring of its capital structure and its corporate management the restructuring this restructuring consisted primarily of splitting mgm into two entities the goal was to set up a separate operating company which would be capitalized with dollar_figure billion in equity and would have sufficiently reduced liabilities to allow additional borrowing from lenders other than credit lyonnais mgm was renamed mgm group holdings corp mgm group the name of this agreement did not necessarily control the amount that was advanced under the agreement credit lyonnais selected a 5-year business plan because of u s laws requiring the bank to divest itself of mgm within years of acquisition holdings mgm group holdings contributed substantially_all its assets including its film and television assets and some liabilities to a new subsidiary which was later named metro- goldwyn-mayer inc new mgm dollar_figure in the restructuring mgm’s debt to clbn was divided between mgm group holdings and new mgm mgm group holdings retained approximately dollar_figure million of the debt which was restated and consolidated in an amended restated and consolidated credit agreement with clbn mgm group holdings executed a dollar_figure note dated date which was due and payable on date this dollar_figure million debt was unsecured by new mgm’s assets dollar_figure million of the principal_amount was non-interest bearing as of date new mgm owed clbn approximately dollar_figure million in principal and interest new mgm and clbn entered into an amended restated and consolidated credit agreement the new mgm credit agreement in which the loans that new mgm assumed in the restructuring were consolidated and converted into a term_loan with a due_date of date the clbn term_loan in accordance with the restructuring new mgm and credit lyonnais entered into a working_capital agreement dated as part of the restructuring mgm group holdings corp retained its accrued tax_attributes including its accrued net operating losses nols the restructuring included the appointment of a new management team under frank mancuso as chief_executive_officer date the working_capital agreement the working_capital agreement provided for payment of interest on the amounts that credit lyonnais had previously lent to mgm these amounts became due on date new mgm executed a dollar_figure million note dated date in connection with the working_capital agreement and the new mgm credit agreement mgm group holdings pledged its new mgm stock as well as new mgm’s film and other assets to credit lyonnais clbn advanced dollar_figure in additional funds to mgm group holdings pursuant to a demand promissory note clbn demand note and an irrevocable notice of drawing both dated date on date mgm group holdings made an additional drawing of dollar_figure under the clbn demand note in all clbn advanced a total of dollar_figure in additional funds to mgm group holdings h carolco pictures inc in credit lyonnais using mgm as a vehicle made an investment in carolco pictures inc carolco and sought to take an active role in that company’s operations carolco had been a major motion picture producer producing some of the highest revenue-grossing motion pictures ever made including terminator judgment day total recall cliffhanger basic instinct and rambo first blood part ii carolco initially produced four to six major motion pictures a year but like mgm was forced to cut production in the early 1990s due to serious financial problems in carolco underwent a financial restructuring the carolco restructuring to reduce or satisfy carolco’s financial obligations and to provide additional capital to permit carolco to continue as a going concern as part of the carolco restructuring mgm with other investors agreed to invest in carolco in exchange for distribution rights to carolco’s filmsdollar_figure on date in connection with the restructuring mgm holdings purchased big_number shares of carolco preferred_stock for dollar_figure million and carolco subordinated notes for dollar_figure million the carolco securities dollar_figure credit lyonnais provided mgm holdings the funds for investing in the carolco securities as a result of the carolco restructuring carolco’s management began preparing some of carolco’s motion picture projects for eventual production by date however due to the unexpectedly high cost of certain motion pictures it became apparent that carolco would have inadequate capital to on date carolco and mgm entered into two distribution agreements a domestic output agreement and an international output agreement in which mgm was to distribute carolco films between date and date carolco issued additional securities to mgm holdings in lieu of quarterly interest payments on the carolco subordinated notes execute its business plan going forward during the second half of and early carolco sold substantially_all its rights in such motion picture projects as crusades showgirls and lolita to raise operating capital and reduce payment obligations carolco obtained certain accommodations from its investors after discussions with its present investors and potential new investors during it became apparent to carolco that the necessary additional capitalization required to continue carolco’s business plan was not going to be forthcoming consequently carolco decided to sell its main film library and certain other assets in hopes of generating cash with which it could reduce its debt and pursue motion picture projects in date twentieth century fox film corp twentieth century fox offered approximately dollar_figure million for the carolco film library the projects and the studio although accepting this offer would have doomed carolco’s prospects as a going concern carolco decided to pursue the offer and began negotiating a sale agreement on date carolco and twentieth century fox executed an agreement providing for the sale of substantially_all of carolco’s assets for approximately dollar_figure million and requiring carolco to file a voluntary chapter bankruptcy petition on date carolco filed a voluntary petition under chapter of the u s bankruptcy code on date carolco filed a motion asking the bankruptcy court to issue an order allowing carolco to sell its assets to twentieth century fox for dollar_figure million on date the bankruptcy court held a hearing on carolco’s motion wherein carolco announced that canal had offered dollar_figure million for the carolco film library and related assets in an order dated date the bankruptcy court approved the sale of carolco’s film library and related assets to canal for dollar_figure million between date and date the debtors’ and creditors’ committee filed various successive plans of reorganization under each of these plans of reorganization the holders of carolco subordinated notes were in class and the holders of carolco preferred_stock were in cla sec_12 in each case the securities holders were to receive nothing in carolco’s liquidation in an order dated date the bankruptcy court confirmed the fourth and final amended plan_of_reorganization the bankruptcy court confirmed that smhc mgm group holdings’ successor which then held the carolco securities was to receive nothing for the carolco securities under this plan_of_reorganization because it was classified as a holder of class and claims i sealion settlement in date credit lyonnais and sealion entered into a settlement agreement whereby i sealion assigned it sec_1 percent interest in mgm group holdings stock to credit lyonnais and in exchange ii credit lyonnais accepted as repayment of all sums that sealion owed to it the assignment to credit lyonnais of the entire claim that sealion held against pathe pursuant to its loan agreement with pathe j credit lyonnais decides to sell new mgm as of mgm was not saleable its filmed entertainment business was still in financial disarray nevertheless after the restructuring and after nearly years under its new management team mgm made a fair recovery the management team’s actions began bearing fruit with some successful film releases such as stargate get shorty and the next two james bond movies mgm started to resemble a real operating motion picture company once again nonetheless credit lyonnais’s investment in mgm was considerable and never ending as time went on credit lyonnais became very pessimistic about recovering its investment in mgm certainly after credit lyonnais transferred ownership of the mgm stock to consortium de realisation cdr in credit lyonnais had much less interest in putting money into mgm’s movies as a result the number of movies in production at mgm diminished considerably credit lyonnais had reason to get out of its investment in mgm as expeditiously as possible at some point credit lyonnais decided to sell all the assets of mgm credit lyonnais assigned to cdr’s new management team which included mr jouannet the task of putting together the investment banking support and other support necessary to sell new mgm this team selected lazard freres co llc lazard freres as its investment banking firm and exclusive financial adviser for the sale of new mgm in early credit lyonnais through cdr formally put new mgm up for sale to pay off its outstanding debts credit lyonnais and mgm management hoped and expected to sell mgm for approximately dollar_figure billion iv safari acquisition co a safari consortium in early mark seiler contacted mr lerner about organizing a bid for new mgm mr seiler was the u s president of capella films inc a motion picture company and a wholly owned u s subsidiary of deyhle media group one of the largest film distributors in germanydollar_figure mr lerner introduced mr seiler to mr ackerman at some point a consortium called the safari at the time the five or six major motion picture companies were producing virtually all the motion pictures exhibited in the world and this consolidation was jeopardizing the ability of deyhle media group and other distributors to acquire motion picture content for distribution deyhle media group was interested in acquiring new mgm to assure a continuous flow of motion picture product acquisition co safari was formed in an effort to secure financing for a safari bid messrs lerner and ackerman met with a japanese company and a number of major film distributors including twentieth century fox b safari indicates its interest in new mgm on date messrs ackerman and seiler wrote a letter to mr peter r ezersky managing director of lazard freres submitting safari’s preliminary indication of interest in acquiring new mgm the letter stated an approximate range in which safari might be prepared to bid dollar_figure billion to dollar_figure billion and mentioned a number of conditions to be satisfied before any bid would be final and effective when this bid was submitted safari had not completed its due diligence of new mgm in formulating its final bid safari hired donaldson lufkin jenrette corp as its financial adviser and houlihan lokey howard zukin capital houlihan lokey as its valuation adviser on date lazard freres faxed a memorandum to capella films confirming a visit to mgm on may to and providing a draft list of information that was to be available during that time in the new mgm data room the new mgm data room was established in mgm’s offices in santa monica and each of the qualified bidders was permitted to bring in a team of advisers to investigate mgm’s company information c investigation of mgm mr lerner was involved in investigating new mgm mr lerner testified that he spent nearly a week in the data room of new mgm and talked to various members of new mgm’s corporate management team regarding their view of the company and its future in the course of this investigation mr lerner received an mgm corporation information memorandum and a confidential memorandum that lazard freres had prepared in connection with the sale of new mgm safari hired deloitte touche llp and the law firm of kaye scholer fierman hays handler llp kaye scholer to assist in investigating new mgm on date deloitte touche submitted its preliminary data room due diligence observations to safari this document explained the process and procedures followed in deloitte touche’s investigation of mgm including its review of the information in the new mgm data room it also identified certain open issues with respect to mgm on date kaye scholer submitted its preliminary memorandum to safari summarizing its legal due diligence investigation of new mgm kaye scholer reviewed i the corporate organization of mgm mgm’s principal subsidiaries and mgm group holdings ii chain-of-title documentation for the available portion of new mgm’s film library and other product- related documents and iii historical information for the mgm and ua entities including the more recent corporate restructurings the kaye scholer memorandum also provided a discussion of cdr’s tax basis in mgm holdings stock dollar_figure million mgm holdings’s tax basis in mgm group holdings stock dollar_figure million mgm group holdings’s tax basis in new mgm stock dollar_figure million new mgm’s tax basis in its assets dollar_figure billion as well as tax loss carryforwards and net_operating_loss carryforwards a memorandum dated date from kaye scholer to capella films which mr lerner received describes an mgm acquisition partnership structure and explains the proposed structure outlined herein would increase the amount receivable by cdr over a straight purchase under the proposed structure cdr would contribute the dollar_figure million of debt owed to it by mgm to the capital of holdings which in turn would contribute the debt to group which in turn would contribute the debt to mgm such contributions would increase the tax basis of the stock of each of the companies as a result cdr would have a tax basis in the stock of holdings of approximately dollar_figure8 billion cdr would then form a limited_liability_company the ‘llc’ by contributing the stock of holdings in exchange for a interest in the llc an unrelated party would receive a interest in exchange for a nominal amount then cdr would sell half of its interest or of the llc to an investor who could benefit from the use of a capital_loss investor the llc would not make an election under sec_754 to adjust the basis of its assets group would then sell the stock of mgm to capella and make an election under sec_338 of the code to treat the stock sale as an asset sale group would use a portion of the proceeds to repay to cdr the dollar_figure million of debt the remainder of the proceeds would be held by group other than the amount necessary to pay any taxes on the sale inasmuch as mgm’s nol’s may not be sufficient to offset the entire gain and some of group’s nols are subject_to limitations which prevent their use to offset mgm’s income on the deemed asset sale after waiting for at least one year investor would buy cdr’s other interest again the llc would not make an election under sec_754 of the code to adjust the basis of its assets as a result of these transactions investor would own of the llc and group and holdings could be liquidated into the llc the capital_loss on the liquidation which would be approximately dollar_figure billion would be allocated to investor in date houlihan lokey prepared a pro-forma library valuation as of date valuing new mgm’s film library at dollar_figure billion an amount greatly in excess of mgm’s capital and debtdollar_figure mr lerner testified that it was a valuation which we thought was fairly good a fairly good guess at what the assets were worth but that safari wanted to prepare its bid below this estimate in hopes of getting a discount accordingly safari submitted a dollar_figure billion bid which it believed was the high bid d kerkorian moves in and buys mgm safari was one of a number of bidders for new mgm new mgm’s management was interested in finding parties who would fund the acquisition of new mgm and retain existing management new mgm’s management met with messrs lerner and ackerman to discuss the possibility of doing a transaction with the management group new mgm’s management however decided against it they lacked mr lerner testified that this valuation did not take into account corporate taxes overhead and remake rights of several important pictures such as the james bond pink panther and rocky movies confidence in messrs lerner’s and ackerman’s capital sources and were not comfortable that their proposed financing from japan was going to materialize unbeknownst to safari new mgm’s management had the right after all the final bids were in to find another buyer within a certain number of hours after all bids were submitted new mgm’s management approached kirk kerkorian who through his company p f acquisition corp p f acquisition successfully bid dollar_figure billion for new mgm safari was not given an opportunity to rebid it lost out on its attempt to buy new mgm on date p f acquisition entered into a stock purchase agreement the stock purchase agreement with cdr mgm holdings mgm group holdings and new mgm the stock purchase agreement provided that all of new mgm’s and its subsidiaries’ indebtedness would be repaid in full upon the consummation of the sale and that any new mgm indebtedness remaining unpaid would be satisfied canceled or extinguished at or before the closing on the sale the closing date was set as of date e debt release and assumption_agreement as of date new mgm owed credit lyonnais dollar_figure under the working_capital agreement the dollar_figure billion purchase_price that p f acquisition paid for new mgm sufficed to pay off all of new mgm’s creditors except credit lyonnaisdollar_figure because the debt that new mgm owed credit lyonnais dollar_figure exceeded the new mgm sale proceeds that credit lyonnais was to receive dollar_figure new mgm still owed credit lyonnais dollar_figure on date credit lyonnais mgm group holdings and new mgm executed a debt release and assumption_agreement releasing new mgm from its obligations on the remaining dollar_figure of principal owed to credit lyonnais under the working_capital agreement and providing that mgm group holdings assumed this remaining dollar_figure of indebtedness the dollar_figure million receivable mgm group holdings and its successor smhc never executed a note for the dollar_figure of indebtedness referred to in the debt release and assumption_agreement f subparticipation agreement on date cdr and credit lyonnais entered into a subparticipation agreement concerning the working_capital agreement under this agreement cdr agreed to take a percent subparticipation in the working_capital agreement assuming all risks connected to that loan on date credit lyonnais sent a letter to cdr referencing the dollar_figure excess debt from the new mgm sale and stating pursuant to your agreement of date we generale bank clbn’s successor was to be paid dollar_figure which included accrued interest for the amounts that new mgm owed under the clbn term_loan have resolved and settled this insufficient payment by utilizing your subparticipation to meet the amount owed on date cdr assigned the dollar_figure million receivable to clis effective as of that date pursuant to a document entitled cession de creance g dissolution of mgm holdings and formation of smhc on or about date mgm holdings contributed its carolco preferred_stock and carolco subordinated notes to mgm group holdings on date mgm holdings was dissolved its assets were distributed to clis mgm holdings’s sole shareholder on date mgm group holdings changed its corporate name to santa monica holdings corp smhc v the cdr transaction a initial contact with mr jouannet after agreement was reached on the sale of new mgm one of mr jouannet’s continuing jobs at cdr was to see what if anything he could realize on the stock of mgm group holdings cdr and mr jouannet were interested in monetizing mgm group holdings as soon as possible sometime before date mr lerner on behalf of rockport capital and mr jouannet on behalf of cdr discussed a possible transaction involving mgm holdings and mgm group holdings the ackerman group hired a french firm unnamed in the record and the law firm of shearman sterling llp shearman sterling in new york city to assist in the proposed transaction with cdr mr lerner testified that when our conversation began with rene claude jouannet about acquiring mgm holdings i already knew from the due diligence exercise before that there were i would say complex tax issues arising from the acquisition of that company including tax basis and nol issues he testified that he asked shearman sterling to give him an analysis of the ways in which a transaction could be organized involving mgm holdings so that any_tax attributes that might have existed could be preserved shearman sterling prepared two memoranda summarizing the anticipated u s tax consequences of certain hypothetical transactions involving mgm holdings on date alvin d knott of shearman sterling sent a letter to william wofford an associate at white case requesting documentation of obligations that mgm group holdings owed balance sheets and income statements of mgm group holdings mgm and generale bank documentation of the loans from clbn to pathe documentation of the transactions in which mgm group holdings acquired sealion’ sec_1 5-percent interest in mgm group holdings and documentation of the liquidation of mgm holdings on november and mr wofford sent two letters to mr knott providing the requested information and documentation on date mr knott sent a letter to mr lerner enclosing these letters and summarizing the information and documentation received on date mr wofford faxed to mr lerner’s representative james m rhodes i the debt release and assumption_agreement dated as of date by and among mgm group holdings mgm and credit lyonnais and ii the certificate of amendment of mgm group holdings changing its name to smhc b negotiation and drafting process at some point mr lerner on behalf of rockport capital and mr jouannet on behalf of cdr decided to move forward with a transaction involving mgm group holdings negotiations concerning this proposed transaction continued throughout october and date the law firm of white case llp represented the interests of cdr during the course of the negotiation drafting and agreement process with the ackerman group sean geary was the lead attorney in white case’s representation of cdr rockport capital confirms its interest on date mr lerner sent a letter to mr geary as counsel for cdr confirming the interest of rockport capital in mgm holdings inc and the u s tax_attributes which may relate to the direct and indirect investments by credit lyonnais s a and cdr in metro- goldwyn-mayer inc the letter agreement did not mention any films or film business draft term sheet and letter agreements on date at mr lerner’s request shearman sterling sent mr geary a draft term sheet proposing a transaction with generale bank concerning mgm group holdings the draft term sheet contained a section entitled initial transactions providing generale banque acquires all the stock of mgm group holdings group and subsequently contributes obligations owed to it by group in the approximate amount of dollar_figure0 billion collectively the note to the capital of group the draft term sheet proposed an alternative transaction whereby if clis’s current basis in group stock is significant in lieu of the transactions described in the term sheet a clis will contribute all of the stock of group to newco in exchange for preferred interests b generale banque will contribute the note to newco in exchange for preferred interests and c newco will contribute the note to group the draft term sheet also contained a section entitled transaction structure providing step rockport capital inc and its associates the initial members form a delaware limited_liability_company newco and contribute assets cash and securities to newco in an agreed amount to enhance and monetize the value of the preferred interests to be issued in step step generale banque contributes all of the stock of group to newco in exchange for preferred membership interests in newco preferred interests the draft term sheet contained a section called terms of preferred interests which provided the preferred interests will have a liquidation value equal to dollar_figure million will have a per annum dividend preference and will be convertible after years into of newco’s common membership interests provided that if the conversion_right is exercised newco may redeem all of the preferred interests at their liquidation value plus accrued and unpaid dividends the conversion_right will be accelerated in the event newco fails to make a dividend payment when due on the preferred interests and in other pertinent circumstances in addition to these items the draft term sheet contained a section entitled conditions which among other things required generale bank to give satisfactory representations and warranties to newco and rockport capital as to the original amount of the loans evidenced by its note the amount outstanding under those loans at the time of the contribution of the note to newco and the fact that mgm group holdings and generale bank continuously recorded the note as debt from the date of its creation through the date of contribution it also provided that rockport capital and its associates would decide whether newco should be structured as a partnership or a corporation for federal_income_tax purposes the draft term sheet did not mention any films or film business on date at the request of mr lerner shearman sterling sent mr geary a memorandum entitled draft letter agreement discussing the alternative transaction alluded to in the draft term sheet and refining the terms and provisions in the draft term sheet the memorandum stated that the letter agreement would require generale bank and clis simply to transfer their respective assets to a newco in exchange for preferred interests which will be monetized rockport capital would form a delaware limited_liability_company newco and contribute assets cash and securities to newco in an amount mutually agreed by rockport clis and generale bank in exchange for all the common interests in newco clis would contribute all the stock of mgm group holdings to newco in exchange for preferred membership interests in newco and generale bank would contribute to newco in exchange for preferred membership interests some dollar_figure0 billion of obligations that mgm group holdings owed to generale bank regarding documentation the first draft letter agreement provided documentation the transactions will be documented in the form of an exchange and contribution agreement among newco clis and generale bank which will contain customary representations warranties and indemnification provisions including without limitation i representations and warranties by clis concerning group’s assets and the absence of any undisclosed liabilities ii representations and warranties by clis as to its basis in the stock of group iii representations and warranties by generale bank as to the original amount of the loan sec_25 mr geary explained that by this time the time of the draft letter agreement clearly there was going to be a second letter a put letter that’s what i understood to be monetized there was a put available we didn’t have to wait you know for the time of the deal evidenced by the note mgm group holdings’ debt obligations of dollar_figure billion the amount outstanding under such loans at the time of the contribution of the note to newco and the fact that generale bank and group continuously recorded the note as debt from the date of creation through the date of contribution and iv provisions providing for the indemnification by clis and generale bank of newco the initial members and their affiliates and agents against breaches of any of the foregoing representations or warranties at some point white case took control of drafting the letter agreement mr geary tried to produce something that reflected his discussions with mr jouannet mr geary incorporated into the drafting process a side letter agreement giving generale bank and clis the right to put their preferred interests in newco later smp to rockport advisors or its affiliate the put could be exercised no earlier than date and no later than date upon two days written notice from a seller to purchaser directing that the put be effected the side letter agreement proposed a dollar_figure million purchase_price for the preferred interests and an advisory fee consisting of dollar_figure million plus an amount not to exceed dollar_figure million equal to three-quarters of percent of the tax losses if any in excess of dollar_figure billion that would have been allocated to all members of newco other than generale bank clis rockport advisors cdr or their affiliates upon consummation of the various transactions the dollar_figure million purchase_price and the advisory fee were to be deposited in a blocked_account with a bank designated by cdrdollar_figure on date after exchanging numerous drafts of the letter agreement and the side letter agreement the parties reached a basic agreement no draft of the letter agreement or side letter agreement mentioned any films or film business further negotiation and drafting although the parties had reached basic agreement on the terms of the proposed transaction including the put in favor of generale bank and clis the transaction did not close at this point the parties proposed supplementary terms to the letter agreement and to the side letter agreement as well as several revisions to the terms of the side letter agreement these proposals primarily concerned the carolco securities--cdr wanted to retain the benefit of whatever value might be realized on those securities to this end the parties added a contingent amount to the put price that would be tied to any recovery on the carolco securities and also provided certain preferred distribution rights tied to any proceeds realized on a liquidation of carolco in addition the parties agreed that rockport capital instead of rockport advisors and mr lerner would be the initial members of a limited_liability_company that would later become smp which would be structured as a over the course of the drafting process the parties agreed to a dollar_figure million put price and a dollar_figure million advisory fee partnership for federal tax purposes and would be formed with an aggregate contribution of dollar_figure million after further negotiations on the terms of the transaction the attorneys for both sides began distilling those terms into an exchange and contribution agreement a limited_liability_company agreement a deposit account agreement and an advisory fee agreement santa monica pictures llc is formed on date smp filed its certificate of limited_liability_company on or about date smp applied for registration with the state of california for the purpose of registering to transact intrastate business in california c final agreements and documents on date the parties finalized the agreements that they had negotiated over the course of several months side letter agreement on date rockport capital cdr generale bank and clis executed a side letter agreement pursuant to which rockport capital irrevocably agreed to purchase upon written or facsimile notice all the preferred interests of generale bank and clis in smp for a specified purchase_price under the side letter agreement clis and generale bank could exercise the put by giving written or facsimile notice during the period commencing on date and ending december dollar_figure the purchase_price for the preferred interests consisted of a cash purchase_price and a contingent amount the cash purchase_price was defined as the amount of clis’s and generale bank’s initial preferred capital accounts in smp dollar_figure million plus interest as of the purchase date the contingent amount was defined as i the lesser_of dollar_figure million or the amount recovered on the carolco subordinated notes plus ii the lesser_of dollar_figure million or the amount recovered on the carolco preferred_stock by its terms the side letter agreement was not effective until i each of the parties signed a counterpart of the side letter agreement and received a full set of signed counterparts and ii rockport deposited dollar_figure million ie the sum of the preferred capital accounts of clis and generale bank on the closing date of the exchange and contribution agreement in an account maintained at chase manhattan bank the side letter agreement also provided that clis and generale bank had no obligation to make the contributions provided for in the exchange and contribution agreement unless and until the side letter agreement became effective any written or facsimile notice was required to have an attached instrument of assignment a copy of which was attached as exhibit a to the put agreement exhibit a provided that any assignment and transfer of the preferred interests to rockport capital was to be effective upon payment to the seller of the cash purchase_price provided in the put agreement exchange and contribution agreement on date smp cdr clis generale bank and rockport capital entered into an exchange and contribution agreement the exchange and contribution under this agreement clis and generale bank agreed to contribute assets to smp in exchange for preferred membership interests in smp according to the exchange and contribution agreement clis was to contribute its smhc stock and the dollar_figure million receivabledollar_figure generale bank was to contribute dollar_figure million in receivables schedule of the exchange and contribution agreement described the dollar_figure million receivable and the dollar_figure million in receivables as follows holdings-clis debt dollar_figure principal_amount of indebtedness outstanding under the mgm working_capital credit agreement dated as of date between metro- goldwyn-mayer inc mgm and credit lyonnais sa originally owing by mgm and assumed by santa monica holdings corporation then known as mgm group holdings corporation and herein holdings on date together with all accrued interest thereon holdings-gb debt indebtedness owing by holdings to generale bank nederland formerly known as credit lyonnais bank netherlands for borrowed money aggregating no less than dollar_figure together with all accrued interests thereon including that indebtedness evidenced by a promissory note dated date in the principal_amount of dollar_figure and by a promissory note dated date as previously noted on date mgm group holdings had changed its name to santa monica holdings corp smhc cdr and clis represented and warranted smhc had an authorized capitalization consisting of million shares of capital stock of which million shares of common_stock par_value dollar_figure per share were issued and outstanding the aggregate amount of capital clis contributed to mgm holdings from the date of the creation thereof to the date of mgm holdings’s liquidation equaled approximately dollar_figure million and clis had received no payment of principal on the dollar_figure million receivable and had not written down any of the debt for accounting or tax purposes generale bank also represented and warranted that it had received no payment of principal on the dollar_figure million in receivables and had not written down the loans for accounting or tax purposes cdr retained control of smhc’s tax_return filing obligations for all taxable years or other taxable periods ending on or before date on date white case faxed to mr lerner and his associates schedule sec_1 b and c to the exchange and contribution agreement and a revised deposit account agreement schedule b lists the u s video film rights to films identified by title only the rights to development projects and the rights to the carolco preferred_stock and dollar_figure aggregate principal_amount of the carolco subordinated notesdollar_figure smp llc agreement on date rockport capital and mr lerner formed smp pursuant to a limited_liability_company agreement the smp llc agreement the smp llc agreement indicated that among the purposes for which smp was formed was to produce and distribute filmed entertainment products and to own interests in entities engaged in such activities the smp llc agreement provided that the members of smp would have the following membership interests preferred common capital interest interest account account common preferred capital rockport lerner dollar_figure dollar_figure big_number big_number the agreement provided for types of interests--common i common ii and preferred members holding common i interests had exclusive voting rights in smp members holding preferred interests had no voting rights however they had the right to convert all their preferred interests into common ii interests on the exchange and contribution agreement including its attached schedules did not define the term u s video film rights or after december dollar_figure members holding common ii interests also had no voting rights in smp under the smp llc agreement if the members holding preferred interests exercised their conversion rights smp had the right to redeem all the preferred interests at a price equal to the sum of the preferred capital accounts for all holders of preferred interests smp also had the option to convert the preferred interests into debt of smp beginning on date and on conversion the debt would have a principal_amount equal to dollar_figure million for a term of years at an interest rate of percent per annum mr lerner was appointed smp’s manager the smp llc agreement provided that no member could sell assign transfer or dispose_of directly or indirectly by operation of law or otherwise including by merger consolidation dividend or distribution any membership interest without the prior written consent of smp’s manager it also provided that no member could retire or withdraw from smp without smp’s manager’s written consent except in certain defined circumstances pursuant to the smp llc agreement with certain exceptions each smp member including any additional members agreed that it members holding preferred interests could immediately convert their preferred interests to common ii interests if certain required annual distributions of excess cashflow were not made would not and would not cause any of its affiliates to at any time reveal to any other person or use in any way detrimental to smp any nonpublic confidential or proprietary information relating to the business and affairs of smp that was acquired or otherwise received by such person in connection with the transactions contemplated in the llc agreement a amendment no mr lerner and rockport capital executed an amendment amendment no to the smp llc agreement dated as of date which admitted clis and generale bank as new members of smp amendment no recited that clis would contribute its smhc stock and the dollar_figure million receivable to smp and generale bank would contribute dollar_figure of principal indebtedness owing by smhc in exchange for preferred interests in smpdollar_figure clis and generale bank executed ratification certificates agreeing to all the terms of the smp llc agreement as amended by amendment no b amendment no mr lerner as manager of smp and as a director of rockport capital executed a second amendment amendment no to the smp llc agreement dated as of date admitting somerville s trust as a member of smp amendment no required from this point forward the documents in the record including the relevant tax returns refer to dollar_figure in indebtedness owing by smhc previous documents alluded to a principal debt of dollar_figure for our purposes we refer to the dollar_figure million in receivables from generale bank somerville s trust to contribute dollar_figure million in cash to smp in exchange for a 5-percent common interest in smp to be held as a common i interest mr lerner as trustee of somerville s trust executed a document entitled assignment dated date in which somerville s trust contributed dollar_figure million in cash and marketable_securities to smpdollar_figure the members of smp had the following membership interests in smp after date common interest1 interest2 account account preferred common preferred capital capital dollar_figure dollar_figure clis generale bank big_number somerville dollar_figure big_number dollar_figure big_number big_number rockport dollar_figure lerner dollar_figure dollar_figure big_number big_number dollar_figure the common membership interests in smp do not add up to percent the preferred membership interests in smp do not add up to percent amendment no indicated that the dollar_figure million in cash and marketable_securities would be held by somerville s trust for the sole and exclusive benefit of the llc and that said amount shall heretofore be deemed assigned to and owned by the llc it also indicated that on or before date this amount plus interest would be paid to an account established in the name of smp deposit account agreement on date rockport cdr and chase manhattan bank entered into a deposit account agreement the deposit account agreement pursuant to which rockport agreed to place dollar_figure million in a blocked_account to be paid to generale bank and clis upon the exercise of the put under the side letter agreement pursuant to the deposit agreement upon notice from cdr directing a distribution to be made chase manhattan bank was irrevocably directed to distribute the amount specified in the notice rockport capital irrevocably agreed that no amount on deposit in the deposit account could be distributed at the direction of rockport capital the deposit agreement provided that on date the bank would withdraw and pay to rockport capital all funds then on deposit if no withdrawal had been made by then advisory fee agreement on date rockport capital executed a letter the advisory fee agreement agreeing to pay clis an advisory fee of dollar_figure million and an additional advisory fee equal to three- quarters of percent of the tax losses if any in excess of dollar_figure billion that would be allocated to all members of smp other than generale bank clis rockport or their affiliates as of the exchange and contribution agreement closing date in the advisory fee agreement rockport agreed that notwithstanding any provision of the letter agreement to the contrary the effective date will not occur unless rockport has made the payment if any required by the preceding paragraph consent prior to becoming members of smp clis and generale bank required mr lerner as manager of smp to execute a document the consent to provide advance consent to transfer clis’s and generale bank’s preferred interests and to withdraw from smpdollar_figure white case drafted the consent on behalf of clis and generale bank and dated it ___________ dollar_figure prior to clis’s and generale bank’s becoming members of smp mr lerner as manager of smp signed the consent agreeing to clis’s and generale bank’s transfer of preferred interests in smp and withdrawal as members of smp d assignment to santa monica finance b v on date mr geary sent mr lerner i a facsimile of an instrument assigning generale bank’ sec_61 percent preferred interest in smp to santa monica finance b v and ii an executed ratification certificate from the latter entity clis and generale bank planned to transfer the preferred interests to a cdr affiliate santa monica finance b v before the put under the side letter agreement was exercised mr lerner executed two other consents for the transfer of preferred interests and the withdrawal of an unnamed member of smp these consents were also predated e exercise of the put on date mr geary pursuant to the instructions of mr jouannet sent facsimiles to william ponce gary mazzola and celia murphy at chase manhattan bank and to mr lerner transmitting notices from clis and santa monica finance b v exercising their rights under the side letter agreement and the deposit account agreementdollar_figure the dollar_figure million that somerville s trust had deposited with chase manhattan bank was duly paid to clis and generale bank per an informal agreement between rockport capital and somerville s trust somerville s trust became the purchaser and owner of the preferred interests vi film rights contributed to smhc a film titles and development projects the following film titles and development projects were listed in schedule b of the exchange and contribution agreement as assets of smhc u s video film right sec_1 alley cat astro zombies auditions avenger banana monster battle of the last panzer battle of the valiant beast the blood brothers blood castle cardiac arrest carthage in flame sec_35 mr geary exercised generale bank’s and clis’s rights under the side letter agreement and deposit account agreement on date however the put period did not commence until date cold steel for tortuga conqueror and the empre sec_15 crimson demoniac duel of champions equinox erotkill escape from hell escape from venice fear fist of fear touch of death fraulein devil headless eye sec_26 invincible gladiator sec_27 invisible dead jungle master oasis of zombie sec_30 return of the conqueror return of the zombie sec_32 ss camp ss experimental love camp the sword the cro sec_35 throne of vengeance tiger of the seven sea sec_37 tormentor white slave zombie mother daughter loving war development projects atlanti sec_1 captain’s daughter child prostitution detroit boogie deadly vision dubrovsky shining city dollar_figure man ballhouse jam cinderella golden goose goldilocks bears jack the bean stalk octavia platypus cove summer camp nightmare bombay talkie courtesans of bombay hullabaloo over georgia shakespeare wallah nasty hero to love again sticks and stone sec_41 this time i’ll make you rich danger zone hunter’s blood sidewinder one firefight house of terror ninja hunt ninja showdown ninja squad outlaw force plutonium baby terror on alcatraz the visitants war cat white ghost karma sutra m marriage license nobody’s boy pied piper price of passion prince and the pauper princess and the pea scorched season snow queen strike on babylon tom sawyer treasure island b history of the ebd film library epic productions in the late 1980s through some intermediate steps of ownership credit lyonnais created epic pictures enterprises epic pictures and epic productions inc epic productions epic pictures was created in or to take possession of and manage certain motion picture assets epic productions took possession of the stock of epic pictures and managed that company after it was created in credit lyonnais lost confidence in the existing management of epic productions and hired john peters to replace that management and serve as its ceodollar_figure mr peters worked as epic productions’ ceo from until date in late or early credit lyonnais began acquiring other entertainment assets particularly film libraries from companies to which credit lyonnais had lent money when loans from credit lyonnais became distressed credit lyonnais would acquire the film assets in workouts bankruptcies or other proceedings to take possession of or title to these film assets credit lyonnais created approximately six companies including alpha library co inc alpha and epsilon library co inc epsilon after credit lyonnais acquired these film as chief_executive_officer ceo at epic productions john peters had frequent contact with individuals associated with credit lyonnais including hank de kaiser in rotterdam mr jouannet and michelle la brund in paris and bruno hurstel who was a director on epic productions’ board assets it turned them over to epic productions to manage as a result epic productions eventually was managing over big_number films the cdr library credit lyonnais’s overall goal was to liquidate the film assets that it acquired rather than to simply consolidate these assets and pursue business in the entertainment realm by late credit lyonnais instructed epic productions to begin planning the liquidation of the cdr library this became the focus of epic productions’ business operations ebd rotterdam finance b v on date cdr incorporated ebd rotterdam finance b v ebd as a special-purpose entity to take over the so-called ebd film-related portfolio which was excluded from the sale of clbn to generale bankdollar_figure selection of film titles for cdr in during epic productions’ efforts to sell the cdr library someone at either credit lyonnais or ebd contacted mr peters and instructed him to find some low-value films and development projects within the cdr librarydollar_figure mr peter sec_37 the record is unclear on the precise role that ebd played vis-a-vis epic productions although it appears that ebd was in some respect higher on the credit lyonnais cdr chain than epic productions mr peters testified that the individual who contacted him from credit lyonnais or ebd was likely hank de kaiser mr jouannet bruno hurstel or michelle la brund selected the u s video film rights to the film titles and the rights to the development projects that were listed in schedule b of the exchange and contribution agreement assignments before the contributions to smhc as described below a number of documents were executed providing for transfers and assignments of the film titles and development projects that mr peters had selected according to a document entitled assignment dated as of date alpha assigned and transferred to clis i the u s video film rights to film titles and ii eight development projects for dollar_figure and other good and valuable consideration according to this document alpha made no express or implied warranties or representations with respect to these assets according to a second document entitled assignment dated as of date epsilon assigned and transferred to clis development projects for dollar_figure and other good and valuable consideration according to this document epsilon made no express or implied warranties or representations with respect to these assets according to a third document entitled assignment dated as of date ebd assigned and transferred to clis the the assignment including its attached schedule did not define the term u s video film rights it identified the films only by titles u s video film rights to film titles for dollar_figure and other good and valuable consideration according to this document ebd made no express or implied warranties or representations with respect to these assets according to a fourth document entitled assignment dated as of date ebd on behalf of itself and its subsidiaries alpha epsilon and epic pictures collectively the ebd group assigned and transferred to clis the u s video film rights to film titles the ebd film rights and development projects collectively the ebd film library for dollar_figure and other good and valuable consideration dollar_figure according to a fifth document entitled resolutions of credit lyonnais international services effective date clis assigned transferred and contributed all its rights and interests in the ebd film library to the capital of smhc storage conditions of the ebd film library in many of the films in the ebd film library were stored at the epic warehouse which epic productions owned the epic warehouse was a metal shell building about big_number square feet located near the airport in burbank california the assignment including its attached schedule did not define the term u s video film rights it identified the films only by titles the assignment including its attached schedule did not define the term u s video film rights it identified the films only by titles about or miles from epic productions’ offices at this location film materials were stored on metal racks along with other materials including reels of film posters publicity materials cardboard cassette boxes cassette inventory old files an ambulance and an old cadillac convertible unlike regular film laboratories and facilities the epic warehouse was not a temperature- and humidity-controlled facility it was not bonded and it did not have good inventory control at one time epic productions had a full-time_employee who supervised and provided security at the epic warehouse however as of sometime before epic productions had no supervision or security at the epic warehouse for this and other reasons epic productions stored no film materials in the epic warehouse that it regarded as highly valuable or irreplaceable if epic productions had master film material for valuable films it stored them in secure laboratories with temperature and humidity controls vii due diligence for the cdr transaction a james rhodes sometime in mr lerner hired an attorney james rhodes to assist with some of the due diligence on the corporate side for the transaction between rockport capital and cdr mr rhodes continued his work into tying up loose ends and following up with white case and mr jouannet to complete the ackerman group’s files on date mr rhodes faxed to mr wofford at white case a revised draft of a basis chronology which contained an analysis of the bases of all the assets involved in the transaction between rockport capital and cdr the basis chronology included a section analyzing the basis of the mgm group holdings stock and it listed three transactions affecting the basis of mgm group holdings’ stock i mgm holdings’s purchase of percent of mgm group holdings stock in the foreclosure sale for dollar_figure ii credit lyonnais’s acquisition of sealion’ sec_1 5-percent stock interest in mgm group holdings that had been pledged to credit lyonnais as security for a dollar_figure million loan to sealion and iii mgm holdings’s contribution of carolco securities in the face_amount of dollar_figure million to mgm group holdings on date on date mr wofford sent a facsimile cover sheet to mr rhodes which stated this letter is to confirm that to our knowledge none of credit lyonnais international services clis generale bank nederland gb or any affiliate of credit lyonnais s a or consortium de realisation cdr derived any u s tax_benefit from the contribution of the stock of santa monica holdings corporation or the holdings - clis debt as defined in the exchange and contribution agreement the agreement by and among santa monica pictures l l c the company cdr clis gb and rockport capital incorporated dated as of date pursuant to the agreement or the subsequent disposition by clis and gb of interests in the company b troy gould in date mr lerner engaged the law firm of troy gould p c in los angeles california to perform due diligence on the ebd film library two highly regarded entertainment lawyers at troy gould gary concoff and jonathan handel conducted the due diligence before engaging troy gould mr lerner received no documentation tracing the chain of title for the ebd film rights chain-of-title and record search troy gould contacted individuals at certain law firms and at various entities principally epic productions that were believed to have held interests in the ebd film library on date mr handel sent mr lerner a memorandum containing troy gould’s conclusions regarding the nature of the rights that smhc acquired in the ebd film library the memorandum summarizes its conclusions as follows the documentation is too fragmentary to draw conclusions with any semblance of confidence as a matter of general characterization it would seem that santa monica holdings is intended to have acquired domestic video rights for a term of years to the subject pictures and all rights to the subject development projects the domestic rights appear to include canada as to some but not all pictures the term of the rights varies from picture to picture again the foregoing characterization is subject_to the caveat that we have no documentation whatsoever on most of the subject pictures and projects and the documentation we do have is incomplete in addition there are outright gaps in the chain of title as to groups of pictures that is certain documents relating to transfers of libraries are missing for the foregoing reasons it is not possible to determine what rights have effectively been acquired it also is unclear who possesses the rights other than domestic video in the various pictures and who possesses the reversion rights in domestic video the memorandum related that epic productions provided chain-of- title documentation for only of the film titles and of development projects and that many of the film titles for which troy gould received documentation appeared to be the subject of domestic video rights licenses to embassy and concorde but that some of those licenses expired in may dollar_figure troy gould stated that rights to completed pictures in the ebd film library were apparently acquired by three entities epic sultan or its predecessor nelson and trans world entertainment however troy gould could not determine how these entities acquired rights from other entities appearing in the chain of title eg embassy troy gould concluded that this failure represented a significant gap in the chain of title from its examination of these film titles troy gould determined that the licenses were for a term of years in most cases years from delivery and that it appeared for the most part that the licenses had recently expired or would soon expire troy gould concluded that as to pictures for which the video license to embassy or concorde has expired it would appear that smhc has no rights whatsoever unless there are other assignments for which we have no documentation into our chain of title from the producers or other rights holders troy gould pointed out there is no evidence that the epic entities actually transferred their rights in the subject pictures to ebd despite the fact that ebd subsequently purported to transfer rights in the pictures and the documentation of the chain of title thus appears unsatisfactory as to the epic pictures troy gould characterized the various assignments of film assets from alpha epsilon and ebd to clis as quitclaim assignments that is the transferors disclaimed all warranties and representations as to the assets moreover although the assignments referred to all right title and interest in the film assets the attached schedules referred only to ‘u s video film rights’ troy gould also indicated that it had no documentation confirming clis’s assignment of the ebd film library to smhc it characterized this lack of documentation as another significant gap in the chain of title troy gould expressed further concerns that the term u s video film rights in schedule b of the exchange and contribution agreement was not defined and that the exchange and contribution agreement contained no explicit statement that smhc owned those rights access letters while troy gould was conducting its due diligence on the ebd film library it was also attempting to obtain laboratory and facility access letters to the physical materials of certain film titles in order to enter the laboratories and facilities and examine those physical materials viii other film activities in and smhc largely through the efforts of mr lerner sometimes working with michael herz the vice president of troma entertainment inc investigated and acquired a number of film titles and film libraries in addition to the film library acquired in connection with the cdr transaction a date memo that mr lerner sent to mr ackerman reported on the film libraries that smhc had acquired summarizing the initial library and acquisitions the number of titles and their cost as follows library number of titles cost mgm original wisdom city light sec_15 five stone sec_5 vista street moving picture factory dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number total new production total total the wisdom library which crown capital purchased in date from wisdom entertainment ltd contained eight karate films the city lights library purchased by crown capital in date from nevada media partners inc contained full-length feature films the five stones library purchased by smhc in date from five stones inc contained five film titles the vista street library purchased by smhc in date from marketing media corp d b a vista street entertainment contained film titles the moving picture factory library purchased by smhc in date from the moving picture co inc contained film titles smhc also investigated a number of film titles and film libraries that for one reason or another it did not acquire ix relationship with trometro films llc a john h van merkensteijn john h van merkensteijn was mr lerner’s longtime friend client and business_associate in the 1970s mr lerner had represented mr van merkensteijn in some transactions since then they have stayed in contact and have been friends mr van merkensteijn participated in transactions with mr lerner both before and after b trometro films llc on date mr van merkensteijn formed trometro films llc trometro to be part of a distribution relationship with smhc and troma and to purchase receivables from smp mr van merkensteijn had no office of his own for trometro instead he had items sent to crown capital’s office c trometro’s purchases of smp’s receivables in and again in trometro purchased from smp portions of the dollar_figure million in receivables that generale bank had contributed to smp in first note purchase agreement as of date trometro and smp entered into a note purchase agreement the first note purchase agreement in which trometro agreed to purchase smp’s right title and interest in and to the dollar_figure note the dollar_figure million receivable the consideration for the dollar_figure million receivable was i a certified check of dollar_figure and ii a promissory note that trometro executed in an unspecified amount smp agreed to deliver to trometro at the closing of the transaction a dollar_figure million note endorsed by smp and payable to the order of trometro as of date mr van merkensteijn as manager of trometro executed an unsecured promissory note payable to smp in the amount of dollar_figure the dollar_figure trometro note in connection with trometro’s purchase of the dollar_figure million receivable the terms of this note provided that interest would accrue pincite percent per annum that interest and principal would be fully amortized over years and that interest and principal payments would be due and payable in five equal annual installments beginning date in connection with the sale of the dollar_figure million receivable at the end of mr lerner executed a dollar_figure million note the dollar_figure million note representing a portion of the dollar_figure million in receivables that generale bank had contributed to smp the note stated that mgm group holdings owed clbn dollar_figure milliondollar_figure mr lerner backdated the note as of date and signed it as president of mgm group holdings however mr lerner was not the president or an officer of mgm group holdings on that date as a result of the sale of the dollar_figure million receivable smp reported the following information on its form_1065 u s partnership return of income with respect to the dollar_figure million receivable date acquired date sold sales_price dollar_figure cost or other basis dollar_figure gain_or_loss for entire year dollar_figure the dollar_figure loss flowed through to somerville s trustdollar_figure the note purchase agreement restated that smp is the holder of two promissory notes issued by smhc in the respective principal amounts of dollar_figure and dollar_figure on date somerville s trust contributed all its outstanding member interests in somerville llc to smp this contribution was reflected on smp’s partnership tax_return as a dollar_figure increase in somerville s trust’s capital_account in smp second note purchase agreement as of date trometro and smp entered into a second note purchase agreement the second note purchase agreement in which trometro agreed to purchase of smp’s right title and interest in and to the note representing a dollar_figure share of the face_amount of the note the dollar_figure million receivable dollar_figure the consideration for the dollar_figure million receivable was i a dollar_figure certified check and ii a dollar_figure million promissory note from trometro as of date mr van merkensteijn as manager of trometro executed an unsecured promissory note payable to smp in the amount of dollar_figure million the dollar_figure million trometro note in connection with trometro’s purchase of the dollar_figure million receivable the terms of this note provided that interest would accrue pincite percent per annum that interest and principal would be fully amortized over years and that interest and principal payments would be due and payable in five equal annual installments beginning date as of date mr lerner as manager of smp and mr van merkensteijn as manager of trometro signed a document entitled assignment pursuant to this document smp assigned the second note purchase agreement stated that smp was the holder of an dollar_figure promissory note that smhc had issued to trometro and trometro purchased and assumed from smp smp’s right title and interest in the dollar_figure million receivable as a result of the sale of the dollar_figure million receivable smp reported the following information on its form_1065 with respect to the dollar_figure million receivable date acquired date sold sales_price dollar_figure cost or other basis dollar_figure gain_or_loss for entire year dollar_figure the dollar_figure loss flowed through to somerville s trust purchase_price determinations mr van merkensteijn testified that the purchase_price for the dollar_figure million receivable and the dollar_figure million receivable was determined as percentages of the total value of smhc’s assets after applying a discount he testified that the total value of the assets in this calculation was based on an appraisal that mr lerner had obtained from sage entertainmentdollar_figure mr van merkensteijn did not obtain his own appraisal of smhc’s assets payments on the trometro notes on date trometro made a dollar_figure payment to smp on the dollar_figure trometro note this payment consisted of dollar_figure principal and dollar_figure interest it was the only at some point mr lerner had asked sage entertainment for an opinion valuing the ebd film library he had obtained an opinion from steve kutner of that company valuing the library at approximately dollar_figure million cash payment trometro ever made on the dollar_figure trometro note on date trometro paid smp dollar_figure pursuant to the second note purchase agreement trometro never made any additional cash payments on the dollar_figure million trometro note x distribution agreements in smhc entered into a distribution agreement with trometro which in turn entered into a distribution agreement with troma the distribution agreements covered a portion of the ebd film library and several of smhc’s acquired libraries a the trometro distribution agreement as of date smhc and trometro entered into a distribution agreement the trometro distribution agreement pursuant to this agreement smhc gave trometro a license to distribute of the film titles within the ebd film library as well as the wisdom library and the city lights librarydollar_figure trometro never paid any royalties to smhc pursuant to the trometro distribution agreement the film titles from the ebd film library were astro zombies auditions avenger banana monster battle of the last panzer battle of the valiant the beast blood brothers blood castle carthage in flames cold steel for tortuga dual of champions escape from hell fear fist of fear touch of death headless eyes invincible gladiators return of the conqueror return of the zombies ss experimental love camp the sword and the cross tiger of the seven seas tormentor white slave octavia platypus cove hullabaloo over georgia to love again this time i’ll make you rich danger zone sidewinder one ninja showdown and ninja squad b the troma distribution agreement as of date trometro and troma entertainment inc troma an independent production and distribution company in new york city entered into a distribution agreement the troma distribution agreement covering the same film titles as the trometro distribution agreementdollar_figure troma never paid any royalties to trometro pursuant to the troma distribution agreement c troma entertainment inc michael herz and lloyd kaufman started troma while they were students at new york university law school in dollar_figure troma is owned by messrs herz and kaufman a private company called qic controlled by alan quasha and foster partnership in the early 1980s troma began distributing its films with a film called squeeze play troma eventually produced to films and acquired a number of films through purchases and distribution deals troma currently has to film on date trometro and troma entered into an addendum to which smhc acknowledged and consented amending the troma distribution agreement pursuant to this addendum the moving pictures library and the five stones library were added to the troma distribution agreement no addendum was made to the trometro distribution agreement mr lerner was introduced to mr herz by mr van merkensteijn titlesdollar_figure all of troma’s film titles are available on its website and there are distribution materials such as advertising slicks for them not all of troma’s films however are in current distributiondollar_figure d troma’s distribution of the ebd film library distribution history smhc and smp distributed no films prior to forming their relationship with troma troma was the only distributor of smhc films of the film titles in the ebd film library troma ultimately distributed six films astro zombies banana monster battle of the last panzer escape from hell fist of fear touch of death and plutonium baby dollar_figure several of these distributions ran into legal troubles on date epic productions informed troy gould that smhc’s rights had expired in astro zombies banana monster there are several stars in troma’s films including billy bob thornton and kevin costner the character toxic avenger is troma’s ‘mickey mouse’ having been featured in four action movies and a children’s cartoon that troma distributed about to of troma’s film titles have actually been authored and digitized and are out in u s distribution on dvd the remaining film titles are not in distribution because the process of preparing them for distribution is costly and because troma needs to be sure that the market can absorb the number of films that it presents for distribution on a monthly basis troma created distribution materials for the eight film titles in the wisdom library and fist of fear touch of death dollar_figure moreover on date a representative of gazotskie films inc informed troma entertainment that smhc does not have nor has it ever had any rights relating to banana monster a k a schlock and requested that troma cease and desist its distribution of that film title also on date jack h harris the president of worldwide entertainment corp informed troma that smhc’s rights in the film title astro zombies had actually expired in and requested that troma cease and desist its distribution of that film distribution revenue and expenses in the course of distributing smhc films troma incurred expenses eg for advertising slicks and media costs which smhc either advanced or reimbursed pursuant to the trometro and troma distribution agreements periodically troma sent crown capital on behalf of smhc statements of revenue and expenses and invoices regarding these expenses and the distribution of smhc filmsdollar_figure epic productions informed smhc that its rights in headless eyes had also expired for example troma sent crown capital on behalf of smhc a statement of revenue and expenses as of date showing no revenues dollar_figure in expenses and an advance_payment of dollar_figure troma also sent crown capital an invoice for creation of distribution materials including production of press and media for the wisdom library for the period june to showing expenses of dollar_figure troma sent to trometro-santa continued mr herz testified that the agreement with trometro and smhc had always been for troma to retain any net revenue from its distribution activities to fund additional distribution expenses rather than to remit royaltiesdollar_figure smhc reported and received no income from licensing video rights to film titles or film financing during and xi transactions with imperial credit industries inc in the ackerman group engaged in discussions with imperial credit industries inc culminating in the formation of corona film finance fund llc a imperial credit industries inc before imperial bank acquired or started six different operating businesses in imperial bank decided to take two of those six businesses public including a residential mortgage business and thrift and loan in imperial bank continued monica a statement of revenue and expense as of date for films that troma distributed on behalf of trometro and smhc this statement shows dollar_figure in revenue dollar_figure in distribution expenses and a dollar_figure amount due trometro on date troma sent crown capital another invoice for dollar_figure on the release of video and dvd for banana monster fist of fear touch of death astro zombies battle of last panzer and escape from hell this invoice requested a dollar_figure advance_payment in at least one case the statement to trometro-santa monica as of date states check enclosed for the amount of revenues exceeding distribution expenses mr herz testified that he did not think a check was in fact sent to trometro or smhc given the agreement to retain net revenue successfully combined those businesses and took them public as imperial credit industries inc imperial dollar_figure during and imperial was a diversified financial services company it was involved in franchise lending residential lending income_property lending asset-based lending and warehouse lines for mortgage bankers imperial’s investments included among other things an equipment_leasing company a boutique investment bank and an auto financing company in imperial had operating divisions film finance was not one of imperial’s operating divisions b shopping for tax deals at some point in imperial sold its interests in franchise mortgage acceptance corp fmac and southern pacific funding corp spfc resulting in capital_gains to imperial-- approximately dollar_figure million from fmac and dollar_figure million from spfc in the planning stage of these transactions kevin villani as imperial’s cfo was asked to develop a plan with favorable offsetting tax implications on date at a meeting of imperial’s board_of directors wayne snavely who was imperial’s ceo and chairman and mr villani reported that imperial had significant taxable capital_gains to be realized from securities sales in mr at one point imperial bank owned percent of imperial after spinning imperial out however imperial bank’s ownership_interest fell to percent villani was requested to develop a plan for presentation to the board that would include potential investments with favorable offsetting tax implications c proposed transaction with smp mr lerner was on imperial’s board_of directors during and mr lerner was aware that imperial was actively looking for a transaction that would generate large capital losses to offset its capital_gains on date mr lerner sent mr villani a memorandum discussing a proposal whereby imperial would purchase a percent interest in smp for dollar_figure million mr lerner represented that smp had assets totaling dollar_figure million with zero liabilities including dollar_figure million in film library assets appraised value and dollar_figure million in cash icii’ sec_25 share of the assets would equal approximately dollar_figure million a multiple of the proposed investment the memorandum stated rockport intends to use smp as a platform to finance and build a film library of significant size that should enable smp to capitalize on a changing dynamic that is occurring in the film industry the memorandum also stated tax_attributes in addition to the foregoing the company may realize income_tax benefits on the disposal of its assets in the form of capital losses based on a ownership_interest imperial’s share of such losses would be approximately dollar_figure million we anticipate that the parties would enter into a tax_sharing_agreement providing for a sharing of the benefits attributable to this loss imperial received and considered this memorandum on date mr lerner sent mr villani an email stating i am preparing a short term sheet for the film partnership investment we discussed last week i haven’t heard any more from kpmg and i assume that they have no more comments the two issues we need to tie down are the size of the investment and the compensation formula a quarter of the partnership would give imperial a loss of about dollar_figure million the board should approve the deal in broad outlines and we should then work out the details as quickly as possible since time is running out on the year and you have a lot of things to do on date mr lerner faxed mr villani a confidential letter outlining the proposed transaction between smp and imperial imperial will acquire percent of smp for dollar_figure million percent of smp’s cash assets payable in cash at the closing imperial may also have the option to increase its interest in smp on agreed terms any_tax benefits derived by imperial or its affiliates associated with an ownership_interest in smp including the sale or disposition of any of its assets will be shared with smp’s current partners on a basis amounts received by smp’s partners as a result of the sharing of tax benefits will be available for investments with imperial on a deal by deal basis we anticipate that imperial’s share of smp’s potential tax losses will exceed dollar_figure million on date at a second meeting of imperial’s board_of directors mr lerner proposed that imperial invest in smp mr snavely testified that the proposed investment in smp was supposed to result in favorable tax treatment on date at a third meeting of imperial’s board_of directors mr lerner formally offered imperial a 25-percent equity_interest in smp in exchange for a dollar_figure million cash investment at this meeting mr lerner distributed a handout that described smp he discussed smp’s assets including its film rights and he explained smp’s securitization and other financing plans mr lerner also discussed the potential market for securitization of film libraries and the due diligence performed to date by imperial’s external accountants after discussing this proposal imperial’s board resolved to invest in smpdollar_figure d proposed transaction with corona formation of corona film finance fund llc as of date mr lerner on behalf of himself peridon corp peridon and smp executed an operating_agreement for the creation of corona film finance fund llc corona as a limited_liability_company the corona llc agreement the initial members of corona were mr lerner peridon and smp mr lerner contributed dollar_figure cash peridon regarding this proposal mr snavely testified there was discussions sic about an opportunity for us to invest in this business and we did have some expertise in securitization and there were discussions about acquiring film libraries all of which was interesting but we were also interested in making sure that it fit our tax strategies contributed dollar_figure cash and smp contributed dollar_figure cash and the dollar_figure million receivable as of date corona’s capital accounts and percentage interests were as follows capital_account percentage interest imperial dollar_figure smp big_number dollar_figure mr lerner big_number dollar_figure peridon big_number dollar_figure total dollar_figure dollar_figure the corona llc agreement recited that the purposes for corona’s formation were to finance the production and exploitation of filmed entertainment products and to own interests in entities engaged in such activities and to make investments in connection with the foregoing activities and otherwise the corona llc agreement appointed mr lerner as its manager and authorized him to act on behalf of corona to appoint employees officers or additional managers and to bind the company in dealings with third partiesdollar_figure the corona transaction on date mr lerner sent an email to irv gubman imperial’s general counsel proposing that the previously discussed transaction be done through corona rather than smp the email states on date the secretary of state of delaware certified corona film finance fund llc is duly formed under the laws of the state of delaware and is in good standing and has a legal existence so far as the records of this office show as of the sixteenth day of december a d dear irv i have thought about our conversation last night and the risk at this point in time i suggest the following lets just do the transaction for a loss of mil the amount you need or perhaps a little more or less through as we discussed a new partnership this reduces the risk related to size i like this structure much better as it solves your problem today we can take next year as it comes thus the plan would be as follows we will create a new partnership corona into which we will transfer high basis debt imperial will buy a part of our partnership_interest for a price related to the value of the partnership’s assets this will be much less than the amount we originally discussed probably around dollar_figure on the pricing my partner wants to keep the pricing the same which we should discuss in any event think about this and let me know we can get this done quickly as i have the entities set up thanks perry mr lerner testified that he was uncomfortable with the large size of the capital_loss resulting from the proposed transaction with smp he suggested a smaller capital_loss he testified that he purposely told imperial that it would be very expensive for them because he felt that smp should profit from imperial’s capital_loss on date mr lerner sent a second email to irv gubman concerning the proposed transaction with corona in this email mr lerner recommended that imperial purchase part of smp’s partnership_interest for an amount sufficient to give it a share of the basis equal to around million dollars this loss will be triggered if the dollar_figure million receivable is sold i think that most of this should be claimed in as we have a buyer for it by the end of the year the email further states imperial will need to put capital in for the tax sharing above and some debt to increase basis paul lasiter understands this point i want to use paart sic of the cash to invest with the lew horowitz organization to finance movie production this will come out of our share of the tax sharing payment on or about date drafts were prepared of a purchase agreement and an amendment and restatement of the corona llc agreement in the purchase agreement smp agreed to sell and imperial agreed to purchase percent of smp’s interest in corona mr gubman reviewed these drafts and made a handwritten notation on the draft amendment and restatement of corona’s llc agreement which proposed that if imperial’s allocated losses are disallowed then upon liquidation of the company corona all moneys contributed to the company by imperial shall be returned to imperial and accrued interest shall be paid thereon at the treasury irs rate on date at a fourth meeting of imperial’s board_of directors mr snavely announced that mr lerner had submitted a revised proposal under which imperial could invest in corona rather than smp imperial’s board reviewed and approved the revised proposal mr snavely testified that tax losses were this notation was the only significant comment that mr gubman made on the draft amendment and restatement of the corona llc agreement driving the corona transaction and were the primary reason in for imperial’s investing in the corona transaction initial purchase of smp’s interest in corona smp and imperial executed a purchase agreement the purchase agreement as of date providing for imperial’s purchase from smp of a 2-percent membership interest in corona according to the purchase agreement imperial was to pay dollar_figure for the membership interest of which dollar_figure was to be paid in cash and the dollar_figure million balance was to be paid with a note in connection with the purchase agreement imperial executed a dollar_figure million promissory note the dollar_figure million note dated date payable to smp on date imperial paid dollar_figure to smp no payments of principal or interest were ever made on the dollar_figure million notedollar_figure in an amendment and restatement dated as of date corona’s llc agreement was amended and restated to reflect the admission of imperial as a new member of corona this document reflected imperial’s agreement to pay smp a fee of percent of the tax losses received from corona this fee was to be structured as a contribution by imperial to corona and a pursuant to the dollar_figure million note interest was to accrue at a rate of percent per annum and was payable semiannually on june and december of each year imperial agreed to pay the outstanding principal_amount of the dollar_figure million note together with accrued and unpaid interest thereon on date distribution from corona to smp as a result of imperial’s purchase of smp’s membership interest in corona corona’s capital accounts and percentage interests were restated as follows capital_account percentage interest imperial dollar_figure smp big_number dollar_figure mr lerner big_number dollar_figure peridon corp big_number dollar_figure total dollar_figure dollar_figure on its november to date partnership tax_return corona reported imperial’s initial purchase of smp’s interest as a dollar_figure capital reduction by smp and a dollar_figure capital_contribution by imperial corona reported these amounts at tax values not accounting book values on its tax_return for the taxable_year ended date smp reported the sale of its interest in corona to imperial as follows dollar_figure sales_price big_number basis big_number long-term_capital_loss the dollar_figure loss that smp reported flowed through to somerville s trust and then through to mr ackerman who claimed it on his tax_return additional purchase of smp’s interest in corona on date imperial purchased from smp an additional 65-percent interest in corona pursuant to an amendment to purchase agreement with this purchase imperial had acquired a total interest in corona of dollar_figure percent imperial paid dollar_figure in cash for the additional interest and increased the amount of its promissory note to smp by dollar_figure for a total note payable of dollar_figure the dollar_figure note imperial made no payments of principal or interest on this notedollar_figure on date the members of corona executed an amendment to the amended and restated corona llc agreement providing for imperial’s purchase of the 65-percent additional interest in corona according to this amendment corona’s capital accounts were restated as follows capital_account percentage interest dollar_figure dollar_figure imperial big_number dollar_figure smp mr lerner big_number dollar_figure peridon corp big_number dollar_figure total dollar_figure dollar_figure on its partnership tax_return for the period december to corona reported imperial’s additional purchase as an dollar_figure capital reduction by smp and an dollar_figure capital_contribution by imperial pursuant to the dollar_figure note interest was to accrue at a rate of percent per annum and was payable semiannually on june and december of each year imperial agreed to pay the outstanding principal_amount of the dollar_figure note together with accrued and unpaid interest thereon on date on its partnership tax_return for the taxable_year ended date smp reported the sale of the additional percent interest in corona to imperial as follows dollar_figure sales_price big_number basis big_number short-term_capital_loss this dollar_figure loss flowed through to the somerville s trust and then through to mr ackerman who claimed it on his tax_return sale of the dollar_figure million receivable on date mr lerner on behalf of corona and mr van merkensteijn on behalf of trometro executed a note purchase agreement providing for corona’s sale of the dollar_figure million receivable to trometro according to this agreement the purchase_price to be paid_by trometro was dollar_figure to consist of dollar_figure cash and a dollar_figure promissory note payable by trometro to coronadollar_figure on date the dollar_figure cash amount was paid_by wire transfer mr van merkensteijn on behalf of trometro executed a dollar_figure promissory note dated date in arriving at a purchase_price for the dollar_figure million receivable mr van merkensteijn testified that he used the same pricing formula as in trometro’s purchases of the dollar_figure million and dollar_figure million receivables and he similarly relied on the sage entertainment appraisal of smhc’s film assets the dollar_figure trometro note dollar_figure on date trometro paid dollar_figure principal and dollar_figure interest on the dollar_figure trometro note no other cash payments were made on the dollar_figure trometro note on its partnership tax_return for the period december to corona reported a dollar_figure long-term_capital_loss on the sale of the dollar_figure million receivable in computing this loss corona reported a dollar_figure sale price and dollar_figure basis for the dollar_figure million receivable the loss flowed through to imperial in the amount of dollar_figure and to smp in the amount of dollar_figure smp’s dollar_figure loss then flowed through to somerville s trust and finally through to mr ackerman on schedules k-1 attached to its return corona reported the sale of the dollar_figure million receivable as a dollar_figure decrease in imperial’s capital_account and a dollar_figure decrease in smp’s capital_account imperial’s capital_contribution on date corona’s members executed a second amendment to the amended and restated corona llc agreement providing that at the end of any year in which there are at some point mr van merkensteijn on behalf of trometro executed a second promissory note also dated date in the amount of dollar_figure0 million the dollar_figure0 million trometro note mr van merkensteijn testified that the first note was corrected to reflect a different amount the dollar_figure trometro note in the record has the handwritten notation cancelled on its first and last pages allocated losses to imperial imperial shall promptly contribute cash in an amount equal to of such allocated loss during taxable_year imperial made a dollar_figure capital_contribution in cash to corona this contribution was made in connection with the 20-percent fee that imperial had agreed to pay smp for the tax losses that it received from the corona transaction smp later received this dollar_figure fee treasury bills in imperial had insufficient basis in corona to recognize the tax losses that were going to flow through from corona consequently imperial and corona devised a scheme starting in in which imperial would purchase u s treasury bills each yearend and simultaneously enter into a repurchase_agreement to sell those treasury bills back at the beginning of the next year at each yearend in order to increase its tax basis in corona imperial temporarily assigned the treasury bills and repurchase_agreement to corona imperial repeated the treasury bill transactions for its through taxable years xii subsequent transactions involving trometro and troma a capital_contribution agreement as of date smhc and trometro entered into a capital_contribution agreement pursuant to this agreement trometro contributed assigned transferred and conveyed to smhc all the interests that trometro owned and held in the dollar_figure million receivable the dollar_figure million receivable and the dollar_figure million receivable in exchange trometro received a right to receive percent of all classes of stock of smhc or its successor exercisable by trometro any time after date the trometro stock_option b assumption_agreement as of date smp smhc and trometro entered into an assumption_agreement pursuant to this agreement smp assumed smhc’s obligation under the trometro stock_option c transfer and assignment of the carolco securities on date smhc transferred and assigned to smp the carolco preferred_stock dollar_figure million face_amount and the carolco subordinated notes dollar_figure million face_amount d smhc and troma merger smhc merges into troma as of date troma’s stockholders and board_of directors approved actions in connection with the issuance of common and preferred_stock to smhc as of date smhc and troma entered into a purchase agreement pursuant to this agreement smhc purchased big_number shares of troma common_stock and shares of troma series b convertible preferred_stock in exchange for all the assets listed on schedule of the agreement and dollar_figure million in cash the smhc and troma merger the assets listed on schedule were the ebd film rights the ebd development projects the city lights library except for specific film the wisdom library the moving pictures library except for specified films the five stones library and the vista street librarydollar_figure smhc’s dissolution on date smhc was dissolved smp thereafter became the owner of big_number shares of troma common_stock and shares of troma series b convertible preferred stockdollar_figure tax_return treatment of the transaction on its amended corporate_income_tax return smhc reported that on date a c reorganization took place between smhc and troma whereby troma acquired all of smhc’s assets solely in exchange for troma voting_stock the c reorganization dollar_figure smhc also reported that immediately prior to the ‘c’ reorganization smp the sole shareholder made a schedule included the film title mommy’s epitaph which was not a part of any of smhc’s film libraries it also included a 22-film library that smhc was to acquire for dollar_figure however smhc did not acquire this library as a result on date smhc and troma amended the asset purchase agreement with smhc agreeing to contribute an additional dollar_figure to troma’s capital in lieu of the 22-film library apparently the stock certificates previously issued to smhc were marked void and new stock certificates were issued to smp on its amended partnership return smp reported that the c reorganization between smhc and troma occurred on date capital_contribution consisting of obligations of the company having a face value and adjusted_basis of dollar_figure smhc reported that subsequent to the asset transfer smhc liquidated and distributed the troma entertainment inc stock which it received in exchange for its assets to its sole shareholder smp on its amended partnership return smp reported its total basis in the troma stock as dollar_figure termination of the distribution agreements on date in connection with the smhc and troma merger trometro sent to mr herz of troma and mr lerner of smp a letter confirming for smp’s and troma’s records the consideration that was due and payable by trometro to smhc pursuant to the trometro distribution agreement for the period date to date was waived and the consideration receivable by trometro from troma pursuant to the troma distribution agreement for the period date to date was waived in this letter trometro asked smp and troma to confirm for trometro’s records that the agreement to the termination of the trometro and troma distribution agreements and the agreement to waive any consideration due under those distribution agreementsdollar_figure mr lerner signed this letter on date mr herz signed it but did not date it at some point thereafter the trometro distribution agreement and the troma distribution agreement were terminated both trometro and smhc waived any rights under those agreements to all royalties that had accrued between date and date e letter agreement with trometro on date mr van merkensteijn on behalf of trometro and mr lerner on behalf of smp entered into a letter agreement pursuant to this letter agreement trometro deferred its right to exercise the trometro stock_option for no more than months f troma finance llc as of date troma finance llc troma finance smp and trometro entered into an operating_agreement of troma finance llc pursuant to this agreement troma finance was formed and trometro was designated as its managerdollar_figure as of date troma finance and trometro executed a document entitled capital_contribution and assignment and mr lerner testified that troma finance was formed with a view of consolidating all the ownership interests in troma into one entity for purposes of making a sale of the company according to mr lerner mr van merkensteijn was negotiating with a certain party for the sale of troma and he wanted to make sure that all of the ownership interests were in one entity so he wouldn’t have to keep going back around assumption_agreement between troma finance smp and trometrodollar_figure pursuant to this agreement smp agreed to contribute to troma finance i dollar_figure million in cash ii the dollar_figure trometro note iii the dollar_figure million trometro note iv big_number shares of troma common_stock and v shares of troma series b convertible preferred stockdollar_figure trometro agreed to contribute to troma finance i the trometro stock_option and ii its percent interest in the action entertainment co a new york general_partnership troma finance assumed trometro’s obligations under i a dollar_figure note issued by trometro to ifg film fund llc ii the dollar_figure trometro note iii the dollar_figure trometro note and iv the dollar_figure million trometro note xiii business characteristics of smp corona and smhc a smp smp has never had any employees until date smp had no bank account during the taxable years ended date and smp had no separate office of its own it used the same business address as crown capital smp did not execute this document in lieu of a cash contribution mr lerner as manager of smp executed a dollar_figure million promissory note dated date smp neither received nor reported any income from film financing film library licensing or video rights licensing during its taxable years ended and b corona corona has never had any employees during the taxable years ended date and corona had no separate office of its own it used the same business address as crown capital corona received no income from film financing film library licensing or video rights licensing during its taxable years ended date and c smhc smhc had no employees from date until it was dissolved in all its work was done by crown capital smhc had no bank account from date until date during the taxable years ended date and smhc did not have a separate office of its own it used the same business address as crown capital xiv partnership tax returns a smp following an extension to date smp filed its partnership tax_return which it dated date following an extension to date smp filed its partnership tax_return which it dated date smp thereafter filed an amended partnership tax_return which it dated date during the taxable years at issue smp reported mr lerner rockport capital somerville s trust generale bank and clis as having varying interests in smp’s profits losses and ownership of capital on its tax_return smp reported that the adjusted_basis of the dollar_figure million in receivables from generale bank was dollar_figure that the adjusted_basis of the dollar_figure million receivable was dollar_figure and that the adjusted_basis of the smhc stock was dollar_figure million on its return smp reported that the adjusted_basis of one portion of the dollar_figure million in receivables was dollar_figure that the adjusted_basis of the remaining portion was dollar_figure and that the adjusted_basis of the smhc stock was dollar_figure million on schedule d capital_gains_and_losses of its partnership tax_return smp reported its sales of the dollar_figure million face value notes receivable to trometro and its sales to imperial of and 2-percent interests in corona as described in more detail supra smp reported a long-term_capital_loss of dollar_figure on its sale of the receivable a short-term_capital_loss of dollar_figure with respect to the sale of the percent corona interest and a long-term_capital_loss of dollar_figure with respect to the sale of the 2-percent corona interest on schedule d of its partnership tax_return smp reported its sale of dollar_figure face value notes receivable as described in more detail supra smp reported a long-term_capital_loss of dollar_figure on this sale b corona following an extension to date corona filed its partnership tax_return for the period date to date which it dated date corona reported mr lerner peridon smp and imperial as having varying interests in corona’s profits losses and ownership of capital corona reported mr lerner as its tax_matters_partner corona reported a dollar_figure basis in the dollar_figure million receivable as described in more detail supra on schedule d of its partnership tax_return corona reported selling this receivable for a long-term_capital_loss of dollar_figure c mr and mrs ackerman peter and joanne ackerman filed joint federal_income_tax returns for and on their return the ackermans reported a net_long-term_capital_loss from smp of dollar_figure and a net short term capital_loss from smp of dollar_figure among other gains and losses the dollar_figure net_long-term_capital_loss included these items a dollar_figure loss that flowed through from smp to somerville s trust to the ackermans when smp sold the dollar_figure million receivable in a dollar_figure loss that flowed through from smp to somerville s trust to the ackermans when smp sold percent of its interest in corona in and a dollar_figure loss that flowed through from corona to smp to somerville s trust to the ackermans when corona sold the dollar_figure million receivable in dollar_figure the dollar_figure net_short-term_capital_loss flowed through from smp to the ackermans when smp sold dollar_figure percent of its interest in corona to imperial in dollar_figure on their return the ackermans reported a net_long-term_capital_loss from smp of dollar_figure which flowed through from smp to somerville s trust to the ackermans when smp sold the dollar_figure million receivable to trometro in dollar_figure on its return smp reported a net_long-term_capital_loss of dollar_figure on schedule d capital_gains_and_losses from this amount smp passed through net_long-term_capital_gains of dollar_figure to mr lerner and dollar_figure to rockport capital and a net long- term capital_loss of dollar_figure to somerville s trust the sale of the 8-percent interest in corona resulted in a dollar_figure loss on smp’s tax_return smp reported a net_short-term_capital_loss of dollar_figure from this amount smp passed net short-term_capital_gains of dollar_figure to mr lerner and dollar_figure to rockport capital and a short-term_capital_loss of dollar_figure to somerville s trust on schedule d of its return smp reported a net_long-term_capital_loss of dollar_figure however it passed through a net_long-term_capital_loss of dollar_figure ie the entire amount of the loss that it reported on the sale of the dollar_figure million receivable smp reported dollar_figure as its share of net_long-term_capital_gain from other partnerships estates and trusts smp failed to pass this amount through to its members via sch k partners share of income credits deductions etc xv notices of final_partnership_administrative_adjustment a smp on date respondent issued notices of final_partnership_administrative_adjustment fpaas to smp for its taxable years ended date and for respondent disallowed smp’s claimed long-term_capital_loss of dollar_figure on the sale of the dollar_figure million receivable respondent also disallowed smp’s claimed short-term_capital_loss of dollar_figure and long-term_capital_loss of dollar_figure on the sales of its interests in corona respondent determined instead that smp recognized long-term_capital_gain of dollar_figure on the sale of the receivable and short-term_capital_gain of dollar_figure and long-term_capital_gain of dollar_figure on the sales of its interests in coronadollar_figure respondent determined that pursuant to sec_6662 the 40-percent accuracy-related_penalty for gross valuation respondent computed smp’s short-term_capital_gain stcg and long-term_capital_gain ltcg from the sales of its interests in corona as follows stcg ltcg total amount_realized dollar_figure cash dollar_figure note adjusted_basis dollar_figure cash dollar_figure basis in note 94-percent interest big_number big_number big_number gain on sale of corona interest big_number big_number big_number dollar_figure dollar_figure dollar_figure misstatements applies to all of smp’s partnership adjustments for alternatively respondent determined that pursuant to sec_6662 the 20-percent accuracy-related_penalty applies on the grounds of negligence or disregard of rules and regulations a substantial_understatement_of_income_tax or a substantial_valuation_misstatement for respondent disallowed smp’s claimed long-term_capital_loss of dollar_figure on the sale of the dollar_figure million receivable respondent determined instead that smp recognized long-term_capital_gain of dollar_figure million on this saledollar_figure respondent determined that pursuant to sec_6662 the percent accuracy-related_penalty for gross_valuation_misstatements applies to all of smp’s partnership adjustments for except for the aforementioned long-term_capital_gain adjustment of dollar_figure alternatively respondent determined that pursuant to sec_6662 the 20-percent accuracy- related penalty applies on the grounds of negligence or disregard of rules and regulations a substantial_understatement_of_income_tax or a substantial_valuation_misstatement b corona on date respondent issued an fpaa to corona for its taxable_year ended date respondent disallowed respondent also determined that dollar_figure of pass-through gain that smp reported on sch d of its partnership tax_return for should have been passed through to its members corona’s claimed long-term_capital_loss of dollar_figure on the sale of the dollar_figure million receivable respondent determined instead that corona recognized a long-term_capital_gain of dollar_figure on this sale respondent determined that pursuant to sec_6662 the 40-percent accuracy-related_penalty for gross_valuation_misstatements applies to all of corona’s partnership adjustments for alternatively respondent determined that pursuant to sec_6662 the 20-percent accuracy-related_penalty applies on the grounds of negligence or disregard of rules and regulations a substantial_understatement_of_income_tax or a substantial_valuation_misstatement opinion as becomes apparent from the foregoing findings the facts in these cases are a virtual labyrinth at the heart of the labyrinth where one might expect to find if not a minotaur then at least an old movie lion we find high-basis low-value assets said to have spawned startling losses and some b-grade films to help thread the labyrinth we briefly recap some salient facts in mr lerner was involved with the safari consortium’s failed bid to acquire mgm subsequently mr lerner was contacted by cdr’s representative rene claude jouannet who had been assigned the task of selling the assets in mgm’s parent company mgm group holdings later renamed smhc messrs lerner and jouannet struck a deal rockport capital mr lerner generale bank and clis would join together as purported members of a limited_liability_company smp which elected to be treated as a partnership for federal tax purposes in exchange for common interests in smp rockport capital and mr lerner would contribute dollar_figure million cash or marketable_securities in exchange for preferred interests in smp generale bank would contribute its dollar_figure million in receivables from smhc and clis would contribute its dollar_figure million receivable and smhc stock at the time of these contributions the receivables and smhc stock had purported bases totaling over dollar_figure billion these properties however had little if any value as part of the transaction between cdr and the ackerman group cdr negotiated a side letter agreement in which rockport capital agreed to purchase generale bank’s and clis’s sometimes collectively the banks preferred interests in smp upon written notice from those entities put rights the banks’ put rights were exercisable during a 1-year period beginning date the deal closed on date less than weeks later on date the first day of the 1-year put period the banks exercised their put rights somerville s trust standing in the shoes of rockport capital purchased the banks’ preferred interests in smp in and again in smp sold to trometro portions of the dollar_figure million in receivables that generale bank had contributed smp reported a dollar_figure loss on the sale of the dollar_figure million receivable in and a dollar_figure loss on the sale of the dollar_figure million receivable in dollar_figure these losses flowed through to somerville s trust under the partnership tax rules also in mr lerner negotiated a deal with imperial wherein smp contributed the dollar_figure million receivable to a new limited_liability_company corona which also elected partnership tax treatment and smp then sold and 65-percent membership interests in corona to imperialdollar_figure the transactions produced losses for smp of dollar_figure and dollar_figure respectively which flowed through to somerville s trust in corona sold the dollar_figure million receivable to trometro generating a dollar_figure loss dollar_figure of which flowed trometro paid dollar_figure and gave a dollar_figure note in exchange for the dollar_figure million receivable trometro paid dollar_figure and gave a dollar_figure million note in exchange for the dollar_figure million receivable trometro paid dollar_figure principal and dollar_figure interest on the dollar_figure note no additional_amounts were paid on these notes imperial paid dollar_figure cash and gave a dollar_figure million note for the 2-percent membership interest and paid dollar_figure cash and increased its note to dollar_figure for the 65-percent membership interest through to imperial and dollar_figure of which flowed through to smp and then to somerville s trustdollar_figure the core issue is whether respondent has properly disallowed these claimed losses petitioner’s claims to the losses rest on the partnership tax rules which are contained in subchapter_k sec_701 to of the code although the operation of these rules is not directly in dispute the effects of these rules permeate the transactions in question and inform our analysis we start with an overview of these rules i partnership tax rules a in general a partnership is not subject_to federal_income_tax at the partnership level instead persons carrying on business as partners are liable for income_tax only in their separate or individual capacities sec_701 see sec_702 sec_704 providing rules for determining partners’ distributive shares sec_703 providing rules for computing taxable_income of a partnership a partner must take into account his or her distributive_share of each item of partnership income gain loss deduction and mr van merkensteijn paid dollar_figure and gave a dollar_figure note revised to dollar_figure0 million in exchange for the dollar_figure million receivable mr van merkensteijn paid dollar_figure principal and dollar_figure interest on this note he paid no additional_amounts imperial paid dollar_figure as a fee for the tax losses that it received from the corona transaction creditdollar_figure sec_702 103_tc_170 a partner’s distributive_share of partnership loss including capital_loss is allowed only to the extent of the partner’s adjusted_basis in his or her partnership_interest at the end of the partnership taxable_year in which the loss occurred sec_704 oden v commissioner tcmemo_1981_ affd without published opinion 679_f2d_885 4th cir generally when property is contributed to a partnership in exchange for a partnership_interest neither the partnership nor any of its partners recognize gain_or_loss sec_721 the partner’s basis in a partnership_interest acquired by a contribution of property to the partnership is the amount of any money contributed plus the contributing partner’s adjusted_basis in other contributed_property at the time of the contribution outside_basis sec_722 similarly the partnership’s basis in property contributed to a partnership by a partner is the a partner’s distributive_share is generally determined by reference to the partnership_agreement however if the allocations in the partnership do not have substantial economic_effect as determined under sec_704 and the regulations those allocations are disregarded see 341_f3d_802 8th cir affg tcmemo_2002_160 if the partnership_agreement provides no allocation or the allocations provided therein lack substantial economic_effect a partner’s distributive_share of partnership items shall be determined in accordance with the partner’s interest in the partnership determined by taking into account all facts and circumstances sec_704 contributing partner’s adjusted_basis in the property at the time of the contribution sec_723 each partner’s proportionate share of the partnership’s basis in its property is referred to as inside_basis cf 661_f2d_194 n under sec_704 items of income gain loss and deduction with respect to property contributed to a partnership by a partner are specially allocated among the partners so as to take account of any variation between the partnership’s basis in the contributed_property and its fair_market_value at the time of contribution this variation is sometimes referred to as built-in_gain or loss see sec_1_704-3 income_tax regs providing special rules for allocating items between noncontributing and contributing partners this rule is generally designed to prevent transfers of built-in_gain or loss from the contributing_partner to the other partners if the contributing_partner transfers his partnership_interest built-in_gain or loss must be allocated to the transferee partner as it would have been allocated to the transferor partner sec_1_704-3 income_tax regs if the partnership has made a one-time election under sec_754 adjustments are made with respect to the transferee partner’s inside_basis essentially so as to approximate the result of a direct purchase of the property by the transferee partnerdollar_figure see h conf rept pincite consequently if the partnership has made a sec_754 election the transferee partner is not allocated any existing built-in_gain or loss in the property on the other hand if the sec_754 election is not made inside_basis in partnership property is not adjusted upon the transfer of a partnership_interest sec_743 consequently in the absence of a sec_754 election the transferee partner may be allocated the built-in_gain or loss when the partnership disposes of the propertydollar_figure more exactly under sec_743 in the case of a transfer of a partnership_interest by sale_or_exchange a the partnership increases its basis in partnership property by the same amount as the transferee partner’s outside_basis in his partnership_interest exceeds his inside_basis in partnership property and b the partnership decreases its basis in partnership property by the same amount as the transferee partner’s inside_basis in partnership property exceeds the transferee partner’s outside_basis in his partnership_interest in the case of property contributed to the partnership by a partner the sec_704 rules apply in determining the transferee partner’s inside_basis in partnership property sec_743 flush language the increase and decrease in the partnership’s basis constitutes an adjustment with respect to the transferee partner only sec_743 flush language recent legislation has limited the ability to transfer losses among partners in the american_jobs_creation_act_of_2004 ajca publaw_108_357 and b 118_stat_1589 congress amended sec_704 and sec_743 effective for contributions and transfers after the date of enactment with respect to sec_704 ajca sec_833 provides that the built-in_loss in contributed_property is taken into account only in determining the amount of items allocated to the contributing_partner in determining the amount of items allocated to other partners the partnership’s basis in partnership property shall be treated as being equal to its fair_market_value at the time of contribution with respect to sec_743 ajca sec_833 continued b claimed application of partnership tax rules petitioner’s position is that when the banks contributed the high-basis low-value properties the receivables and smhc stock to smp in exchange for preferred interests the transaction was a nontaxable event under sec_721 smp received bases equal to the banks’ bases in the contributed properties when the banks sold their preferred interests to somerville s trust their inside_basis in the contributed parties went to somerville s trust as a transferee partner pursuant to sec_704 because smp made no election under sec_754 somerville s trust’s inside_basis in the contributed properties was not adjusted when smp subsequently sold portions of the dollar_figure million in receivables from generale bank somerville s trust was allocated the losses on those sales the ackerman group created a nearly identical scenario when smp contributed the dollar_figure million receivable to corona in exchange for a membership interest petitioner’s position is that smp received an outside_basis in corona equal to smp’s basis in the dollar_figure million receivable smp then sold portions of its corona continued provides that in the case of a sale_or_exchange of a partnership_interest the adjustment to partnership basis is mandatory if the partnership has a substantial_built-in_loss immediately after the sale_or_exchange there is a substantial_built-in_loss if the partnership’s basis in partnership property exceeds by more than dollar_figure the fair_market_value of such property ajca sec_833 because of their effective date these new rules do not apply to the transactions at issue in the instant cases membership interest to imperial at a substantial loss under sec_704 imperial succeeded to smp’s inside_basis in the dollar_figure million receivable when the dollar_figure million receivable was sold to trometro imperial and to some extent smp was allocated the substantial loss from that sale effectively duplicating the loss that smp had realized on the sales of its corona membership interest ii burden_of_proof generally in actions to redetermine respondent’s partnership-level adjustments in an fpaa as in other actions in this court the burden_of_proof is on petitioner unless otherwise provided by statute or determined by the court rule sec_142 a saba pship v commissioner tcmemo_2003_31 respondent has pleaded new_matter in his amendments to answer filed date specifically that smp’s reported tax basis in its smhc stock should be adjusted to zero and that smp’s sales of receivables to trometro should be treated as sales of an option to acquire an equity_interest in smhc or its successor under rule a respondent bears the burden_of_proof with respect to this new matterdollar_figure petitioner contends that respondent’s pretrial memorandum raises certain issues generally relating to the bona fides of the dollar_figure million receivable that constitute new_matter we disagree the issues in question relate to the adjustments determined in the fpaas in certain cases the burden_of_proof shall be on the commissioner if in any court_proceeding the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b of the code sec_7491dollar_figure nonetheless in the case of a partnership corporation or trust sec_7491 applies only if the taxpayer meets the net_worth limitations that apply for awarding attorney’s fees pursuant to sec_7430 ie a corporation trust or partnership whose net_worth exceeds dollar_figure million is ineligible for the benefits of sec_7491 sec_7491 sec_7430 u s c sec d b and b as in effect on date petitioner has not alleged and the record does not establish that smp or corona meets these requirements accordingly sec_7491 does not apply see h conf rept pincite 1998_3_cb_747 stating that the taxpayer has the burden of proving it meets the requirements in sec_7491 except for the items raised as new_matter in respondent’s amendment to answer we conclude that petitioner bears the burden sec_7491 was added to the code in the internal_revenue_service restructuring and reform act of publaw_105_206 sec 112_stat_726 and is effective with respect to court proceedings arising in connection with examinations commencing after date the parties agree that the examination in these cases commenced after date of proof with respect to the factual issues in these cases in any event we do not resolve any of the issues solely on the basis of placement of the burden_of_proof instead we decide the issues on the basis of the preponderance_of_the_evidence iii economic_substance a parties’ contentions respondent does not dispute the operation of the partnership basis and loss provisions in these cases respondent also does not challenge whether smp and corona were formed as bona_fide partnerships or whether those entities should be respected for federal tax purposes cf 201_f3d_505 d c cir affg tcmemo_1998_305 instead respondent contends that substance over form principles including the step_transaction_doctrine require the various transactions at issue to be recast as direct sales of the high-basis low-value receivables and smhc stock thereby negating any transfers of built-in losses among purported partners more particularly respondent contends that after the ackerman group failed to acquire new mgm mr lerner developed a plan to acquire the tax benefits associated with the debt and stock of mgm group holdings pursuant to this plan generale bank and clis would contribute the high-basis low-value receivables and smhc stock to smp in exchange for preferred interests followed by a sale of the preferred interests to mr ackerman’s entities because the only purpose for the transaction was tax reduction respondent argues generale bank and clis should be disregarded as members of smp and their ‘contributions’ to smp followed by their ‘sale’ of the preferred membership interests to rockport should be recast as a direct sale of the high basis low value assets to rockport for dollar_figure million petitioner insists that the form of the transaction in question should be respected petitioner argues that there were valid business reasons apart from tax reasons for the transaction petitioner argues that the ackerman group and the banks entered into the transaction as part of a plan to partner in a film distribution business petitioner contends that the partnership form was chosen for valid business reasons because it was the only vehicle flexible enough to accommodate these respondent also argues that the so-called partnership antiabuse regulation sec_1_701-2 income_tax regs applies to recast the banks’ contributions of the high-basis low-value receivables and smhc stock as direct sales of those assets to rockport capital or its affiliate somerville s trust in general the antiabuse regulation permits the commissioner to recast partnership transactions that make inappropriate use of the partnership tax rules petitioner contends that the antiabuse regulation is invalid because we decide these cases utilizing existing judicial doctrines we need not and do not decide whether the partnership antiabuse regulation is valid or whether it applies to any of the transactions in these cases cf 60_fedclaims_558 business objectives as well as the complexities of the transaction itself b general legal principles it is well established that the incidence of taxation depends upon the substance of a transaction rather than its mere form 324_us_331 in determining the substance of a transaction for federal tax purposes we are guided by the foundational principles that the u s supreme court stated in 293_us_465 the legal right of a taxpayer to decrease the amount of what otherwise would be his taxes or altogether avoid them by means which the law permits cannot be doubted but the question for determination is whether what was done apart from the tax motive was the thing which the statute intended see also 364_us_361 commissioner v court holding co supra pincite under gregory v helvering supra it is immaterial whether we are talking about ‘substantial economic reality ’ ‘substance over form ’ ‘sham’ transactions or the like rather the question is whether under the statute and regulations here involved the transaction affects a beneficial_interest other than the reduction of taxes 698_f2d_88 2d cir the mere fact that the parties to the transaction might take favorable tax consequences into account is not of itself fatal to the transaction 435_us_561 as judge learned hand observed in 79_f2d_14 2d cir revg 29_bta_1334 a man’s motive to avoid taxation will not establish his liability if the transaction does not do so without it it is true that the supreme court has at times shown itself indisposed to assist such efforts and has spoken of them disparagingly but it has never so far as we can find made that purpose the basis of liability and it has often said that it could not be such the question always is whether the transaction under scrutiny is in fact what it appears to be in form a marriage may be a joke a contract may be intended only to deceive others an agreement may have a collateral defeasance in such cases the transaction as a whole is different from its appearance true it is always the intent that controls and we need not for this occasion press the difference between intent and purpose we may assume that purpose may be the touchstone but the purpose which counts is one which defeats or contradicts the apparent transaction not the purpose to escape taxation which the apparent but not the whole transaction would realize citations omitted emphasis added in applying these general legal principles courts have developed a number of more particularized judicial doctrines including the sham_transaction doctrine the substance_over_form_doctrine the step_transaction_doctrine and the economic_substance_doctrine in the instant cases we focus on the economic_substance doctrinedollar_figure an activity will not provide the basis for deductions if it lacks economic_substance 29_f3d_98 2d cir affg 100_tc_271 in general transactions lack economic_substance if they ‘can not with reason be said to have purpose substance or utility apart from their anticipated tax consequences ’ 155_f3d_584 2d cir quoting 364_f2d_734 2d cir affg 44_tc_284 affg in part and remanding in part on another ground t c memo 1997-dollar_figure in frank lyon co v united_states supra pincite the u s supreme court held that a transaction has economic_substance if there is a genuine multiple-party transaction with economic_substance which is compelled or encouraged by business or regulatory realities is imbued with tax-independent in a separate section infra we discuss the application of the step_transaction_doctrine in 915_f2d_832 2d cir affg in part revg in part and remanding tcmemo_1988_341 the court_of_appeals for the second circuit stated that a transaction is devoid of economic_substance ‘if it is fictitious or if it has no business_purpose or economic_effect other than the creation of tax deductions ’ quoting 862_f2d_400 2d cir affg 88_tc_583 see also 29_f3d_98 2d cir affg 100_tc_271 considerations and is not shaped solely by tax-avoidance features that have meaningless labels attached see 902_f2d_159 2d cir analyzing each of these factors vacating and remanding tcmemo_1988_ courts have construed this language to involve a consideration of two related factors the subjective business_purpose and objective economic_substance of the transaction see eg 939_f2d_44 3d cir affg fox v commissioner tcmemo_1988_570 909_f2d_1360 9th cir affg in part revg in part and remanding on another ground 89_tc_1229 862_f2d_1486 11th cir affg 87_tc_1087 752_f2d_89 4th cir affg in part revg in part and remanding on another ground 81_tc_184 113_tc_254 affd 254_f3d_1313 11th cir c summary of conclusions on the basis of all the evidence in the record we conclude that the transaction whereby the banks purported to become partners in smp only to exit some weeks later was not in substance what it appeared to be in form the exclusive purpose of this apparent transaction we conclude was to transfer to the ackerman group enormous tax_attributes associated with the banks’ high-basis low-value receivables and smhc stock to that end the banks purported to join smp as partners contributing these receivables and stock to transfer the tax_attributes however the banks had to do more than enter into the partnership they also had to exit the partnership leaving their receivables behind and so they did as soon as possible by putting their partnership interests to one of the ackerman group members in essence then the parties purposed that the banks should join the partnership so as to withdraw from it it is this schizophrenic purpose which defeats or contradicts the apparent transaction chisholm v commissioner f 2d pincite we conclude that in substance the banks did not become partners of smp rather they transferred their high-basis low- value receivables and smhc stock along with whatever associated tax_attributes might survive the transfer to the ackerman group for dollar_figure million in the following discussion we describe in detail the basis for our conclusions focusing on the purposes and economic realities of the transactions in question d subjective business_purpose under the first factor of the economic_substance_doctrine subjective business_purpose we must determine whether there was a business_purpose for engaging in the transaction other than tax_avoidance see 820_f2d_1543 9th cir affg tcmemo_1986_23 petitioner contends that both the banks and the ackerman group had legitimate nontax reasons for cdr generale bank and clis to become partners more particularly petitioner claims that the banks were interested in partnering with messrs lerner and ackerman in a film distribution business based in the u s petitioner claims that the film rights that the banks contributed to smhc were valuable assets and were contributed to smhc as a viable starter library for a larger library that the ackerman group envisioned petitioner contends that he and mr ackerman assumed that the banks wanted to continue this relationship into the future and were surprised when the banks exercised their put rights and departed smp about weeks after purporting to become partners banks’ purposes at the outset we note the dearth of direct evidence as to the banks’ purposes in entering into the transactions with the ackerman group in asserting that the banks were interested in partnering with messrs lerner and ackerman in a u s -based film distribution business petitioner relies exclusively on his own self-serving testimonydollar_figure except for the testimony of sean geary cdr’s counsel in the transaction with the ackerman group petitioner offered no testimony from any representative on the cdr side of the transaction as we explain in more detail below mr geary’s testimony in most respects contradicts petitioner’s assertions in pertinent part mr geary testified that to his knowledge the banks had no intent to produce or distribute film products with the ackerman group petitioner claims however that the banks’ long-term intentions were known only by one individual mr jouannet who is deceased petitioner claims that the banks’ intentions went to the grave with rene claude jouannet dollar_figure we are unpersuaded mr ackerman testified to his understanding of the deal with cdr however his testimony was based on what mr lerner had told him mr ackerman had no discussions with mr jouannet or any other representative of cdr and the documents indicate that he had no involvement in the negotiation and drafting process petitioner sought to introduce a letter from mr jouannet to mr lerner written in which discussed the transaction with the ackerman group because that letter is subject_to an evidentiary objection we discuss that letter infra petitioner also points to a date letter that mr jouannet sent to danny rosett senior vice president financial operations at new mgm regarding smhc’s financial statements this letter was purportedly sent in response to a date memorandum from mr rosett mr rosett’s memorandum is not a part of the record and we have no basis for determining its content in his letter mr jouannet states furthermore the description of the disposal by clis of the company as a sale is not exactly what occurred what exactly happened was an exchange and contribution continued that other knowledgeable witnesses could not have been found among the living in credit lyonnais cdr generale bank and clis appear to have been very large banking institutions it also appears that credit lyonnais and cdr were quasi-governmental entities which were subject_to considerable oversight by the french government it seems implausible that all direct continued agreement on date whereby among other things clis contributed to an unrelated company formed by rockport capital inc and called santa monica pictures llc all its stock in santa monica holdings and the dollar_figure mdollar_figuredebt of santa monica holdings in exchange for of the preferred interests of santa monica pictures llc on the basis of this letter petitioner contends that it is clear that mr jouannet believed that clis had not sold smhc or the dollar_figure million receivable but had entered into a partnership arrangement with the ackerman group we cannot agree the letter itself merely discusses the form that the transaction took ie that clis entered into an exchange and contribution agreement with smp and contributed its smhc stock and the dollar_figure million receivable it does not address the more cogent question of whether there was an understanding that clis would exercise its put rights on date moreover in the absence of some corroboration we must question the letter’s reliability as discussed infra we are not persuaded that mr jouannet’s interests and those of cdr were necessarily adverse to the interests of the ackerman group and smp at least insofar as the tax characterization of the transaction was concerned further mr jouannet as a representative of cdr was bound by the confidentiality provision of the llc agreement any statement to new mgm confirming a sale by clis of smhc might be construed as a breach of that agreement new mgm was not a party to the cdr transaction and any disclosure to that entity was not covered under any of the exceptions in the confidentiality provision finally mr jouannet’s statement insofar as it might be construed to favor petitioner’s position would appear inconsistent with the testimony of mr geary discussed infra knowledge of the particulars of the transaction with the ackerman group would have resided in one person mr jouannet indeed representatives of generale bank and clis executed the various agreements with the ackerman group these representatives included bruno hurstel of cdr richard devin chairman of clis and members of the executive board_of generale bankdollar_figure petitioner called none of these individuals to testify as to the banks’ intentions in the transaction with the ackerman group we infer that such testimony would have been unfavorable to petitioner see 6_tc_1158 affd 162_f2d_513 10th cir notwithstanding these evidentiary gaps there is a great deal of other evidence in the record which shows that the banks did not intend to enter into any film distribution business with messrs lerner and ackerman a banks’ prior history with film business the question arises why the banks in would have wanted to pursue a film business with anyone much less with messrs lerner and ackerman the credit lyonnais group’s prior experiences in the film business had not been positive beginning in the credit lyonnais group had immersed itself in the fortunes of mgm it proved to be a financial disaster mr hurstel was the secretary and treasurer of smhc was on the board_of directors of epic productions and was a representative of cdr because of its loans and advances to mgm the credit lyonnais group was unable to extricate itself from that company’s financial perils ultimately the credit lyonnais group was forced to wrest control of mgm from mr parretti and foreclose on the stock interests in mgm from that point until the credit lyonnais group had to maintain a constant supervisory presence at mgm in an effort to right that company and recoup its loans and advances to do that however the credit lyonnais group had to continue advancing mgm significant amounts to keep it alive the restructuring and the infusion of a new management team helped mgm to recover however by the end of the credit lyonnais group was finished with the film business and mgm the credit lyonnais group had lent the mgm companies upwards of dollar_figure billion it recouped a portion of that amount on the sale of new mgm in however more than dollar_figure billion in outstanding indebtedness remained owing from mgm group holdings the credit lyonnais group had little or no hope of recovering anything on this amount in and the credit lyonnais group was financially distressed upon the intervention of the french government cdr was formed for the specific purpose of liquidating the credit lyonnais group’s bad investments and loans particularly its investments and loans in the filmed entertainment area these bad assets included mgm mgm holdings and mgm group holdings and the loans and advances to those companies cdr’s goal was to realize whatever amount it could on those bad assets indeed with respect to mgm group holdings cdr’s representative mr jouannet was assigned the task of realizing whatever value he could in that company as quickly as possible seemingly this objective would not be realized if generale bank and clis were locked up in a film distribution business with the ackerman group the film rights that the banks ultimately contributed to smhc were culled from the big_number film cdr library john peters of epic productions testified that these cdr films were acquired from distressed companies to which credit lyonnais had lent money the films were acquired in numerous workouts bankruptcies or other similar proceedings credit lyonnais had turned the films over to epic productions and mr peters to manage however by late credit lyonnais instructed epic productions to begin planning the liquidation of the cdr library the whole focus of epic productions’ business operations became the ultimate liquidation of this big_number film plus library mr peters testified that credit lyonnais did not intend to pursue a film distribution business with respect to these films on the contrary its overall goal was to liquidate the film assets that it had acquired b banks’ regulatory environment in the regulatory environment was not conducive to the banks’ investing in a partnership for film distribution a number of witnesses including mr geary and bahman naraghi an employee of credit lyonnais testified that under u s banking laws the credit lyonnais group faced a 5-year deadline to divest itself of its nonbanking mgm entertainment assets an date memorandum prepared by deloitte touche for credit lyonnais regarding mgm states that credit lyonnais’s business strategy with respect to mgm must take into account cl’s obligation to have sold its stake in mgm no later than date due to the american regulations concerning investments in non-financial enterprises by banks presumably this same deadline date or a similar 5-year deadline would apply to any supposed film venture with the ackerman group c why the ackerman group we further question what would motivate the banks to enter into a film distribution business with messrs lerner and ackerman neither of those individuals had any experience in running a film distribution business mr lerner was a tax lawyer nothing in his background reveals any special credentials in film distribution mr ackerman was involved in a number of on the basis of this evidence it would appear that the 5-year period commenced date when credit lyonnais acquired mgm-pathe as part of a foreclosure on outstanding debts financing transactions involving major motion picture companies however mr ackerman gave no indication that his experience in financing extended to the particulars of running a film distribution business plus the record suggests that the banks had misgivings about the ackerman group’s economic underpinningsdollar_figure d inattention to film rights in negotiations although the ackerman group and cdr exchanged numerous documents over the course of their negotiations we find scant reference to any film distribution business or film rights there is no evidence that the parties actively negotiated over the particulars of the purported film business or the specific film rights that would be contributed to smhc the first and only reference to a purported film distribution business appears in the drafts of the smp llc agreement that shearman sterling drafted on rockport capital’s behalf those drafts including the final draft describe the purpose for which smp was formed as being inter alia to produce and distribute filmed entertainment products with respect to this provision mr geary testified that to his knowledge the banks had no intent to produce or distribute film products through the transaction with the mr geary testified that during the negotiations with the ackerman group mr jouannet and other individuals in the credit lyonnais group began to worry whether lerner and his people were good for the dollar_figure million put price ackerman group he testified that he did not discuss this provision with his client and that in any event cdr would not have asked to remove this provision because we didn’t care too much what was in here e selection of ebd film rights mr peters testified that in during epic productions’ efforts to sell the cdr library someone at either credit lyonnais or ebd instructed him to find some low-value films and development projects within the cdr library the idea was to find some titles and development projects that in mr peters’ view had very little value so that removal of those rights would have no significant impact on the cdr library’s overall value for example mr peters testified that he selected films with rights that were about to expire in the near future eg in or years and predominantly films that were low-budget exploitation genre films in addition the totality of rights to the film assets was not removed from the cdr library instead only some subgroup eg domestic home video or domestic cassette rights was removed ultimately mr peters selected the u s video film rights to the film titles and the rights to the development projects listed in schedule b of the exchange and contribution agreement on the basis of mr peters’ testimony it is reasonable to conclude that the credit lyonnais group had no intentions of contributing a viable starter film library to smhc or to partner in a film distribution business with respect to those assets or the cdr library generally instead the selection process that mr peters described strongly suggests that clis contributed the film assets to smhc for a far different purposedollar_figure f conclusion in light of these various considerations we are not persuaded that the banks had any intention of partnering with messrs lerner and ackerman in a film distribution business to the contrary it is clear that the credit lyonnais group desired to end its failed relationship with its distressed filmed entertainment assets and companies cdr’s role as generale bank’s and clis’s representative in the transaction with the ackerman group reflects the banks’ interest in liquidating their receivables and smhc stock ackerman group’s purposes petitioner claims that he and mr ackerman wanted to join with the banks in a film distribution business and understood petitioner contends that mr peters’ testimony and demeanor suggested an effort to hurt petitioners and questions the accuracy and good_faith of that testimony apart from these general assertions petitioner provides no basis for concluding that mr peters fabricated his testimony mr peters was subject_to petitioner’s cross-examination nothing in his testimony suggested any bad faith or fabrication despite petitioner’s protestations we find mr peters’s testimony credible thorough and very persuasive on the relevant points that the banks reciprocated this interest petitioner contends that he and mr ackerman assumed that the banks wanted to continue this relationship into the future petitioner testified that to their considerable surprise the banks elected instead to exercise their put option petitioner’s claimed understanding of the deal with cdr is based entirely on his testimonydollar_figure we find mr lerner’s testimony self-serving contrived and ultimately not credible the bulk of the evidence in the record contradicts petitioner’s testimony and his purported understanding a mr lerner’s and mr ackerman’s backgrounds as previously noted as far as the record reveals messrs lerner and ackerman were tax and financial professionals with no experience in running a film distribution business cf ferguson v commissioner f 3d pincite citing inexperience of a partnership’s promoters in the relevant business as one indicator of lack of economic_substance in the partnership although messrs lerner and ackerman appear to have been the principal negotiators on behalf of the safari consortium in its failed bid to purchase new mgm we have virtually no information regarding the companies that joined the safari consortium or as previously noted mr ackerman also testified to his understanding of the cdr transaction but his testimony was based on what mr lerner had told him precisely what their interests weredollar_figure it appears that deyhle media group and capella films had a substantial stake in that proposed acquisition and in fact had initiated the dialogue with messrs lerner and ackerman more importantly beyond the testimonies of messrs lerner and ackerman we have no independent basis for determining the precise roles that messrs lerner and ackerman played in the safari bid and what their motivations were petitioner claims that he and mr ackerman joined the safari consortium to further their long-range goals of building a substantial film library it is equally plausible however that messrs lerner’s and ackerman’s roles in the safari consortium were consistent with the areas of their respective expertise mr lerner as a tax expert and mr ackerman as an expert in putting together financing for film company acquisitions in any event one thing is clear from the ackerman group’s involvement in the mgm transaction at some point the ackerman group began eyeing the substantial built-in tax losses that the credit lyonnais group had in the mgm companies and began exploring the possible ways in which it could exploit those built-in losses petitioner listed mark seiler as a witness in his pretrial memorandum however he did not call mr seiler as a witness at trial b focus on tax_attributes as early as date when kaye scholer submitted its preliminary legal conclusions on mgm mr lerner had been fully apprised of the potential of acquiring considerable built-in losses in an acquisition involving the mgm companies the kaye scholer memorandum also provided a roadmap to structuring a partnership transaction that would allow cdr to transfer its built-in losses totaling approximately dollar_figure billion to a purported investor by utilizing a partnership that would fail to make a sec_754 election according to the memorandum the transaction would increase the amount receivable by cdr over a straight purchase mr lerner’s first written contact with cdr regarding a possible deal a letter dated date began by confirming rockport capital’s interest in the u s tax_attributes which may relate to the direct and indirect investments by credit lyonnais s a and cdr in metro- goldwyn-mayer inc the letter goes on to state that rockport wishes to examine the attributes so that it can propose to the cdr certain structures incorporating the attributes which will be of mutual benefit the letter makes no mention of any films or partnering to conduct any film distribution business during the negotiations with cdr the ackerman group’s entire focus was on the banks’ tax basis in the smhc receivables and stock the ackerman group’s only point of negotiation became directed towards obtaining representations from generale bank and clis regarding their tax bases in the receivables and smhc stock and that they had not written down their bases for tax or accounting purposes mr lerner’s own tax experience also gave him a general appreciation of the tax significance of contributing high-basis properties to a partnership and failing to make a sec_754 election in fact mr lerner marketed to imperial and then implemented a tax plan that virtually mimicked the cdr transaction in attempting to exploit these tax aspects c nature of ebd film rights mr lerner testified that the ackerman group was interested in acquiring filmed entertainment assets and building a large film library which would be an extraordinary asset to hold for a very long time mr lerner’s testimony appears implausible when we consider the film rights that schedule b of the exchange and contribution agreement purportedly provided schedule b refers to u s video film rights those purported rights however did not encompass the kind of rights that one might associate with a long-term film library investment indeed the term u s video film rights seemingly refers only to video distribution rights in the united_states smhc did not own all the rights to the various film titles as troy gould’s investigation later revealed many of the distribution rights had expired or were set to expire shortly after clis contributed them to smhc we do not believe that the failure to define more specifically the ebd film rights in the llc agreement consistent with mr lerner’s stated purpose was simply an oversight the ackerman group was well represented in the transaction with cdr presumably such important matters would have been addressed if the ackerman group were in fact focused on starting a film library with the ebd film rights responding to mr peters’s testimony that the films selected for the ebd library were films of no significant value petitioner seems to suggest that the banks may have conspired to defraud the ackerman group the bulk of the evidence in the record however suggests strongly that the selection of the ebd film rights was not a product of any fraud by the banks on the contrary for the reasons described below we are led to the conclusion that the ackerman group was either fully aware of the nature of the film titles that clis contemplated contributing to smhc or simply did not care about the nature of those film rights first although the parties exchanged numerous drafts of various documents between date and date none of those drafts alludes to any film rights generally or the ebd film rights specifically the first listing of the ebd film rights appears to have been given to the ackerman group on date one day after the purported closing on the cdr transactiondollar_figure before then there appears to have been no mention or interest in those film rights on the part of the ackerman group in their negotiations with cdr mr lerner for his part could not recall when he was given a listing of the ebd film rights second even though the ackerman group conducted due diligence in the cdr transaction the focus of this due diligence was on generale bank’s and clis’s tax bases in the contributed receivables and smhc stock prior to the closing on the cdr transaction due diligence with respect to the contributed film rights was largely nonexistentdollar_figure indeed the only evidence of the final draft of the exchange and contribution agreement in the record has an attached schedule b which is a list of the ebd film titles and development projects the record contains a facsimile dated date from white case to mr lerner and several other persons transmitting an attached schedule b to the exchange and contribution agreement from the serial numbers on the pages of this faxed attachment which also appear on the pages of schedule b attached to the exchange and contribution agreement but which do not correlate with the serial numbers on the other pages of the exchange and contribution agreement it appears that white case actually sent this attached schedule to the ackerman group on date one day after the purported closing on the transaction in the exchange and contribution agreement cdr and clis represented and warranted schedule b attached hereto sets forth all the assets held by smhc all of which assets are held free of all material encumbrances created by smhc smhc has good title to all such assets continued due diligence on the film rights is an appraisal that sage entertainment conducted mr lerner testified that approximately to weeks before the closing on the cdr transaction he hired steve kutner of sage entertainment to appraise the ebd film library that he had a large number of discussions with him about various approaches to valuation and that mr kutner appraised the ebd film library at dollar_figure milliondollar_figure mr lerner testified that on the basis of mr kutner’s valuation he felt very continued schedule b of course contains a listing of the ebd film titles and development projects the exchange and contribution agreement provides indemnification from cdr capped at dollar_figure million for any material breach of this representation and warranty see exhibit 188-j j001341 it is patently unclear what is meant by the term good title and whether these provisions afford any meaningful rights with respect to the ebd film library petitioner’s representatives troy gould acknowledged this recitation of good title however they concluded despite this recitation we do not have documentation of the assignment from clis to smhc moreover the term ‘u s video film rights’ is nowhere defined in the agreement and the agreement contains no explicit recitation that santa monica holdings owns such rights rather this phrase appears only as the heading on the schedule the phrase does not appear in the body of the agreement this is another significant gap in the chain of title despite the obvious infirmities in smhc’s rights to the ebd film titles there is no indication that the ackerman group ever claimed any indemnification under this provision mr kutner did not include in this figure the value of second-cycle exploitation or other rights which he opined could increase the value of the ebd film library by as much a sec_40 to percent comfortable that with the investment we were making at least we had assets worth as much as we were investing and that it could be considerably more if managed properly other than mr lerner’s testimony we have no basis for gauging mr lerner’s reliance on this appraisal although mr kutner’s appraisal report would seem to form a critical part of his case petitioner did not call mr kutner as a witness consequently mr kutner’s appraisal report has not been received into evidence and cannot be relied upon for establishing the value of the film library the appraisal report itself indicates that it is limited to a financial analysis of the film library and its potential earnings the report states that mr kutner did not physically inspect the materials for the various film titles and he assumed that the legal and physical status of the ebd film library is in good condition the report does not provide any analysis of the rights that smhc acquired in the film titles except for the general reference to u s video film rights and appears to assume that smhc actually owned the full bundle of rights associated with the ebd film titles the report also appraised the ebd film library as if it was free and clear of debt and under responsible ownership and competent management presumably however when the ebd film library was assigned to smhc it became subject_to the dollar_figure billion debt that smhc owed on the basis of the evidence in the record we have no great confidence that the appraisal report as offered was completed or was given to mr lerner before the closing on the transaction with cdr the photocopy of the appraisal report that is in the record is undated except for a cover letter from mr kutner to mr lerner dated date--just days before the closing of the cdr transaction and after most of the details of the transaction were already established the appraisal report anachronistically refers to the film titles as the santa monica holdings inc film library and states that smhc owns those film titles however the film titles were not assigned to clis or smhc from clis until december dollar_figure the appraisal letter also alludes to other information which the record demonstrates was not apparent on date for example as previously discussed there is no indication that the ebd film titles were ever identified to mr lerner or through him to mr kutner before date also mr kutner’s cover letter alludes to certain limitations and caveats relating to the future distribution plans for the library which are more the appraisal report states the opinions conclusions and estimates of value presented in this report are based in part on assumptions and financial data furnished to me by santa monica holdings inc which i have assumed to be correct and current inasmuch as smhc did not own the film titles before date or have any known relationship to those film titles mr kutner’s purported reliance on information from smhc seems dubious fully set forth in the section of the appraisal styled ‘limiting conditions for the appraisal ’ the appraisal report in the record however does not contain any section entitled limiting conditions for the appraisal mr kutner’s dollar_figure million valuation of the ebd film titles appears highly inflated indeed that valuation greatly exceeds by more than three times the highest value dollar_figure million that petitioner’s expert steven wagner arrived at in valuing the ebd film titlesdollar_figure mr kutner’s valuation takes into account technologies eg dvd that the other experts in these cases opined were either not foreseen in were only latently observable at that time or were no longer viable in doing we discuss the valuation conclusions of petitioner’s expert steven wagner in more detail infra for example mr kutner projected dollar_figure in dvd revenue although dvd technology was predicted to emerge at some point after the success of that technology was not readily foreseen for that reason petitioner’s expert projected no revenue from dvd sales in his valuation mr kutner also projected dollar_figure in royalty income from laserdisc sales according to petitioner’s expert laserdisc sales in were relatively insignificant even though the technology had been around for a few years neither petitioner’s expert nor respondent’s expert richard medress took laserdisc sales into account mr kutner also projected dollar_figure in royalty income from the revenue-sharing rentrak model for the rental market under this model video rental stores would pay a small fee up front to buy a rental film and would then share a portion of the rental fees with rentrak in however the rental market still operated on a front-end sales model ie video rental stores made a one-time payment up front eg dollar_figure per copy to purchase copies of a film which they could then rent an unlimited number of times neither petitioner’s expert nor continued so mr kutner’s appraisal went beyond what mr lerner understood to have been a valuation based on vhs videotape sales projections indeed mr lerner testified that six or seven years ago when we did all this all we knew about were vhs videotapes at that time we focused on what the technology was thinking that there might be additional technology so we valued it only in terms of what we thought the then existing technology might be and hoping that additional technology would come along to enhance the value without mr kutner’s testimony or some corroborating evidence we are not persuaded that the sage entertainment appraisal was made in good_faith or that mr lerner relied upon it in the course of the cdr transaction the nature of the rights if any that smhc obtained in the ebd film titles was and remains patently unclear on date troy gould concluded that there were significant gaps in the chain-of-title documentation for the ebd film titles and rights to some of the film titles had expired or were expiring troy gould concluded that it is not possible to determine what rights have effectively been acquired it also is unclear who possesses the rights other than domestic video in the various pictures and who possesses the reversion rights in domestic video this point is clearly illustrated when we consider that continued respondent’s expert projected any revenue from the revenue- sharing rentrak model two of the ebd film titles that troma attempted to distribute astro zombies and banana monster were the subject of immediate cease and desist letters smhc was also informed that the rights to a third film that troma attempted to distribute fist of fear touch of death had also expired further it appears that the physical elements for a number of the ebd film titles do not exist and that the general physical condition of the materials for the remaining film titles is suspect indeed mr peters testified that the physical materials for many of the film titles were stored at the epic warehouse which was not a temperature- or humidity-controlled facility and was not bonded subject_to inventory control or otherwise secured it is clear that by date when troy gould gave their conclusions on the ebd film library mr lerner was well aware that there were major problems with the ebd film rights and that the film library had very little value if as petitioner claims the ebd film rights were an integral part of a film business with cdr then these conclusions would have revealed some very deep-seeded shenanigans on the part of cdr generale bank and clis one would suspect that in these circumstances messrs lerner and ackerman would have been very upset nonetheless in date we find mr lerner meeting with a representative of generale bank mr lerner testified that he was interested in reviving generale bank’s participation in smp’s film activities and had written a letter expressing this interest the letter from mr lerner states i would like to acquire additional film assets from gb and would like their active_participation in our partnership on the basis of the evidence in the record it appears that the ackerman group was largely unconcerned with the supposed film assets that were to form the foundation of their proposed film business with cdr there is no evidence that they ever requested or received any information regarding the ebd film rights although the record contains numerous drafts of various documents relating to the cdr transaction none of those drafts contain any specific reference to the ebd film rights consequently it is reasonable to conclude that the ackerman group did not care what film rights clis contributed to smhc and that the contribution of the ebd film rights was largely incidental to generale bank’s and clis’s contributions of the high-basis low-value receivables and smhc stock after troy gould reached its conclusions mr lerner sold portions of the dollar_figure million in receivables from generale bank to his friend colleague and business_associate mr van merkensteijn in determining a purchase_price for the receivables mr van merkensteijn testified that he relied on the sage entertainment dollar_figure million appraisal by this time however it would have been clear at least to mr lerner that this appraisal was grossly overstated after the closing of the cdr transaction mr lerner mr herz and the law firm of troy gould made efforts to confirm the titles to the films and obtain physical elements for the films we are unpersuaded however that these efforts amounted to much more than window-dressing mr peters testified that he perceived troy gould’s investigation to be abnormal considering the age of the film titles the original production cost of the films and the distressed nature of the companies that were the source of the films he testified that although troy gould’s efforts might be completely appropriate with respect to other kinds of films they might not be so appropriate with respect to the ebd film titles beyond its due diligence process troy gould and mr herz expended considerable effort to obtain facility and laboratory access letters those efforts extended into even after troy gould provided mr lerner with its legal conclusions regarding the ebd film titles given the nature of the particular film titles and troy gould’s revelations we are unpersuaded that these efforts too were not mere window- dressing d purported interest in cdr library petitioner also claims that he and mr ackerman were interested in adding the big_number film cdr library to smhc and that they thought that having an indirect interest in that company and being partners with the banks would put them in a better position to acquire that library other than his self-serving testimony petitioner points to no evidence to suggest that the parties to the transaction either discussed or contemplated any dealings involving the general cdr library in fact there is no indication that the ackerman group was given any sort of preference in when cdr was being sold petitioner also testified that cdr asked for the dollar_figure million advisory fee in connection with the remaining film titles in the cdr library as a guaranty payment to enable the ackerman group to work with cdr he testified that the ackerman group was willing to pay that fee because we thought we would be able to get our hands on a much larger library and certainly we did pursue it at a later time the advisory fee agreement indicates however that the advisory fee was paid specifically as an inducement for cdr generale bank and clis to execute the letter agreement and exchange and contribution agreement none of the various legal documents that the parties exchanged contains any reference to a guaranty or any assurances regarding the cdr library one would expect some legal representations regarding this matter if the dollar_figure million advisory fee was in fact paid as a guaranty for the cdr library according to petitioner generale bank and clis were still partners in smp at that time e purported springboard for new library petitioner contends that he and mr ackerman were interested in using smhc for its historical significance to build a new film library we cannot agree for all intents and purposes mgm group holdings’ association with the mgm operating company ended when mr kerkorian acquired that company any potential name recognition in that company was obliterated when mgm group holdings changed its corporate name to santa monica holdings corporation on date in addition in a letter agreement with p f acquisition dated date cdr mgm holdings and mgm group holdings agreed that they would not use any of mgm’s trademarks ie mgm metro-goldwyn-mayer the mgm lion logo or any trademarks related thereto without these trademarks mr lerner seemingly would have been hard- pressed to capitalize on mgm’s historical underpinnings using smhc finally there is no evidence that smhc’s purported film business was ever in fact bolstered by its prior status as the mgm parent company f acquiring nols for a film business petitioner also contends that he and mr ackerman were interested in using the net operating losses nols in smhc to offset future income from their prospective film business we are unpersuaded that the ackerman group had any legitimate interest in smhc’s nols although there were sizeable nols in smhc when clis contributed the smhc stock to smp the use of those nols was not guaranteed use of the nols was subject_to the tax attribute rules of sec_382 under those rules use of the nols would be contingent on structuring a transaction in such a way as to meet the ownership_change rules of sec_382 on this record we cannot rule out the possibility that clis’s contribution of the smhc stock to smp constituted an ownership_change for purposes of sec_382 so that the nols were unavailable after that point although petitioner claims that his due diligence efforts for the transaction with cdr were directed at determining the potential use of the nols in smhc the focus of his due diligence was not on the nols but on the built-in tax losses in the receivables and smhc stock mr lerner hired james rhodes to assist in the ackerman group’s due diligence process mr rhodes’ due diligence investigation appears to have been focused exclusively on the banks’ bases in the smhc receivables and stock for example mr rhodes’ basis chronology contained an analysis of the bases in the smhc receivables and stock it doe sec_103 petitioner claims without explanation that an ownership_change for purposes of sec_382 occurred when the banks withdrew from smp and that the nols were substantially diminished petitioner claims again without explanation that smhc’s net operating losses were not used because the smhc library was not sold but rather was combined with the troma film library in a ‘c’ reorganization in that reorganization completely eliminated the net operating losses not mention any nols also on date mr rhodes received a letter from white case confirming that the banks had not derived any u s tax_benefit from the contribution of the smhc receivables and stock or the exercise of their put rights shearman sterling also conducted due diligence on behalf of the ackerman group like mr rhodes’s investigation shearman sterling’s investigation focused on the tax bases in the smhc receivables and stock see eg exhibit 166-j the memoranda that shearman sterling prepared for mr lerner discussed among other things sec_382 these memoranda however were focused on that section’s potential application to the built-in losses in the stock of mgm holdings and mgm group holdings and not nols g contemporaneous expression of purpose on date the day after the transaction with cdr purportedly closed mr lerner faxed to jerry carlton of mr lerner testified that he hired mr rhodes to investigate whether any transfers occurred using the nols in smhc he testified that he was concerned that if there had been a transaction which had either disposed of or written down or taken a tax_benefit in respect of any of those interest that it would have--might have been treated as a transfer affecting the use of the net_operating_loss in smhc according to mr lerner the best indication of such a transfer affecting the use of the nols is whether there has been a basis step-up or stepdown we find petitioner’s testimony specious in the context of the proposed transactions in the memoranda shearman sterling concluded that holdings and group will undergo an ownership_change for purposes of sec_382 o’melveny myers an article entitled ge capital wins bid for a portfolio of bad loans from credit lyonnais the article was from the date issue of the wall street journal and discussed general electric’s purchase of a dollar_figure million portfolio of bad french property loans from credit lyonnais in an attached memorandum letter to mr carlton mr lerner explains that attached is an article from today’s wall street journal describing a transaction similar to ours this gives good support for our business_purpose for doing the deal the article states in relevant part u s financial-services giant general electric capital corp won the bidding for a portfolio of credit lyonnais’s bad french property loans which have a book_value of one billion francs dollar_figure million the transaction was another sign that competition is heating up among u s vulture funds seeking to take advantage of france’s long-running real-estate crisis the sale was carried out by consortium de realisation an entity set up last year by the french state to take on most of credit lyonnais’s nonbanking assets as part of a rescue plan for the crippled state- owned bank the sale of the bundle of lines was the first by cdr with more expected to follow french banks and insurers have been severely hurt by their exposure to the domestic real-estate market but for a long time they refused to write down their loans conclusion in sum the credit lyonnais group had a very troubled history in the film business in they were seeking to dispose_of their troubled film assets as expeditiously as possible at some point messrs lerner and jouannet struck a deal involving a purported acquisition of mgm group holdings smhc and the formation of a limited_liability_company although petitioner claims that mr jouannet wanted to enter into a film distribution business with the ackerman group the evidence in the record and the testimony suggest otherwise in fact mr jouannet worked for cdr which had the assigned task of liquidating credit lyonnais’s losing film assets and loans including mgm and mgm group holdings mr jouannet’s goal was to realize whatever he could as fast as he could he was not interested in any film venture with the ackerman group the banks did not contribute a viable starter film library to smhc as petitioner suggests instead what petitioner claims to have been the cornerstone of a supposed film venture turns out to be nothing more than a jumble of lackluster film titles we conclude that the ackerman group and the banks did not intend to partner with one another in any film distribution business e objective economic_substance under the second factor of the economic_substance_doctrine objective economic_substance we must determine whether the transaction had any economic significance beyond the creation of tax benefits see eg casebeer v commissioner f 2d pincite our inquiry must consider ‘whether the transaction has any practicable economic effects other than the creation of income_tax losses ’ 915_f2d_832 2d cir quoting 868_f2d_851 6th cir affg 88_tc_386 affg in part revg in part and remanding tcmemo_1988_341 see also 706_f2d_1277 2d cir holding that courts must consider whether there has been a change in the economic interests of the relevant parties affg tcmemo_1982_263 viewed according to their objective economic effects rather than their form generale bank’s and clis’s contributions to smp in exchange for partnership interests were economically inconsequential events the banks’ purported partnering with smp had no meaningful economic significance other than as an ephemeral incident to serve as a conduit for the banks’ built- in losses 69_f2d_809 2d cir affd 293_us_465 moreover the purported partnering offered the ackerman group no realistic economic benefits apart from tax consequences for the reasons described below we conclude that the transaction’s objective economic reality and consequences belie its form economic significance of banks’ contributions petitioner argues that whether or not the banks intended to enter into a film business with the ackerman group all parties recognized that the banks were committed as partners from the time they signed the partnership documents petitioner’s argument might be construed to suggest that the banks’ contributions to smp and their receipt of preferred interests had objective economic significance beyond petitioner’s asserted business_purpose for the transaction and the existence of the ackerman group’s tax considerations we disagree the banks’ tightly wrapped and virtually guaranteed exercise of their put rights negates whatever economic significance might otherwise have attached to the banks’ joining smp the faint illusion of a partnership_interest cannot cloak the reality that the banks planned and had every economic incentive to exit the partnership as expeditiously as possible in substance the ackerman group paid the banks dollar_figure million dollar_figure million as an up- front advisory fee and dollar_figure million upon the banks’ exercise of their put rights in exchange for the banks’ high-basis low- value receivables and smhc stock so that the banks could monetize and the ackerman group could attempt to exploit the tax_attributes associated with these assets a advisory fee and put price all the various agreements between the credit lyonnais group and the ackerman group were tied to the side letter agreement the deposit account agreement and the advisory fee deposit for example the side letter agreement provides that it shall become effective the effective date on the date on which all the following conditions have first been satisfied each of the parties shall have signed a counterpart of the side letter agreement and each of rockport capital and cdr shall have received a full set of counterparts and rockport capital shall have deposited in a specified account dollar_figure million ie the sum of the preferred capital accounts of generale bank and clis on the closing date the side letter agreement further specifies that the parties hereto agree that notwithstanding any provision of the exchange and contribution agreement cdr generale bank and clis shall have no obligation to make the contributions as defined in that agreement unless and until the effective date has occurred hereunder the deposit account agreement in turn provides that rockport capital shall on the effective date deposit in the deposit account the amount required to be deposited therein pursuant to the side letter agreement pursuant to the advisory fee agreement to induce cdr clis and gb to execute the letter agreement and the exchange and contribution agreement rockport capital agreed to pay clis on the effective date in u s dollars and immediately available funds x an advisory fee of dollar_figure and y an additional advisory fee equal to of of the tax losses if any in excess of dollar_figure billion that have been allocated to all members of the company other than gb clis rockport or their affiliates as of the closing date on the exchange and contribution agreement in similar fashion the advisory fee agreement provides that rockport hereby agrees that notwithstanding any provision of the letter agreement to the contrary the effective date will not occur unless rockport has made the payment if any required by the preceding paragraph i banks’ understanding sean geary of white case was cdr’s principal u s counsel in the sale of new mgm and its lawyer in the transaction with rockport capital he testified that at all times mr jouannet had in mind a price for the cdr transaction of approximately dollar_figure million the bottom-line result of the banks’ purported partnering with smp and the exercise of their put some weeks later was that the banks received their anticipated dollar_figure million price for the cdr transaction the advisory fee was paid to the banks up front as a precondition to the cdr transaction’s becoming mr geary has practiced law at white case for more than years he represented credit lyonnais and cdr for many years before the cdr transaction and had a very significant role with those companies vis-a-vis mgm in fact from date until new mgm was sold in mr geary served on the board_of directors of mgm-pathe and its successors although mr geary’s expertise was primarily in bank finance his representation of credit lyonnais and cdr was much broader--he did all their auditing on a big picture basis mr geary drafted the stock purchase agreement for the new mgm sale effective mr geary testified that during the course of the negotiations with the ackerman group mr jouannet and other individuals at the banks began to worry whether lerner and his people were good for the dollar_figure million put price they therefore decided that the put price should be placed in escrow in connection with the closing on the transaction with the ackerman group to this end mr geary drafted a deposit account agreement which was designed to guarantee payment of the put price in the event that the put option was exercised mr geary testified that in the transaction with the ackerman group the banks were relying on the side letter agreement that gave generale bank and clis the right to put monetize their preferred interests in smp to rockport capital-- the side letter was always a precondition to cdr or credit lyonnais signing anything else he explained that generale bank and clis did not care about the various provision sec_107 on date mr lerner on behalf of rockport capital faxed to citicorp trust a document requesting citicorp trust to wire dollar_figure million from somerville s trust’s account to an account at chase manhattan bank on date it appears that this amount represented the dollar_figure million advisory fee that the ackerman group was obligated to pay clis the ackerman group also agreed to pay the banks an additional advisory fee equal to of percent of the tax losses if any in excess of dollar_figure billion that would be allocated to all members of smp other than generale bank clis rockport or their affiliates as of the exchange and contribution agreement closing date the record is unclear whether the ackerman group ever paid the banks any additional_amount of advisory fee in the agreements because they were going to exercise their put for example with respect to the smp llc agreement’s reference to a film production and distribution business mr geary testified that i certainly can tell you that i was of the belief when i received this that i didn’t care from my client’s perspective what was in here other than a couple of things that i marked up and sent back the transfer provisions and one of the confidentiality provisions mr geary testified that as of date he knew that generale bank and clis were going to exercise the put on date the earliest possible date for the put’s exercise i knew mr jouannet was going to exercise the put he had a year to exercise the put i clearly knew from the very beginning he was exercising the put as i’ve tried to say i always knew that the put was going to be exercised at some point that was clearly my understanding of the deal we found mr geary’s testimony exceptionally credible thorough and persuasive his testimony shows convincingly that the banks had no intention of partnering with the ackerman group and had planned from the beginning to exercise the put rights in the side letter agreement as expeditiously as possible ii ackerman group’s understanding petitioner claims the he and mr ackerman had no prearranged understanding with cdr that the banks would exercise their put rights petitioner claims that he and mr ackerman had every hope and expectation that the banks would remain their partners for an extended period we find however that they did have a prearranged understanding first as mr geary testified the banks were relying on the side letter agreement with rockport capital and fully intended to exercise their put rights to accomplish their overall goal of disposing of their interests in smhc mr lerner was intimately engaged in the negotiation and drafting process at all levels including in his one-on-one negotiations with mr jouannet it defies reason that mr lerner would have been unaware of the banks’ plans every aspect of the credit lyonnais group’s history and of the negotiation and drafting process pointed towards the banks’ exercising their put rights in fact the totality of facts in the record persuades us that the banks’ exercise of their put rights was integral to the ackerman group’s plans was fully contemplated by them and was part of the deal also in one of the drafts of the smp llc agreement that emerged in the course of the negotiations mr geary commented that cdr would require mr lerner to provide consents at closing permitting the transfer of generale bank’s and clis’s preferred interests to a cdr affiliate and the subsequent transfer of those interests to rockport capital pursuant to the side letter agreement see exhibit 173-j j001736 mr geary testified that he wanted to make it clear that the manager ie mr lerner consented to the transfers because they were what was being planned before closing on the transaction with cdr mr lerner executed a consent giving effect to mr geary’s comments the consent was predated ____________ we infer from mr geary’s comments and this consent that there was an understanding on the part of mr lerner that generale bank and clis would exercise their put rights at the earliest possible point on date iii negotiation and drafting process petitioner suggests that the intensity and duration of the negotiations between the ackerman group and cdr connotes substance to the banks’ purported partnering with smp in support of this suggestion petitioner points to the numerous drafts of the letter agreement the side letter agreement supplementary terms the exchange and contribution agreement the mr geary’s comments were faxed to mr lerner and his representatives at shearman sterling when questioned about the date on the consent mr lerner testified that the consent was part and parcel of the banks’ put rights it allowed them to implement the put if it were exercised notice it was undated and as part of the implementation of the put if they were to exercise it it was requested that i sign this when pressed about the date on each of the consents mr lerner testified that i would say it’s undated smp llc agreement the deposit account agreement the interest option agreement and the advisory fee agreement as described more fully below our careful review of the numerous drafts to which petitioner alludes does nothing to bolster petitioner’s claims but leads us to two conclusions that the ackerman group was focused exclusively on obtaining the high-basis low-value receivables and smhc stock from the banks and getting assurances from generale bank and clis regarding their tax bases in those assets and that cdr generale bank and clis were focused exclusively on establishing the put rights guaranteeing full payment on those rights securing an advance consent to transfer the put rights and withdrawal from smp and reserving whatever value might be recovered on the carolco securities between october and date the parties exchanged a draft term sheet and numerous drafts of a letter agreement embodying the basic terms that messrs lerner and jouannet had agreed upon in their discussions in these various documents it was contemplated that generale bank would contribute its dollar_figure million in receivables and clis would contribute its mgm group holdings smhc stock and in later drafts the dollar_figure million receivable to newco a prefiguration of smp in exchange for preferred interests rockport capital and its associates would contribute cash and securities to newco in an agreed amount to enhance and monetize the value of generale bank’s and clis’s preferred interests this proposed transaction would require generale bank and clis simply to transfer their respective assets to a newco in exchange for preferred interests which will be monetized the drafts provided that after years the preferred interests were convertible into newco common membership interests and provided that if the conversion_right were exercised newco could redeem all of the preferred interests at their liquidation value throughout the course of the drafting process these fundamental features of the deal between cdr and rockport capital did not materially change and they were incorporated into the various agreements in these various drafts cdr was not focused on the letter agreement but was instead focused on the side letter agreement the ackerman group originally proposed that generale bank would acquire mgm group holdings stock would contribute the dollar_figure million in receivables to mgm group holdings and would then contribute the mgm group holdings stock to newco for preferred interests in the draft term sheet the ackerman group proposed an alternative transaction involving clis’s contribution of mgm group holdings stock if clis’s current basis in group stock is significant at certain points the identities of the parties changed for instance cdr was substituted for generale bank and clis at certain points a cdr affiliate santa monica rotterdam finance b v at one point was to hold the preferred interests for generale bank or clis in the early drafts rockport advisors was identified as an initial member in newco rather than rockport capital which gave generale bank and clis the right to put their preferred interests in newco to rockport capital mr geary testified that by the time of the draft letter agreement clearly there was going to be a second letter a put letter that’s what i understood to be monetized there was a put available we didn’t have to wait you know for the time of the deal according to mr geary it was unimportant to cdr or mr jouannet what the letter agreement said about the terms of the preferred interests and the conversion rights because cdr was relying on the side letter agreement that required rockport capital to purchase all of generale bank’s and clis’s preferred interests for dollar_figure million other than this put agreement four points of negotiation developed from cdr’s perspective first cdr insisted that the dollar_figure million advisory fee be paid as a condition to closing on the exchange and contribution agreement and the dollar_figure million put price be deposited in a blocked_account before closing thus guaranteeing payment when the put rights were exercised the banks decided that the put price should be placed in escrow in connection with the closing on the cdr transaction mr geary drafted a deposit account agreement which was designed to guarantee payment of the put price when the put rights were exercised second cdr wanted an earlier put period than the ackerman group had proposed in an early revised draft of the side letter agreement the ackerman group proposed the put will be effected upon two days written notice from a seller to purchaser given no earlier than date directing that the put be effected cdr however insisted on the following put period the put will be effected no earlier than date and no later than date upon two days written notice from a seller to purchaser directing that the put be effected third cdr wanted assurances that generale bank or clis could transfer their preferred interests to an affiliate and withdraw from smp without triggering the transfer and withdrawal restrictions in the smp llc agreement mr geary therefore demanded that consents by smp’s manager would be required at closing permitting the transfer of generale bank’s and clis’s preferred interests to a cdr affiliate and the subsequent at one point the deposit account agreement was changed to provide that the depositing bank would withdraw and pay to rockport capital any funds still on deposit on date pursuant to the transfer provisions no member could sell transfer or dispose_of its membership interest without the manager’s written consent no member could retire or withdraw from smp without the manager’s written consent except in certain defined circumstances and no person could become a member of smp without the manager’s written consent and the new member’s assumption of all the terms and conditions of the llc agreement transfer of those interests to rockport capital pursuant to the side letter agreement cdr was also concerned that communications with the affiliate might cause problems with the stringent confidentiality provision in the agreement mr geary therefore insisted on an exception to the confidentiality provision for information that is disclosed on a confidential basis to a proposed transferee of some or all of the membership interests of a member fourth cdr became very focused on the carolco securities and wanted to retain whatever value might be realized on those securities indeed following the basic agreement that the parties reached on date cdr proposed several variations of an agreement tied to the carolco securities initially cdr had proposed alternate classes of preferred interests in newco smp class a and b preferred interests which would be issued to generale bank and clis along with percent of the common interests to generale bank and clis the parties agreed that somerville s trust and mr lerner would have options to acquire i the class b preferred interests at a the confidentiality provision provided that smp’s members would not reveal to any other person any nonpublic confidential or proprietary information relating to smp’s business that was acquired in connection with the transactions contemplated by the llc agreement the class b preferred interests were given a dollar_figure million capital_account and certain annual distribution rights price equal to the lesser_of dollar_figure million or the value of the carolco subordinated notes and ii the 5-percent common interests at a price equal to the lesser_of dollar_figure million or the value of the carolco preferred_stock both options were exercisable for a period of months after the earlier of years from the date_of_issue or the liquidation of the carolco subordinated notes and the carolco preferred_stock respectively eventually the parties eliminated the alternate classes of preferred_stock and the issuance of percent of the common interests to generale bank and clis they agreed instead to certain preferred distributions and an additional contingent put price tied to the liquidation value of the carolco subordinated notes and carolco preferred_stock through these mr geary became concerned with the proposed options on the alternate class b preferred and percent common_stock interests mr geary was uncertain what economic motivation anyone might have for exercising the call option and indicated to mr lerner and his representatives that any explanation of such motivations may leave unanswered questions in paris given this problem mr geary added a paragraph to a new draft of the side letter agreement giving clis the right to require rockport capital to purchase its common ii and class b preferred membership interests in smp at prices tied to the liquidation value of the carolco securities at the conclusion of the drafting process however the parties did not execute the interest option agreement and paragraph was removed from the side letter agreement the pertinent events and times for measuring the contingent amount were set forth in detailed paragraphs in the side letter agreement defining the sn liquidation date the sn measurement date the ps measurement date and the ps liquidation value provisions cdr effectively tied up any value that might be realized on the carolco securities on the other hand the ackerman group was primarily concerned with certain representations and warranties that they wanted with respect to generale bank’s and clis’s tax basis in the receivables and smhc stock this concern is apparent in an early draft of the letter agreement in which the ackerman group proposed certain representations and warranties of clis and gb a clis hereby represents and warrants that clis’s basis computed under united_states federal_income_tax principles in the stock of holdings is not less than dollar_figure________ b gb hereby represents and warrants that gb’s basis computed under united_states federal_income_tax principles in the note smhc’s dollar_figure0 billion debt obligations to generale bank is not less than dollar_figure________ mr geary testified that he had never seen representations and warranties like these he found that these items were too complicated and exposed generale bank and clis to all sorts of liabilities consequently he had these open-ended representations and warranties removed later the ackerman group proposed a rider 12a to the exchange and contribution agreement providing the following representation and warranty smhc shall not have made any payment on the holdings-clis debt or holdings-gb debt and neither the holdings-clis debt nor the holdings-gb debt has been written down for accounting or tax purposes in the final draft of the exchange and contribution agreement generale bank and clis warranted and represented that they had received no payment of principal on the dollar_figure million in receivables and the dollar_figure million receivable respectively and that those receivables had not been written down for accounting or tax purposes pursuant to this final draft the ackerman group was entitled to indemnification from cdr of up to dollar_figure million for any breaches of these representations or warranties b redemption and liquidation rights petitioner contends however that generale bank and clis had an interest in maximizing their return from a redeveloped smhc petitioner points to the redemption rights and ostensibly the conversion rights provided in the letter agreement and distilled into the smp llc agreement under the smp llc agreement generale bank and clis were given conversion rights for their preferred interests in smp which were exercisable on or after date the preferred interests were convertible into nonvoting common ii interests in the event that smp received a conversion notice it had the option to redeem the preferred interests in whole but not in part at a the agreement provided that the conversion_right would be immediately exercisable in the event smp failed to make a certain required_distribution the preferred interests were convertible on a basis equal to the convertible percentage which the llc agreement provided would initially equal percent redemption price equal to the sum of the preferred capital accounts for all holders of preferred interests in explaining the conversion feature mr lerner testified credit lyonnais was very concerned that the company would become increasingly valuable over the period of time that we were adding film libraries to it and they wanted the opportunity to convert from a preferred_stock position which had fixed value plus return to a full equity position he added they were willing to let’s say remain in a preferred position for awhile but ultimately they wanted the option to get more of the animal which is to say increase their interests to a level where they could participate in what we thought would be the equity build up of the investment we cannot agree that the conversion_right denotes any long- term commitment on the part of generale bank and clis or that it otherwise lent economic_substance to the banks’ purported smp interests the conversion feature appears in the initial draft term sheet that shearman sterling prepared at the request of mr lerner this item does not appear to have been an item that was specifically negotiated by cdr or mr geary or one that they really cared about indeed mr geary testified that although the conversion feature was always part of the deal between amendment no credited dollar_figure to generale bank’s preferred capital_account and dollar_figure to clis’s preferred capital_account rockport capital and cdr generale bank and clis were relying on the side letter agreement because they did not want to have to wait for the conversion of their preferred interests into common_stock which would take years furthermore as explained below when considered in conjunction with smp’s option to convert the banks’ preferred interests into debt it does not appear that the banks’ conversion feature would have been likely to provide any meaningful inducement for the banks to remain in smp c smp’s conversion option smp had the option to convert the banks’ preferred interests in whole but not in part into debt of smp smp could exercise this conversion_right any time on or after date the last date by which the banks could exercise their put option if the conversion_right w exercised the resulting debt so-called preferred debt would have a dollar_figure million principal_amount and a 5-year term it would bear interest at an 8-percent annual rate payable annually from one year after the issuance of preferred debt to the maturity thereof if the conversion option were exercised smp would have the option of redeeming the preferred debt upon days’ notice pincite percent of the principal_amount dollar_figure million plus any accrued and unpaid interest the preferred debt option effectively allowed mr lerner to control whether the banks would remain as partners in smp beyond the put period if the banks did not exercise their put rights by date mr lerner could convert the banks’ preferred interests into preferred debt at any time between date and date the date that the banks’ conversion rights would accrue if smp exercised the preferred debt option the result would be the economic equivalent of an interest-free_loan by the banks of the dollar_figure million put purchase_price from date the date the banks could have exercised their put rights and claimed the dollar_figure million put price until the conversion of the preferred interests into preferred debt taking into consideration the time_value_of_money the banks would appear to have had every economic incentive to exercise their put option as soon as possible on date for dollar_figure million if the banks remained in smp beyond the the smp llc agreement provided that each preferred interest holder’s capital_account would be credited with the holder’s distributive_share of net_income under the llc agreement smp’s net_income was allocated first to each holder of preferred interests in an amount equal to percent of the balance of the holder’s preferred capital_account on the last day of the partnership’s fiscal_year it does not appear however that these adjustments would have affected the put price the side letter agreement defines the put purchase_price in relevant part as an amount equal to the amount of the preferred capital_account as described in the limited_liability_company agreement of the company and as in effect on the ec exchange and contribution agreement closing date for the original holder or holders of such preferred interests we construe this continued put period smp could convert the banks’ membership interests into preferred debt and the banks’ potential payback would be limited to the same dollar_figure million that they could have received almost immediately by exercising the put option presumably this conversion feature was of little concern to the banks because as we have found they intended to exercise their put option as soon as possible anyway the debt conversion feature would appear to have provided smp added assurance however that the banks would exercise their put option which was an essential part of the ackerman group’s plan to acquire the banks’ built-in losses d distribution rights petitioner also points to certain distribution rights that the banks were given in their preferred interests in smp amendment no to the smp llc agreement provided that smp would make annual distributions to its members of all excess cash_flow according to the following priorities i first the holders of preferred interests shall receive pro_rata in accordance with their respective preferred capital accounts the lesser_of x excess cash_flow and y an amount equal to of the balance of the preferred capital accounts on the last continued language to mean that the put price would equal the original dollar_figure million credited to the banks’ preferred capital accounts unadjusted for any net_income adjustments to those accounts that might subsequently occur with that being said the banks had no incentive to stick around until date as opposed to date day of the fiscal_year such amount being referred to herein as a full distribution plus the sum of the unpaid distributions with respect to any prior annual distributions to such holders ii second the holders of common interests shall receive pro_rata in accordance with their respective percentage common interests an amount equal to excess cash_flow minus the amount of any distributions made to holders of preferred interests pursuant to paragraph i above under the llc agreement the term excess cash_flow means with respect to any fiscal_year x the sum of operating cash_flow net cash proceeds from the sale of any asset of the company other than in the ordinary course of business cash proceeds of any payment in respect of debt owing to the company including debts of members or affiliates of members and capital expenditures that the company committed to make in prior fiscal years but has determined not to make less y the sum of payments on any debt obligation of the company and capital expenditures that the company has committed to make in the relevant period like the conversion rights these distribution rights were not a point of negotiation between the parties the language addressing these distribution rights appears to have been drafted by shearman sterling on behalf of rockport capital because with respect to any annual distribution made to holders of preferred interests the term unpaid distribution means the amount equal to the full distribution minus the excess cash_flow provided that such amount shall not be deemed to be an unpaid distribution if such amount has been previously distributed to holders of preferred interests operating cash_flow is defined as the gross revenues of the company from its businesses that are actually received less the expenses associated with such businesses that are actually paid the distribution rights were contingent on smp’s generating excess cashflow there was no guarantee that smp would ever make distributions it was highly unlikely that smp would generate excess cashflow in the first place smp was not an operating company as a practical matter it could not and would not generate operating cashflow its only assets were the dollar_figure million in cash and the smhc receivables and stock smp’s purported film distribution business was in smhc a separate corporate entity that was by and large devoid of assets and completely insolvent inasmuch as mr lerner controlled both smp and smhc if the banks failed to exercise their put rights it is highly unlikely that mr lerner would allow smp to generate excess cashflow triggering these distribution rights instead if smhc were to generate any income mr lerner could effectively lock up that income in smhc wait out the put period and convert the banks’ preferred interests into preferred debt which could then be redeemed for dollar_figure million the llc agreement appointed mr lerner manager of smp and authorized him to manage the business and affairs of smp mr lerner was given the ability to act on behalf of smp in connection with its day-to-day affairs or otherwise his powers included specifically the power to convert the preferred interests into preferred debt or to redeem the preferred interests in the case of conversion notice and to appoint employees officers or additional managers of smp e carolco securities petitioner points to generale bank’s and clis’s interest in receiving the future value of the carolco securities that smhc held as evidencing economic_substance in the banks’ preferred smp membership interests petitioner points out that even after generale bank and clis exercised their put rights smp continued to treat generale bank and clis as partners sending those entities schedules k-1 for each year from the time the banks made their contributions generale bank’s and clis’s retained_interest in the carolco securities does not reflect a long-term commitment to smp or smhc or lend substance to their purported membership interests although the carolco securities were to be held in smhc whatever value might have been realized on the carolco securities had nothing to do with smhc smp or any prospective film distribution business instead generale bank and clis had tied up whatever value that remained in the carolco securities as a contingent amount in their put purchase_price amendment no also gave the banks certain preferred distribution rights to any value that might be realized from a liquidation of the carolco securities petitioner points to with respect to the carolco subordinated notes amendment no provided that as promptly as practicable after the sn liquidation date smp would distribute to holders of preferred interests pro_rata in accordance with their respective preferred continued these preferred distribution rights and claims that the existence of these rights denotes some economic incentive on the part of the banks to stay in smp nonetheless these preferred distribution rights parallel almost precisely the terms of the contingent put price for the banks’ preferred interests they afforded the banks no additional advantage from remaining in the smp partnership rather than exercising their put rights on date--in either case the banks would receive whatever value might be realized on any liquidation of the carolco securities because we find that the banks had every economic incentive to exercise their put rights these preferred distribution rights are irrelevant to the extent that petitioner may be suggesting that generale bank and clis continued as partners in smp because of the contingent payment amount we disagree when generale bank and clis exercised their put rights at the end of date they divested themselves of whatever remaining interests they had in smp the contingent payment amount was not a continuing partnership_interest instead that amount was part of an open continued capital accounts the lesser_of i dollar_figure million and ii the sn liquidation value with respect to the carolco preferred_stock amendment no provided that as promptly as practicable after the ps liquidation date smp would distribute to the holders of preferred interests pro_rata in accordance with their respective preferred capital accounts the lesser_of i dollar_figure million and ii the ps liquidation value transaction which was tied to generale bank’s and clis’s exercise of the put rights moreover the fact that smp continued to send generale bank and clis schedules k-1 cannot obscure that those entities effectively exited smp on date the only question at that point was whether generale bank and clis would receive any additional payment for their preferred interests on account of the carolco securities petitioner points to a document entitled amendment no which provides that generale bank and clis as the original holders of the preferred interests in smp would have continuing interests in certain annual distributions relating to the liquidation of the carolco subordinated notes and the carolco preferred_stock that smhc held these distribution rights closely track the distribution rights that were originally provided in amendment no and likewise parallel the contingent put price in the side letter agreement insofar as the exercise of the put rights already established the banks’ apparently on the basis of this document mr lerner on behalf of smp continued to send schedules k-1 to generale bank and clis pursuant to the side letter agreement generale bank and clis were entitled to receive a contingent amount on the exercise of their put rights this contingent amount was payable to the banks by rockport capital on the sn liquidation date in an amount equal to each seller’s percentage of the lesser_of dollar_figure million and the sn liquidation value and the ps liquidation date in an amount equal to each seller’s percentage of the lesser_of dollar_figure million and the ps liquidation value rights to the contingent payment amount as part of an open_transaction the distribution rights in amendment no are redundant and unnecessary the banks were already entitled to any value that might be realized on the carolco securities there was no need to rejoin smp to receive their contingent put price further it is unclear whether generale bank or clis ever acceded to the execution of amendment no petitioner claims that he executed this amendment to the smp llc agreement after speaking to mr jouannet sometime in mr lerner claims that he instructed his attorneys at shearman sterling to prepare this amendment which he then signed as manager of smp no representative of generale bank or clis signed this amendment there is no evidence that generale bank or clis was aware of this amendment mr jouannet never asked mr geary to review amendment no even though mr geary testified that mr jouannet would have asked him to review such a document prior to having cdr’s interest affected by it economic benefits for the ackerman group economic_substance depends on whether from an objective standpoint the transaction was likely to produce economic benefits aside from tax deductions winn-dixie stores inc v commissioner t c pincite citing kirchman v commissioner f 2d pincite bail bonds by marvin nelson inc v commissioner f 2d pincite courts have refused to recognize the tax consequences of transactions which do not appreciably affect the taxpayer’s beneficial interests except for tax reduction see eg knetsch v united_states u s pincite 157_f3d_231 3d cir affg in part revg in part dismissing in part and remanding on other grounds tcmemo_1997_115 in exchange for the banks’ contributions to smp the ackerman group paid an upfront dollar_figure million advisory fee to clis and irrevocably agreed to purchase the banks’ preferred interests for dollar_figure million which it placed in a blocked_account upon the closing of the transaction as explained in greater detail below however these inducements exceeded the value of the contributions that the banks made to smp the smhc receivables and stock that generale bank and clis contributed to smp did not add any appreciable value to that enterprise any value that might have existed in those contributed properties was contingent on smhc’s ability to generate income all objective indications are that smhc had no such ability and could not reasonably have been expected to have any such ability without a mass infusion of new_capital at the time of the transaction between the banks and the ackerman group smhc held only three significant assets the ebd film library the carolco securities and large amounts of unused nols on the basis of all the evidence in the record we conclude that none of these assets had any significant value the ebd film library was a broken collection of b film titles with missing physical elements a fragmented chain-of- title history and limited or expiring distribution rights the banks had effectively tied up any value that smhc might realize on the carolco securities use of the nols in smhc was dependent on avoiding an ownership_change for purposes of sec_382 and more importantly was dependent on smhc’s generating income which could not occur without new_capital whatever intangible value might have arisen from the banks’ participation in the enterprise is obviated by the parties’ prearrangement and the economic reality just discussed that the banks would exit the partnership as soon as possible--which they did days into their purported film business with the ackerman group thus given the absence of appreciable value in the contributed properties and the banks’ intentions of exiting the partnership the objective realities of the transaction compel the conclusion that apart from tax benefits the ackerman group had no reasonable expectation of recouping the dollar_figure million they paid the banks as an inducement to enter into the partnering transaction consequently the economic realities lead us to conclude that this dollar_figure million amount was paid not as an inducement for entering into the partnership but for the dollar_figure billion in tax_attributes that the ackerman group acquired in the transaction in the discussion that follows we explain in detail the basis for our conclusion that smhc’s three assets the ebd film library the carolco securities and the unused nols had no significant value at the time of the transaction in question ebd film library the parties have offered expert witnesses to opine on the value of the ebd film library at the time of the transaction in question as explained below after carefully considering this expert testimony we conclude that the ebd film library had no significant value at the time of the transaction in question a petitioner’s expert steven l wagner is a principal at deloitte touche he specializes in business valuation and issues relating to the entertainment industry mr wagner is accredited by the association for investment research and management as a chartered financial analyst is an accredited member business valuation of the american society of appraisers and has participated in the financial advisory services industry for more than two decades mr wagner submitted an expert report appraising as of date the film titles that clis contributed to smhc on date his report assumes a that all the physical elements associated with the film titles are available and b alternatively that physical elements for only some of the film titles are available in estimating the fair_market_value of the ebd film titles mr wagner relied upon the income approach because of the market limitations associated with b film titles mr wagner forecast income only for vhs video home system sales into the rental market i income projections mr wagner projected the number of gross units shipped per film title on the basis of information obtained from adams media research amr a media and entertainment data research firm mr wagner isolated the amr data for film titles that he found to be comparable to the ebd film titles using starmeter ratings found on the internet movie database ‘imdb’ mr wagner then separated the film titles into two groups i titles with more well-known actors and ii titles with lesser-known actors he further categorized the film amr provided information for film titles that were released direct-to-video by independent distributors for the period through date mr wagner assumed that the ebd film titles would be comparable to film titles that were released direct-to-video by independent studios according to imdb its starmeter rankings provide a snapshot of an actor’s popularity based on input from imdb users the ratings are based on several statistical indicators including the frequency and number of people who access a continued titles according to genre action adventure drama horror science fiction suspense and thriller within each categorization he computed high low mean and median units shipped as well as wholesale price statistics mr wagner separated the ebd film titles into i titles with more well-known actors and ii titles with lesser-known actors he categorized them according to genre using the median gross units shipped from comparable film titles in the amr data mr wagner projected gross units shipped for the ebd film titles on the basis of discussions with industry participants mr wagner projected that the unit return rate for units shipped to the rental market would be percent of the gross units shipped on the basis of the median wholesale prices per unit for comparable amr film titles mr wagner projected a dollar_figure continued person’s web page or credits on the imdb database mr wagner analyzed imdb’s starmeter rankings using information from mr wagner applied a discount to the expected performance of foreign-language films in the ebd film library he calculated this discount by comparing the average performance of foreign-language films to various other genres and applying this relationship percentage of foreign-language units to other genre units to his film title categorizations mr wagner also revised the data for film titles in the horror genre and the well-known actors action genre category to account for drops in units shipped in those categories in wholesale price per unit for the ebd film titles on the basis of discussions with industry participants mr wagner opted for a 3-year release pattern on average just under two film titles per month for the ebd film titles mr wagner also opted for an even release pattern for each title for each genre ie if there were horror film titles then horror film titles would be released each year on the basis of discussions with industry participants mr wagner determined that percent of a film title’s revenue would be received in the first year of release and percent would be received in the second year of release incorporating these figures mr wagner computed gross_sales data for the ebd film library on title-by-title and year-by-year bases ii cost projections mr wagner projected costs for distributing the ebd film titles including vhs conversion duplication distribution including shipping and packaging cover art and marketing mr wagner projected a lower dollar_figure wholesale price per unit for the less well-known actors horror genre because distributors had lowered prices in to induce additional unit sales in this category mr wagner determined that for a typical release pattern a distributor releases up to three film titles per month depending on the other film titles that the distributor is releasing costs mr wagner projected vhs conversion costs of dollar_figure per film title and duplication and distribution costs of dollar_figure per unit on the basis of discussions with industry insiders including michael herz mr wagner projected cover art and marketing costs as dollar_figure per film title iii net cashflows to arrive at a net annual cashflow mr wagner deducted total projected expenses from projected revenues for each ebd film title he then aggregated the net cash flows for the ebd film titles to arrive at a net cashflow for the entire ebd film library he applied a 40-percent tax_rate to come up with the after-tax cashflows for the ebd film library iv valuations mr wagner discounted the after-tax cashflows to date using a real weighted average cost of capital of percent rounded arriving at a present_value of dollar_figure million for the ebd film library he also projected a dollar_figure million amortization tax_benefit for the acquisition_cost of the ebd film library using these figures mr wagner calculated a dollar_figure million value as of date for the film titles in the ebd film library alternatively mr wagner calculated a in estimating these costs he assumed that the buyer of the ebd film library already had a distribution structure therefore the costs associated with maintaining a distribution structure were not included dollar_figure million value as of date for the film titles in the ebd film library with confirmed physical materials v market approach mr wagner did not rely on a market approach to value the ebd film library because of the difficulty in finding comparable film libraries nonetheless he reviewed several film and television libraries that were sold in the 1990s in mca inc sold big_number feature film titles and big_number tv episodes to matsushita electric for dollar_figure billion dollar_figure per title in new line sold features to turner broadcasting for dollar_figure million dollar_figure million per title in matsushita electric sold big_number features and big_number tv episodes to seagram co ltd for dollar_figure billion dollar_figure per title in credit lyonnais sold big_number features and big_number tv episodes to mr kerkorian for dollar_figure billion dollar_figure per title and in orion samuel goldwyn sold big_number features to mgm for dollar_figure million dollar_figure per title on the basis of this information mr wagner concluded that the approximately dollar_figure price per title that he determined for the ebd film titles appears to be not unreasonable the film library that new line sold to turner broadcasting included the film titles teenage mutant ninja turtles misery and city slickers the film library that orion samuel goldwyn sold to mgm included the academy award- winning film titles amadeus platoon dances with wolves and the silence of the lambs b respondent’s expert richard l medress is the founder and president of cineval llc an independent consulting practice that specializes in theatrical and television film library valuations mr medress has more than years of experience in the entertainment industry and has valued a number of major studio and independent film libraries for owners lenders and potential investors before establishing his own consulting business in mr medress was a vice president in the entertainment industries group and in the corporate finance division at chemical bank now jp morgan chase mr medress is a member candidate of the american society of appraisers mr medress submitted an expert report appraising the ebd film titles as of date under two scenarios under scenario mr medress assumed that smhc owned the domestic home video distribution rights to all film titles in perpetuity under scenario mr medress adjusted his valuation for the possibility that two of the film titles represent the same film and that the distribution rights to certain other film titles expired shortly before or after date mr medress relied on an income approach forecasting income for vhs sales in the rental market and in the sell-through market ie distributor’s sale of video units directly to retailers eg wal-mart i income projections mr medress prepared income projections for a 10-year period from through on the basis of reasonable assumptions of demand for the ebd film titles in mr medress assumed that most of the film titles in the ebd film library were previously released in video in the united_states that demand for the film titles was constrained by their age and their having been previously exploited in video and that the distribution of many titles in the library was constrained by their sexual and shock exploitation subject matter in scenario mr medress projected film titles in rental and film titles in sell-through in scenario mr medress projected film titles in rental for each of the years in the projection period sell-through film titles in and sell-through film titles for each of the years through mr medress analyzed the possibility of distributing the ebd film titles in dvd format however he concluded that releasing those film titles in dvd format did not make economic sense on the basis of the estimates in place in according to mr medress certain video chains eg blockbuster and retailers eg wal-mart would not stock film titles of this nature mr medress does not identify which film titles from continued mr medress assumed that in the first full year after smp acquired smhc units would be shipped for each of the film titles distributed in the rental market and that this amount would decline by percent per annum as the film titles continued to age for scenario mr medress divided the film titles distributed in the sell-through market into group film titles and group film titles for scenario mr medress divided the film titles distributed in the sell-through market into group and group film titles for and group and group film titles for through mr medress assumed in both scenarios that big_number units would be shipped for each of the group film titles and units would be shipped for each of the group film titles and that after the unit shipments would decline by percent per annum having determined that shipments of rental units that had been in release for some time would have a low return rate mr medress assigned the ebd film titles a 5-percent return rate for the ebd film titles distributed in the sell-through market continued the ebd film library would be distributed in the rental market typically as the figures reflect units sell at higher price points in the rental market eg dollar_figure than in the sell- through market eg dollar_figure mr medress does not explain his division of the ebd film library into group and group film titles or identify which film titles were placed into those respective groups mr medress assumed a 20-percent return rate which he regarded as typical of sell-through product because of the age of the ebd film titles mr medress selected a dollar_figure wholesale price for rental units which was at the lower end of the range for direct-to-video titles released by independent studios on the basis of his industry knowledge mr medress used a dollar_figure wholesale price for sell-through units mr medress did not incorporate a release pattern into his projections he assumed that income would be received evenly over his 10-year projection period with the exception of the annual 5-percent decay rate discussed above incorporating these figures mr medress computed gross_sales data for the ebd film library on a year-by-year basis ii cost projections on the basis of his industry knowledge mr medress projected dollar_figure in manufacturing packaging and shipping costs per unit and marketing costs equal to percent of gross_sales mr medress also projected administrative overhead at what he mr medress assumed that percent of returned units would be recycled into sales he made an adjustment in the following year for the manufacturing costs of the returned units termed an appropriate rate of percent of gross_sales mr medress did not project any conversion costs iii net cashflows after deducting manufacturing packaging shipping and marketing costs mr medress derived net receipts for the ebd film library from its projected distributions in the rental and sell-through markets for each of the years in the 10-year projection period mr medress combined the net receipts for the rental and sell-through distributions and subtracted his projected overhead from these yearly figures mr medress calculated a terminal value for the ebd film library based on projected cashflows for assuming that units shipped would continue to decline beyond at an annual rate of percent mr medress then computed the total cashflows for each year in his projection period including the terminal value of the ebd film library in his projections mr medress applied a 5-percent combined federal and new york state tax_rate and added an amortization tax_benefit for each of mr medress projected overhead for the ebd film library at a rate that he regarded as typical of a small distribution company he assumed that the ebd film library was or would be part of a business that distributed other films resulting in lower overhead costs the years in his projection period to arrive at net after-tax cashflows iv valuations mr medress determined the present_value of future cashflows using a discount rate of percent calculated on an industry basis with the buildup method adjusting for inflation company size and the fact that a film library of completed film titles does not have the same business risk as the full range of business activities of companies engaged in film production and distribution under scenario mr medress concluded that the fair_market_value of the ebd film titles as of date was dollar_figure million rounded under scenario mr medress determined that the fair_market_value of the ebd film titles as of date was dollar_figure million rounded v market approach mr medress did not use a market approach in valuing the ebd film library nonetheless as a reality check on his conclusions he compared the average value per title from his analysis dollar_figure with the average price per title from the sale of the live entertainment film library dollar_figure which occurred approximately months after date mr medre sec_142 mr medress amortized the projected purchase_price for the ebd film titles on a pro_rata basis according to the projected gross_receipts from the film titles opined that the dollar_figure-price per title represents an amount that investors were willing to pay for a library that included many titles that were significantly stronger than the titles in the smhc film library in considering the lesser quality of the ebd film titles mr medress concluded that his estimate of dollar_figure per title for the ebd film rights appeared reasonable c court’s analysis i reconciliation of expert opinions both experts used an income approach a discounted cashflow analysis in valuing the ebd film rights in their discounted cashflow analyses both experts made sales projections based on the number of vhs units shipped in the rental or sell-through market in valuing the ebd film rights both experts relied on information from amr and the imdb database both experts assumed that smhc had no responsibility for residual payments to guilds participations to talent or shares to producers neither expert relied on projections for sales in the dvd format neither expert relied on the revenue-sharing pricing model rentrak for the rental market that evolved after neither expert considered direct sales of videos via the internet neither expert assigned any value to the development projects or the sequel rights to any of the ebd film titles mr wagner and mr medress are reasonably close in their estimated return rates percent vs percent respectively for distributed units in the rental market mr wagner does not question mr medress’ estimated 20-percent return rate for distributed units in the sell-through market the experts do not question each other’s weighted average cost of capital discount rate or tax_rate figures the experts are also in basic agreement as to manufacturing packaging and shipping costs dollar_figure per unit to dollar_figure per unit however they disagree on marketing costs and whether and to what extent overhead expense should be considered in making his income projections mr medress considered the sexual and shock exploitation nature of some of the ebd film titles mr wagner did not the experts express general disagreement regarding their respective methodologies and what assumptions should be considered in projecting an income stream for the ebd film titles ii exclusion of certain film titles both experts present alternative valuations that exclude certain film titles from the ebd film library with respect to some film titles their exclusions overlap relying on the records that troy gould obtained mr wagner determined that the following film titles in the ebd film library did not have confirmed physical materials alley cat bombay talkie cardiac arrest courtesans of bombay escape from venice equinox mother daughter loving war nasty hero outlaw force sticks and stones throne of vengeance war cat and zombie on the record before us we believe that the absence of physical materials for these film titles is a fact that was reasonably discoverable on date we also believe that the hypothetical willing buyer would not have paid for rights to film titles that did not have confirmed physical materials consequently our valuation of the ebd film library does not account for the film titles that mr wagner identified as not having confirmed physical materials in making his scenario projections mr medress excluded film titles including bombay talkie courtesans of bombay danger zone hullabaloo over georgia hunter’s blood mother daughter loving war octavia shakespeare wallah and sticks and stones an internal memorandum that troy gould prepared during its due diligence confirms that the distribution rights to those film titles were set to expire mr wagner made no sales projections for the film titles escape from venice and equinox because those film titles were not included in the imdb database in addition mr medress treated the film titles return of the conqueror and throne of vengeance as the same film in making his scenario projections from other information that mr medress submitted it also appears that the film titles equinox and the beast may be the same film we have already excluded the film titles bombay talkie courtesans of bombay mother daughter loving war and sticks and stones because of the absence of confirmed physical materials for those film titles before or shortly after date the troy gould memorandum indicates that the distribution rights to the film title danger zone were set to expire on or about date that the distribution rights to the film titles bombay talkie courtesans of bombay hullabaloo over georgia and shakespeare wallah were set to expire on or before date that the distribution rights to the film title hunter’s blood were set to expire on or about date that the distribution rights to the film title mother daughter loving war were set to expire no later than date that the distribution rights to the film title octavia were set to expire on or about date and that the distribution rights to the film title sticks and stones were set to expire on or about date in the court’s view a hypothetical willing buyer would not pay for rights that were expired or expiring since this information was reasonably discoverable as of date we exclude the film titles that mr medress identified from our valuation of the ebd film library this information from troy gould is consistent with john peters’s testimony that on the instructions of cdr or ebd he selected film titles with rights that were expired or expiring petitioner contends that even if the rights to some of the ebd film titles expired within two years after the transaction there would still be some value to those rights on continued iii analysis of expert opinions in projecting gross units shipped for the ebd film titles mr medress selected arbitrary figures in the rental market units for each film title and in the sell-through market big_number units for group film titles and units for group film titles mr medress indicates that he relied on his industry experience in arriving at these figures however he does not specifically explain how he derived the figures on that basis mr medress also indicates that he incorporated into his projections certain assumptions relating to the previous distribution history and certain characteristics such as age and content of the ebd film titles he fails to explain however precisely how these assumptions influenced or justified his projections moreover mr medress does not indicate which film titles he considered for distribution in the rental and the sell-through markets and which film titles are in group and group he does not explain the method that he used to divide the film titles into groups or what accounts for the vast difference in continued the transaction date petitioner provides no evidentiary basis for his contention which appears to rest on speculation we are not persuaded by petitioner’s contention it is reasonable to assume that a hypothetical buyer would not pay any significant amount for rights that were subject_to such an attenuated distribution period especially with film titles that were admittedly older b film titles units shipped between group and group film titles big_number units vs units respectively mr wagner on the other hand made his income projections by comparing data from amr using imdb database star ratings and genre categorizations although mr wagner relied on objective data to reach his conclusions his valuation fails to consider certain factors that we find relevant to the valuation of the ebd film titles first in making his projections mr wagner assumed that none of the ebd film titles had been previously distributed mr medress on the other hand assumed that most of the ebd film titles had been released in video in the united_states before in making these assumptions both experts researched existing databases of film distribution information and other sources mr wagner found no record of previous unit sales for the ebd film titles in the rental market but admits that it is not possible to precisely ascertain whether the titles are in the in his rebuttal report mr wagner claims that he treated the ebd film titles as if they were near the middle of their lifespan ie factoring in some level of previous distribution nonetheless in making his income projections mr wagner relied on amr data which provides information only for initial release shipments and seemingly does not factor in any previous distribution of amr film titles mr wagner suggests that he factored in the age of the ebd film titles by relying on the median rather than the higher mean gross units shipped that he gleaned from the amr data we are not convinced that mr wagner’s use of the median gross units shipped data somehow compensates for the age of the ebd film titles indeed mr wagner points out that the mean figures were higher because a few of the amr film titles did well driving the mean beyond the median early or late portion of their lifespan mr medress found incomplete and unsatisfactory information regarding the distribution history of the ebd film titles in both the rental and sell-through markets mr medress determined however that most of the ebd film titles were previously distributed relying on a number of different sources mr medress relied on a letter from michael herz on behalf of troma to troy gould which identified previous distributors of ebd film titles these film titles included alley cat astro zombies avenger the beast bombay talkie cardiac arrest courtesans of bombay danger zone escape from hell fear firefight fist of fear touch of death headless eyes house of terror hullabaloo over georgia hunter’s blood invisible dead mother daughter loving war nasty hero ninja hunt ninja showdown ninja squad oasis of zombies octavia outlaw force platypus cove plutonium baby shakespeare wallah sidewinder one summer camp nightmare terror on alcatraz this time i’ll make you rich tiger of the seven seas to love again the visitants white ghost and zombie mr medress also searched the imdb pro database and found that the following film titles had also been previously distributed banana monster battle of the last panzer blood brothers crimson demoniac duel of champions equinox and return of the zombies finally mr medress purchased used video tapes of ebd film titles the packaging materials indicated that those film titles were distributed prior to the film titles included alley cat astro zombies avenger banana monster battle of the last panzer battle of the valiant bombay talkie cardiac arrest courtesans of bombay crimson danger zone demoniac the beast erotikill escape from hell fear firefight fist of fear touch of death fraulein devil headless eyes house of terror hullabaloo over georgia hunter’s blood invisible dead mother daughter loving war nasty hero ninja hunt ninja showdown ninja squad oasis of zombies octavia outlaw force platypus cove plutonium baby return of the zombies shakespeare wallah sidewinder one ss experimental love camp summer camp nightmare terror on alcatraz this time i’ll make you rich to love again tormentor the visitants war cat white ghost zombie insofar as any of the ebd film titles were previously released to the rental market we believe that this would have a significant effect on demand for those film titles and also would mr medress obtained point-of-sales data from nielsen videoscan for of the ebd film titles however his agreement with that company precludes him from revealing the film titles mr medress also reviewed the video source book editions for and which indicated that of the ebd film titles were listed as available in or earlier mr medress indicates that the video source book is consistent with the information he obtained from other sources tend to influence their distribution to the sell-through market at lower price points as opposed to the rental market with its higher price points for this reason mr wagner’s expert report grossly overstates the income projections for the ebd film titles we were also troubled by mr wagner’s assumptions that percent of the projected revenues from the ebd film library would be generated in the film title’s first year of release and percent would be generated in the second year of release mr wagner’s assumptions effectively frontload his unit projections into the first years of distribution in combination with his 3-year release pattern these assumptions have the effect of projecting all cashflows for the ebd film library into a 4-year period and since we are not persuaded that the hypothetical willing buyer of the ebd film library would distribute all the ebd film titles in so short a period we are led to conclude that mr wagner’s revenue assumptions overstate the present values of projected cashflows from the ebd film library mr wagner assumed a median dollar_figure wholesale price for the rental market whereas mr medress used a dollar_figure wholesale price at the lower end of the spectrum of wholesale prices given the age and nature of the ebd film rights mr medress’ lower wholesale price is more reasonable mr wagner determined that the film titles in the ebd film library were produced several years before the valuation_date specifically three of the film titles were produced in the 1950s in the 1960s in the 1970s in the 1980s and in the 1990s alley cat astro zombies auditions avenger banana monster battle of the last panzer battle of the valiant beast the blood brothers blood castle bombay talkie cardiac arrest carthage in flames cold steel for tortuga conqueror and the empress courtesans of bombay crimson danger zone demoniac duel of champions equinox erotkill escape from hell escape from venice fear firefight fist of fear touch of death fraulein devil headless eyes house of terror hullabaloo over georgia hunter’s blood invincible gladiators invisible dead jungle master mother daughter loving war nasty hero ninja hunt ninja showdown ninja squad oasis of zombies octavia outlaw force platypus cove plutonium baby return of the conqueror return of the zombies shakespeare wallah sidewinder one ss camp ss experimental love camp sticks and stones summer camp nightmare terror on alcatraz the sword the cross the visitants this time i’ll make you rich throne of vengeance tiger of the seven seas to love again tormentor s the war cat white ghost white slave zombie it is clear from these production dates and mr wagner’s observations that the ebd film library represented a library of older film titles both experts agree that older film titles except perhaps for classics would be less in demand than recent productions in making his income projections mr wagner considered the age of the ebd film titles in choosing between the higher mean and lower median gross units shipped from the amr data typically this step in the process would have been performed using the mean however the smh titles were older and therefore the number of gross shipments was determined to be lower than the mean indication from the amr data on this basis mr wagner used the median gross units shipped and median wholesale prices per unit that the amr data suggested nonetheless it appears that most if not all of the film titles in the amr data were recently produced for this reason we are not persuaded that choosing the median over the mean gross units shipped and wholesale prices per unit from the amr data properly accounts for the age of the ebd film titles instead the age of the ebd film titles suggests that the gross units shipped and wholesale prices per unit for those film titles would be at the lower end of the spectrum of the amr data insofar as mr wagner relies on the median data he has overstated his projections although mr wagner did not assume any theatrical releases eg releases to movie theaters in his expert report in his rebuttal report he points to certain data indicating that of the ebd film titles were theatrically released in the u s domestic market and of the film titles were theatrically released in the international market mr wagner did not incorporate this data into his valuation analysis however he posits that these theatrical releases would enhance his valuation of the ebd film titles because of increased consumer awareness after examining the additional data that mr wagner presented we cannot agree mr wagner’s data indicates that all but one of the domestic theatrical releases occurred between and the only exception is summer camp nightmare which had an date release date likewise most of the international theatrical releases occurred between and two films were released in two in and one nasty hero which has no confirmed physical materials in given the significant time period between these supposed theatrical releases and we are not convinced that the film titles would have benefited from a theatrical release moreover we are not convinced that the international theatrical release of admittedly b film titles would translate into increased consumer demand in the u s domestic market iv conclusion in general we found both expert opinions unsatisfactory on the one hand mr medress’ methodology contains considerable mr wagner found data for two other theatrical releases but could not determine whether those film titles were released to the domestic or international market gaps for instance he fails to explain certain important assumptions and conclusions mr medress’ methodology appears highly subjective on the other hand mr wagner’s methodology offers an objective basis for estimating the initial gross units shipped for the ebd film titles however his income projections are highly overstated importantly mr wagner did not account for any previous distribution of the ebd film titles despite our misgivings about mr medress’ methodology we are persuaded that his income projections for the ebd film titles are more realistic than mr wagner’s highly overstated projections if we were relying solely on the expert opinions we would conclude that the ebd film rights had a value as of date which did not exceed the value mr medress determined in his scenario ie dollar_figure million nonetheless we find that certain additional factors which the experts did not consider indicate a much lower value in making their respective valuations both experts were hampered by the lack or inconsistency of information relating to the ebd film titles neither expert inspected the physical materials for the ebd film titles neither expert considered whether the existing physical materials were capable of reproduction neither expert considered the impact of chain-of- title and copyright issues relating to the ebd film titles the record demonstrates however that there were significant gaps in the chain-of-title for most if not all of the ebd film titles even a cursory review of available information as of date would have demonstrated these gaps moreover clis’s contribution of the film rights to smhc and the transfers leading up to that contribution do not establish specifically what rights smhc obtained in the ebd film titles in the court’s view a hypothetical willing buyer either would have demanded some reasonable assurance of smhc’s rights in the ebd film titles or would have required a substantial discount to account for the gaps in the chain-of-title and possible liabilities for illegal distribution at trial john peters of epic productions testified regarding the nature and the condition of the ebd film titles that clis contributed to smhc mr peters was charged with selecting the ebd film titles for clis’s contribution to smhc he was instructed to select film titles that would not affect the overall value of the cdr library he selected films that had very little value films with distribution rights that were set bahman naraghi who has considerable experience in the filmed entertainment business testified that a company’s rights in its motion pictures play a critical part in the filmed entertainment business because that’s what is valued he testified that chain-of-title confirms the validity of those rights and provides the basis for proper copyright filing and protection of copyrights he testified that copyrights secure the fundamental rights on any given film title in the form of intellectual_property in all jurisdictions of the world that observe copyright laws and therefore guarantee the right to receive income derived from the exploitation of film rights to expire and low-budget exploitation-genre films mr peters selected only the u s video film rights for the ebd film titles mr peters testified that many of the physical materials for the ebd film titles were stored at the epic warehouse a facility that was not secured and was not temperature- or humidity-controlled mr peters’s testimony and his unique knowledge of the nature and condition of the ebd film titles seriously undermine petitioner’s position that the ebd film titles had a value in the range of dollar_figure to dollar_figure million the veracity of mr peters’s testimony is confirmed by smhc’s treatment of the ebd film titles following their contribution smhc as the purported owner of the ebd film rights did not regard those film rights as having any value indeed following clis’s contribution of the ebd film library to smhc smhc reported on its draft financial statements for the period ended date that the value of the ebd film library was not material to its financial statements in a petitioner contends that smhc’s financial statements are not relevant to the valuation of the ebd film rights because the financial statements were completed after date smhc’s financial statements correspond to the period ended date and presumably reflect smhc’s treatment of the ebd film rights during that time period although the financial statements were completed after date financial statements are invariably completed after the financial period to which they relate petitioner points to no event that changed the value of the film rights between date and the date the financial statements were completed we find that smhc’s treatment of the ebd film library on its financial statements is continued document entitled accounting in santa monica holdings book dated date bruno hurstel of cdr reiterated that clis’s contribution of the ebd film library to smhc on date was without amount also consistent with its accounting of the contribution smhc did not list the ebd film rights as an asset of value on its corporate tax_return for the period october to date these additional factors indicate that the ebd film rights had very little if any value and were in an unsatisfactory condition when they were transferred from clis to smhc in light of the expert opinions and these additional factors we conclude that the ebd film rights had no material or consequential value as of date petitioner claims that the ebd film rights still have considerable value the record does not bear out this claim the ackerman group and troma have realized little or nothing on the ebd film rights smp and smhc distributed none of the ebd continued a relevant consideration in determining the value of the ebd film library as of date in fact in mr lerner was willing to sell a percent interest in smp to imperial for dollar_figure million mr lerner represented to imperial that smp had assets totaling dollar_figure million with zero liabilities including dollar_figure million in film library assets appraised value and dollar_figure million in cash icii’ sec_25 share of the assets would equal approximately dollar_figure million a multiple of the proposed investment the dollar_figure million sale price however effectively represented percent of the dollar_figure million cash asset with no value assigned to the film assets film titles troma distributed of the film titles but with very little success for example troma began distributing battle of the last panzer on date and had dollar_figure in total vhs sales through and dollar_figure during troma began distributing escape from hell on date and had dollar_figure in total vhs sales through and dollar_figure during it had dollar_figure in total dvd sales during and dollar_figure during troma began distributing plutonium baby on date and had dollar_figure in vhs sales through and dollar_figure during realization of these amounts would hardly justify the distribution expenses that troma likely incurred carolco securities the parties dispute whether the carolco securities had any value as of date petitioner contends that as of date the carolco securities had some indeterminable value perhaps as high as dollar_figure million respondent contends that from these figures it appears that the ebd film titles had higher sales figures when they were distributed in dvd format although dvd format was foreseeable in its potential was still virtually unknown for that reason none of the experts in these cases relied upon dvd sales in valuing the ebd film library on date troma sent an invoice to crown capital requesting dollar_figure for the release of video and dvd for banana monster fist of fear touch of death astro zombies battle of last panzer and escape from hell the carolco securities had no value as explained below we agree with respondent by date carolco faced serious financial problems once a powerhouse in motion picture production in and carolco was insolvent and unable to continue movie production its financial restructuring had proven unsuccessful and carolco decided to sell its film library certain projects and its movie studio in the fall of carolco accepted a dollar_figure million offer from twentieth century fox foreclosing any possibility of carolco’s continuing as a going concern on date carolco filed a chapter bankruptcy petition prior to date the debtors’ and creditors’ committee had filed its first and second plans of for example carolco’s consolidated balance sheets for and show that liabilities exceeded assets thereby indicating negative net_worth these balance sheets also show that the total stockholders’ deficiency negative net_worth increased from dollar_figure million in to dollar_figure million in carolco’s consolidated statements of operations for and show net losses of dollar_figure million in and dollar_figure million in carolco’s consolidated statements of cashflows for and show that net operating cashflow was negative dollar_figure for and negative dollar_figure for in the bankruptcy proceedings canal made a dollar_figure million offer for carolco’s assets which the bankruptcy court subsequently approved on date reorganization under each of those plans the holders of carolco subordinated notes were in class and the holders of carolco preferred_stock were in cla sec_12 in the planned liquidation of carolco holders of class and assets were to receive nothing according to the second plan_of_reorganization the liquidation of carolco commenced with the sale of the carolco film library and continued with the sale of certain projects carolco’s studio and other assets as a result of the sale of these items carolco would hold approximately dollar_figure million cash which was the largest asset in the bankruptcy proceeding other than this cash asset the only remaining assets of significant value were certain projects and litigation claims a disclosure statement accompanying the second plan_of_reorganization dated date presented three scenarios showing a range of possible outcomes from the carolco liquidation carolco estimated that under any of the three scenarios class through creditors including holders of the carolco securities would receive nothing from the bankruptcy considering the information available as of date it was highly unlikely that smhc would recover anything on the carolco securities clearly the plans of reorganization and the disclosure statement which the first plan_of_reorganization was filed on date and the second plan_of_reorganization was filed on date projected a best case scenario for the carolco liquidation showed no recovery at all to the holders of carolco securities on smhc’s draft financial statements for the period ended date it reported a charge of dollar_figure which was the entire carrying value of the carolco securities and indicated that the purpose for this charge was to write down the carolco securities to net realizable value due to the bankruptcy of carolco in a date accounting of smhc’s book accounts mr hurstel reiterated that there was a contribution by mgm holdings of the carolco securities to the capital of smhc however this contribution was accounted for on smhc’s books as without amount similarly on smhc’s corporate_income_tax return for the taxable_period october to date the carolco securities were not listed as assets on schedule l balance sheets as of date smhc’s reporting the draft financial statements state the aggregate carrying value of these securities on the date contributed was dollar_figure as carolco is currently in bankruptcy proceedings the company has recorded a charge of dollar_figure in these consolidated financial statements reflecting the write-down of these securities to net realizable value after cdr ceded control of smhc’s tax_return filing obligations and after the bankruptcy court had confirmed the fourth amended plan_of_reorganization mr lerner commenced reporting the carolco securities as assets with value on smhc’s corporate tax returns for example on smhc’s corporate_income_tax return for the year ended date the carolco securities were shown as an asset in the ending balance column of continued position confirms our understanding of the value of the carolco securities on date petitioner nonetheless claims that there was some chance of recovery on that date and that the carolco securities had value petitioner first contends that the holders of the carolco securities had the right to object to confirmation of the plan_of_reorganization on any grounds that might cause it not to be confirmed see u s c sec b a party in interest may object to confirmation of a plan_of_reorganization according to petitioner an objection could be made on ‘any ground ’ and it is possible that a creditor or interest holder could negotiate a better return or distribution from the plan in return for dropping its objection even if it were a nuisance settlement petitioner’s assertions appear to be nothing more than speculation we cannot agree that smhc’s right to object to any plan_of_reorganization necessarily equates with some element of real value in the carolco securities petitioner also points to a report from harch capital management inc harch capital dated date which concluded that the carolco subordinated notes could have a value between dollar_figure million and dollar_figure million and the carolco preferred continued schedule l on smhc’s corporate_income_tax return for the year ended date the carolco securities are shown in both the beginning and ending balance columns of schedule l stock could have a value between dollar_figure million and dollar_figure million we place little reliance on that report in the first instance the harch capital report was not offered into evidence for the truth of the matters asserted therein the harch capital report is a 4-paragraph 1-page document which contains no analysis or explanation regarding the valuation figures harch capital states we are aware that carolco is in bankruptcy and that claims have been made with respect to the instruments in question but otherwise suggests that it did not factor into its valuation any of the plans of reorganization that were filed in the bankruptcy court in fact the date_of_the_report is the same date that the second plan_of_reorganization and its attached disclosure statement were filed with the bankruptcy court petitioner also relies on the fact that shares of carolco stock were trading in the market on date and have continued to trade until the trial date according to a rebuttal report that mr wagner submitted big_number shares of carolco stock were traded on date that report reveals however that carolco stock was trading at dollar_figure2 per share on that date in considering this trading mr wagner opined that the value of the carolco securities was greater than zero mr wagner makes no effort to place any more precise value on the carolco securities and he fails to explain how this market trading equates with any possible recovery by smhc on those securities petitioner points to the negotiations between cdr and the ackerman group in which cdr sought to retain whatever value might be realized in the carolco securities petitioner contends that these negotiations indicate that the carolco securities had some value it is unclear from the record however precisely what cdr’s intentions were with respect to the carolco securities clearly at the time these negotiations were ongoing it was highly unlikely that the banks through smhc would recover anything on the carolco securities any recovery at that time would have been highly speculative and contingent on events that were not foreseeable even if we were to assume that cdr’s interest indicates some value in the carolco securities we have no clear indication of what that value might be finally any value that might have been realized on the carolco securities would not go to the ackerman group indeed mr lerner testified that the ackerman group evaluated the carolco securities but they were concerned only with the potential negative aspects of those securities ie liabilities he testified that the ackerman group had very little control_over the carolco securities since carolco was in bankruptcy proceedings number one and number two the ultimate value would accrue to the benefit of credit lyonnais which was fine with us mr lerner testified that because of the various ways in which cdr laced any realizable value in the carolco securities to generale bank’s and clis’s preferred interests it was unlikely that any value from the carolco securities would go to smp or the ackerman group net operating losses the parties agree that the unused nols in smhc might have had some potential but speculative value to an acquirer of that company however we have no reasonable basis upon which to determine what that value if any might be any value that might exist in the nols was highly dependent on the acquirer’s meeting the requirements of sec_382 which limits the amount of taxable_income that might be offset by nols in the case of an ownership_change moreover even if these requirements had been met and the nols had been preserved smhc would have had to have generated sufficient taxable_income against which to use the nols as of date without additional capitalization this prospect was for the most part unrealistic petitioner submitted the expert report and testimony of todd crawford of deloitte touche mr crawford opined that the nols might have had a value in the range of dollar_figure to dollar_figure after applying a to 99-percent risk-related discount mr crawford admitted at trial that his valuation was subjective and speculative for the reasons discussed infra we conclude that mr crawford’s analysis is unreliable and not admissible into evidence conclusion we conclude that smhc’s assets the ebd film library the carolco securities and the unused nols had no significant value as of the date the banks made their contributions of smhc receivables and stock to smp consequently without an infusion of new_capital smhc had no realistic income-generating capacity to create value in the smhc receivables and stock given the absence of appreciable value in the contributed properties and the banks’ intentions of exiting the partnership we are not convinced that the ackerman group entered into the transaction with any realistic expectation of realizing any economic return on the approximately dollar_figure million that they had paid the banks as an inducement to enter the transaction instead the ackerman group incurred this dollar_figure million cost not as part of a real-world economic investment but in the hopes of reaping enormous tax benefits and fees from the banks’ built-in losses consequently the economic realities lead us to conclude that this dollar_figure million amount was paid not as an inducement for entering into the partnership but for the dollar_figure billion in tax_attributes that the ackerman group acquired in the transaction smhc’s draft consolidated balance sheets for the period ended date showed smhc’s only assets to consist of property and equipment in the amount of dollar_figure similarly smhc’s tax_return for the period ended date showed that its assets then totaled dollar_figure f other consideration sec_1 smp’s other film-related activities after the cdr transaction smp acquired the city lights library the wisdom library the moving picture library the five stones library and the vista street library petitioner suggests these acquisitions should have some bearing upon our evaluation of the cdr transaction we disagree there is no evidence to suggest that these acquisitions were contemplated at the time of the cdr transaction these acquisitions are entirely unrelated to any supposed film venture with the banks in any event the acquisitions are relatively insignificant when compared to the enormous tax losses that the ackerman group claims to have reaped from the cdr transaction and the dollar_figure fee that imperial paid smp for its share of tax losses on the corona transaction petitioner also points to a number of discussions that he had in and which related to certain film- related transactions and activities according to mr lerner the film libraries consisted of film titles for which the ackerman group paid a total of dollar_figure million the discussions involved a possible distribution deal between smhc and orion in a possible sale by the jones entertainment group in of the rights to film titles negotiations in with citicorp ventures which was interested in acquiring a film library for use in its chain of theaters a possible distribution relationship with unapix entertainment in negotiations with comcast corp continued however none of these transactions actually resulted in a transaction between smp smhc and the other companies further although petitioner submitted various exhibits indicating his contacts with the various parties we have no basis from which to evaluate the content or the scope of the alleged discussions and negotiations at best the ackerman group’s various attempts to engage in film activities through smp might be relevant in determining whether smp was a bona_fide partnership for federal tax purposes however respondent does not dispute that smp is a bona_fide partnership these film-related activities are unrelated to the cdr transaction and do not persuade us that the banks intended to enter a film distribution business with the ackerman group as petitioner claims continued regarding the distribution of smhc’s films in connection with its cable business a possible acquisition of the crossroads film library in negotiations with atlas entertainment in and regarding the development of a production capacity inside of smhc a business proposal to establish an african- american film distribution company with c o’neill brown in a possible transaction with reisher entertainment in a possible acquisition of the feature film library of the modern times group in negotiations with frank klein who was president of pec israeli economic corp in negotiations regarding the sale of polygram filmed entertainment in a possible merger of smhc with or acquisition by artisan entertainment in a possible business venture with regent entertainment inc in negotiations for the purchase of film titles from silver screen international and aries entertainment inc in and a possible film deal involving broadcast com in petitioner also points to discussions with alan cole ford formerly of mgm regarding his acquisition of paul kagan associates relationship between the parties we are not persuaded that mr jouannet’s interests and those of cdr were necessarily adverse to the interests of the ackerman group and smp at least insofar as the tax characterization of the transaction was concerned as previously discussed mr jouannet’s job was to realize whatever value he could in the credit lyonnais group’s bad investments and loans as quickly as possible whatever value might be realized from these bad investments and loans depended in large part on structuring a deal whereby the potential buyer could exploit the associated tax_attributes at least to this degree mr jouannet’s and mr lerner’s interests coincided ackerman group’s exploitation of tax_attributes the corona transaction and the sales of receivables to trometro clearly denote the long-term objectives of the ackerman group in entering into the transaction with cdr the sales of the receivables to mr lerner’s friend colleague and business_associate mr van merkensteijn were an essential component to realizing the built-in losses in the receivables the sales of in connection with his purchase of the receivables from smp in and mr van merkensteijn paid a total amount of approximately dollar_figure million to smp either as cash downpayments or as principal and interest payments on his notes to smp in connection with his purchase of the dollar_figure million receivable mr van merkensteijn paid approximately dollar_figure dollar_figure as a cash down payment and dollar_figure as principal and interest on his note besides the sales of the receivables the ackerman group had continued the receivables resulted in substantial losses that passed through from smp to somerville s trust to mr ackerman a dollar_figure loss on the sale of the dollar_figure million receivable in a dollar_figure loss on the sale of the dollar_figure million receivable in and a dollar_figure loss on the sale of the dollar_figure million receivable in but these losses were not enough for the ackerman group in mr lerner actively marketed a tax deal to imperial which was searching for tax losses to offset substantial gains that it expected to realize mr lerner was a director at imperial and offered imperial a stake in smp’s purported film business from the beginning however imperial was interested in one thing only a piece of the more than dollar_figure billion in built-in losses that smp possessed mr lerner proposed that imperial would purchase a 25-percent ownership_interest in smp upon disposal of smp’s high-basis assets imperial would be allocated approximately dollar_figure million in losses continued other dealings with trometro and mr van merkensteijn for example on date smp purportedly purchased a 50-percent interest in railcar management partners llc which mr van merkensteijn owned for dollar_figure million approximately the same amount that mr van merkensteijn paid altogether for his purchases of the receivables given mr van merkensteijn’s close relationship with mr lerner evidenced in part by his sharing office space with crown capital we cannot foreclose the possibility that smp funneled back mr van merkensteijn’s purchase payments or financed trometro’s purchases of the receivables in and as part of this deal imperial would enter into a tax-sharing agreement providing for a payment for the benefits attributable to this loss although imperial approved this deal mr lerner got nervous and proposed an alternative_tax deal in which smp would form a new limited_liability_company corona by contributing the dollar_figure million receivable imperial would purchase a substantial portion of smp’s membership interest and would receive a smaller but still significant tax-loss allocation on corona’s sale of the high-basis dollar_figure million receivable in exchange for the tax losses imperial would contribute back to corona percent of the tax losses that it received ie dollar_figure smp received this purported contribution as a fee for the tax losses at the end of the day the ackerman group and imperial had effectively duplicated the built-in_loss that was inherent in the dollar_figure million receivable with both the contributor smp and the transferee partner imperial receiving tax-loss allocations smp realized dollar_figure and dollar_figure losses respectively on the sales of portions of its corona membership interest imperial realized a dollar_figure loss and smp realized a dollar_figure loss on the sale of the dollar_figure million receivable mr lerner testified that smp would receive a very large payment for the tax losses roughly dollar_figure million for these reasons we conclude that the only purpose for the banks’ participation was to transfer built-in losses to the ackerman group taking advantage of the sec_704 special_allocation rules and to subsequently market those losses to other investors in the ackerman group’s purported film enterprise as a result of the transaction with cdr and the sec_704 rules the ackerman group acquired dollar_figure in claimed basis in the receivables from generale bank dollar_figure in claimed basis in the dollar_figure million receivable and dollar_figure million in the smhc stock congressional intent petitioner contends that notwithstanding these considerations we should respect the form of the transactions between the ackerman group cdr generale bank and clis petitioner argues that the transfer of tax basis from generale bank and clis to somerville s trust is contemplated and in fact prescribed under sec_704 petitioner concludes that sec_723 and the partnership basis rules control the outcome of these cases petitioner suggests that formalistic compliance with statutory provisions necessarily entitles the taxpayer to the tax benefits provided therein we disagree under gregory v in response to such a contention the court_of_appeals for the second circuit has stated continued helvering u s pincite the substance of transactions is to be determined uniformly in relation to the meaning and intendment of the federal tax laws 270_f2d_294 3d cir affg 31_tc_33 and 31_tc_26 see also 96_tc_577 affd 963_f2d_218 8th cir in enacting subchapter_k congress adopted an aggregate rule for contributed_property in other words congress required partners to divide the gain_or_loss depreciation or depletion with respect to contributed_property among the partners in a manner which attributes precontribution appreciation or depreciation in value to the contributor h conf rept 83d cong 2d sess pincite in enacting this aggregate rule however congress did not envision contributions to a partnership made solely for the purpose of subsequently continued having satisfied the formal requirements of what it sees as the applicable rules sucrest urges us to understand its elaborate machinations as a legitimate ploy to hold down taxes and directs us to the maxim that a person is entitled to arrange his taxes so as to pay only that which is due but of course the taxpayer is not permitted to avoid taxes which are due and the invocation of the phrase tells us nothing about what must ultimately be rendered unto the i r s any more than socrates solved the thorny problems of justice by defining it to require that we give every person his due 698_f2d_88 2d cir transferring inside_basis to another partner indeed the purpose of sec_704 is to prevent the shifting of tax consequences among partners with respect to precontribution gain_or_loss sec_1_704-3 income_tax regs and not to perpetrate a massive shift in basis from transitory partners to other partners as part of a transaction lacking economic_substance the purpose for the cdr transaction was purely and simply to transfer built-in losses from cdr to the ackerman group cdr wanted to realize some amount on the banks’ built-in losses the ackerman group wanted to acquire the built-in losses to exploit the tax_attributes to these ends the parties entered into a prearranged series of transactions wherein the banks contributed high-basis assets to smp in exchange for preferred interests in that company and then immediately sold their preferred interests to the ackerman group notwithstanding its form the transaction did not in substance represent contributions of property in exchange for partnership interests ingredients obviously contemplated in sec_704 and sec_723 the contribution provisions of subchapter_k do not contemplate giving effect to a transitory partnership contribution that has no economic significance apart from trafficking in tax_attributes cf 727_f2d_1043 11th cir stating that the purpose of the contribution rules is to facilitate the flow of property from individuals to partnerships that will use the property productively in 49_tc_4 the taxpayers were obligees on installment notes made by their own corporation they wished to liquidate the corporation doing so however would have caused a deemed disposition of the notes because the obligor and obligee on the notes would then be merged and would have triggered tax on the deferred gains in the notes in an attempt to avoid this result the taxpayers hit upon a scheme they would first assign the notes to a partnership in which they were members then after their corporation was liquidated the partnership could assign the notes back to them under sec_721 they would recognize no gain on the transfer to the partnership under sec_731 there would be no tax on the partership’s reassigning the notes to them in fact there would never be any_tax to anyone the installment_obligations would simply vanish for tax purposes wilkinson v commissioner supra pincite this court observed we cannot believe that a hurriedly organized tour through sec_721 and sec_731 could yield such an absurd result id we reasoned that the transparent device of making a formal assignment to the partnership was not controlling id pincite instead after examining the realities of the transaction we concluded that the taxpayer’s assignment of the notes to the partnership was not intended to have any economic significance and should be disregarded id pincite similarly in the instant case the transaction between the banks and the ackerman group carried the seeds of its own undoing it depended upon the banks’ withdrawing from the very partnership they purported to join the banks’ contributions to the partnership were not intended to have any economic significance apart from transferring built-in tax losses the transaction if respected would produce tax results not contemplated by subchapter_k staggering capital losses would be allocated to partners in the absence of any economic losses to be used to shelter unrelated income not only for themselves but also for other taxpayers to whom for a fee the ackerman group might market the losses to paraphrase wilkinson we cannot believe that a romp down the yellow brick road of subchapter_k can yield these absurd results g conclusion we conclude that the transaction whereby the banks purported to partner with the ackerman group lacked economic_substance the ackerman group and the banks did not intend to partner in a film distribution business rather the transaction was designed to transfer built-in tax losses to the ackerman group for dollar_figure million the economic realities of the transaction align with this intent consequently we disregard generale bank’s and clis’s purported contributions to smp cf rice’s toyota world inc v commissioner f 2d pincite holding that the tax_court correctly ignored labels applied by the taxpayers and determined that a transaction was in substance a fee paid for tax benefits iv step_transaction_doctrine respondent contends that the step_transaction_doctrine applies to disallow petitioner’s claimed losses whether this contention is viewed as an alternative argument or merely as a particularization of respondent’s substance over form argument the results are identical we disregard the banks’ purported contributions to smp nevertheless for the sake of completeness and because the parties have briefed legal precedents involving the step_transaction_doctrine we address the parties’ arguments in this regard a legal principles the step_transaction_doctrine embodies substance over form principles it treats a series of formally separate steps as a single transaction if the steps are in substance integrated interdependent and focused toward a particular result 88_tc_1415 where an interrelated series of steps are taken pursuant to a plan to achieve an intended result the tax consequences are to be determined not by viewing each step in isolation but by considering all of them as an integrated whole 85_tc_397 there is no universally accepted test as to when and how the step_transaction_doctrine should be applied to a given set of facts however courts have applied three alternative tests in deciding whether to invoke the step_transaction_doctrine in a particular situation the binding commitment the interdependence and the end result tests 93_tc_181 penrod v commissioner supra pincite0 respondent relies in the instant cases on the end result and interdependence tests under the end result test the step_transaction_doctrine will be invoked if it appears that a series of separate transactions is made up of prearranged parts of a single transaction cast from the outset to achieve the ultimate result 13_f3d_577 2d cir 927_f2d_1517 10th cir the end result test is particularly pertinent to cases involving a series of transactions designed and executed as parts of a unitary plan to achieve an intended result 214_f2d_685 5th cir revg 19_tc_1017 the series of closely related steps in such a plan is merely the means by which to carry out the plan and the steps will not be separated id in the second circuit the prearranged plan need not be legally binding but must at least constitute an informal agreement or understanding between the parties greene v united_states supra pincite 697_f2d_473 2d cir affg tcmemo_1981_579 under the interdependence test the step_transaction_doctrine will be invoked where the steps in a series of transactions are so interdependent that the legal relations created by one transaction would have been fruitless without a completion of the series am bantam car co v commissioner 11_tc_397 affd 177_f2d_513 3d cir we must determine whether the individual steps had independent significance or whether they had significance only as part of a larger transaction greene v united_states supra pincite penrod v commissioner supra pincite in making this determination we rely on a reasonable interpretation of objective facts 418_f2d_511 93_tc_181 b parties’ arguments invoking the end result test respondent argues that generale bank’s and clis’s contributions of the high-basis low- value receivables and smhc stock to smp and somerville s trust’s purchase of generale bank’s and clis’s preferred interests were really component parts of a single transaction intended from the outset to transfer to the ackerman group the built-in tax losses in the smhc receivables and stock invoking the interdependence test respondent argues that generale bank’s and clis’s contributions of the smhc receivables and stock and somerville s trust’s purchase of generale bank’s and clis’s preferred interests were so interdependent that either transaction alone would have been fruitless without the other respondent argues that these transactions should be recast as a direct sale of the high-basis low-value receivables to somerville s trust petitioner argues that the end result test is inapplicable petitioner argues that generale bank’s and clis’s contributions of smhc receivables and stock and somerville s trust’s purchase of generale bank’s and clis’s preferred interests were not merely a series of steps in a single transaction designed to transfer_tax attributes but were instead designed for smp to acquire a film library petitioner also argues that the interdependence test is inapplicable petitioner argues that generale bank’s and clis’s contributions of smhc receivables and stock and somerville s trust’s purchase of generale bank’s and clis’s preferred interests were not so interdependent that either transaction alone would have been fruitless without the other petitioner contends that there was no formal or informal agreement or understanding to carry out a prearranged sale transaction via smp c court’s analysis whether we apply the end result test or the interdependence test we conclude that the step_transaction_doctrine applies to generale bank’s and clis’s contributions of the smhc receivables and stock and somerville s trust’s purchase of generale bank’s and clis’s preferred interests in smp for the reasons discussed in more detail above we find that generale bank’s and clis’s contributions were made solely for the purpose of transferring built-in tax losses to the ackerman group the ackerman group could not obtain the built-in tax losses through a direct purchase of the smhc receivables and stock but could only obtain those losses by interposing a partnership and manipulating the partnership basis rules from the beginning both parties planned and understood that clis would receive a dollar_figure million advisory fee and that the banks would exercise their put rights at the earliest possible point date exiting the partnership the contributions the payment of the advisory fee and the exercise of the put rights were mutually interdependent steps taken to dispose_of generale bank’s and clis’s bad investments in the smhc receivables and stock and to transfer the built-in tax losses to the ackerman group petitioner argues however that respondent’s attempted application of the step_transaction_doctrine is prohibited under certain judicial precedents petitioner contends that the step_transaction_doctrine cannot be applied to invent steps that did not occur or replace a taxpayer’s chosen route with the commissioner’s preferred route when no steps are eliminated petitioner relies on 13_f3d_577 2d cir 630_f2d_1169 7th cir revg and remanding 71_tc_597 490_f2d_241 2d cir affg tcmemo_1972_ 111_tc_315 90_tc_171 affd without published opinion 886_f2d_1318 7th cir we conclude that these precedents are legally and factually distinguishable from the instant cases greene v commissioner supra and grove v commissioner supra like blake v commissioner supra pincite addressed the application of the step_transaction_doctrine in situations where the taxpayer contributed a substantially appreciated asset to a charitable or tax-exempt_entity to sell in blake the critical inquiry in the court’s step transaction analysis was whether the transactions were undertaken pursuant to an advance understanding in blake because the court_of_appeals for the second circuit determined that the tax court’s finding of a prearranged understanding was not clearly erroneous it upheld the commissioner’s proposed application of the step_transaction_doctrine the court distinguished grove in which the court declined to apply the step_transaction_doctrine as a case where there was not even an informal agreement among the parties as to future disposition of the contributed asset id pincite like the transaction in blake and unlike the transactions in greene and grove generale bank’s and clis’s contributions of the high- basis low-value receivables and smhc stock to smp and somerville s trust’s purchase of generale bank’s and clis’s preferred interests in smp occurred as part of a prearranged understanding between the ackerman group cdr and the banks in redding v commissioner supra the court_of_appeals for the seventh circuit held that the step_transaction_doctrine did not justify treating the distribution of stock warrants and the exercise of those warrants as steps in a single transaction involving the distribution solely of stock for purposes of sec_355 in redding the corporation had no prearranged understanding with its shareholders that they would exercise the stock warrants during the subscription period the shareholders had the option of exercising the stock warrants or not unlike the parties to the transaction in redding the ackerman group cdr and the banks had decided on a predestined course--the banks would exercise their put rights effectively transferring their built-in tax losses to the ackerman group for cash although the banks were not legally obligated to exercise their put rights there was an understanding that they would do so the banks had every intention of exercising those rights and no economic incentive to stay in smp we also find the instant cases distinguishable from esmark inc affiliated cos v commissioner supra and turner broad sys inc subs v commissioner supra in esmark inc we determined that a tender offer and redemption were part of an overall plan and a prearranged understanding between mobil and the taxpayer nonetheless the taxpayer which was a publicly held company could in no way bind its shareholders to an agreement to sell their shares and each shareholder independently decided to sell or retain the taxpayer’s stock the shareholders were not a part of the understanding between mobil and the taxpayer thus the existence of the shareholders gave the individual steps in the multi-step transaction independent significance mobil’s acquisition of the taxpayer’s shares was not a foregone conclusion by contrast in the instant cases there were no independent parties that might upset the planned transactions pursuant to the side letter agreement rockport capital was bound to purchase the banks’ preferred interests on the exercise of their put rights pursuant to the deposit account agreement the dollar_figure million put price for the preferred interests was guaranteed although the banks were not legally obligated to exercise their put rights there was an understanding that they would do so the banks had every intention and economic incentive to do so unlike the transactions in turner broadcasting sys inc and esmark inc the transaction with cdr was engaged in solely to accomplish a reduction in taxes and did not involve the type of legitimate tax choices that courts have traditionally upheld unlike turner broadcasting sys inc and esmark inc the instant cases do not involve attempts by the commissioner to add steps that did not occur unlike the transactions in turner broadcasting sys inc and esmark inc the form of the cdr transaction in the instant cases does not align with its substance under the circumstances we find respondent’s proposed direct-sale recharacterization to be consistent with our conclusion that the true substance of the transaction between the ackerman group and cdr was a transfer of built-in tax losses for cash petitioner claims however that there were legitimate business reasons for structuring the transaction as a contribution to a partnership for preferred interests petitioner claims viewed from the broader perspective a partnership structure was the only arrangement by which the stock of santa monica holdings corporation the obligor on two large debts and the debts themselves could be consolidated in the same hands we might agree that such goals could provide legitimate reasons for using the partnership form but where as here the banks intended to immediately exit the partnership petitioner’s argument loses its force the interposition of the partnership contribution was unnecessary to accomplish the ackerman group’s acquisition of the smhc receivables and stock indeed the ackerman group easily could have accomplished this acquisition in one step in a direct purchase of the smhc receivables and stock with the same effect apart from tax consequences in these circumstances we cannot agree that turner broadcasting or esmark precludes the application of the step_transaction_doctrine cf w coast mktg corp v commissioner 46_tc_32 revrul_70_140 1970_1_cb_73 d conclusion we conclude that the step_transaction_doctrine applies to generale bank’s and clis’s contributions of smhc receivables and stock to smp and somerville s trust’s purchase of generale bank’s and clis’s preferred interests in smp we conclude that those transactions should be recast as direct sales of the smhc receivables and stock from generale bank and clis to somerville s trust followed by somerville s trust’s contribution of the receivables and stock to smp for its preferred interests v basis arguments respondent makes alternative arguments relating to the smhc receivables ie the dollar_figure million in receivables from generale bank and the dollar_figure million receivable from clis in essence respondent argues that even if we were to respect the form of the transaction the banks’ purported contributions of the smhc receivables to smp should not create basis in smp because the receivables were worthless when the banks made the purported contributions although this argument if successful would prove fatal to all the built-in losses associated with all the smhc receivables respondent singles out the dollar_figure million receivable for additional punishment respondent argues that smp obtained no basis in the dollar_figure million receivable because it was not bona_fide debt of smhc and could not be contributed to smp for the sake of completeness we address each of these alternative arguments below a worthlessness issue for the reasons described below we hold that the smhc receivables were worthless when generale bank and clis purportedly contributed them to smp consequently the receivables did not constitute a contribution of property within the meaning of sec_721 and the partnership basis rules smp obtained no basis in the smhc receivables pursuant to sec_723 contribution of worthless assets respondent’s threshold legal premise is that a contribution of worthless debts does not constitute a contribution of property for purposes of sec_721 and the partnership basis rules respondent contends that when worthless assets are contributed to a partnership there is no contribution in the true sense of the word as nothing of value is transferred to it in making this contention respondent relies on our holding in 28_tc_1034 in seaboard commercial corp we held that a transfer of worthless_stock to a corporation was not a contribution_to_capital within the meaning of the corporate carryover_basis rules we stated that it would be a perversion of the statutory language to consider a contribution of a worthless asset as coming within the phrase contribution_to_capital id pincite we further stated a contribution of zero would not really be a contribution id petitioner contends that the smhc receivables constitute property within the meaning of sec_721 and the partnership basis rules irrespective of whether the receivables were worthless petitioner cites 331_us_1 sec_113 of the code provided that if property were acquired by a corporation as paid-in_surplus or as a contribution_to_capital then the corporation’s basis would be the same as it was in the transferor’s hands for the proposition that the term property is to be construed broadly petitioner contends that the term property encompasses whatever may be transferred in making his contentions petitioner relies on 727_f2d_1043 11th cir in united_states v stafford supra pincite the court_of_appeals for the eleventh circuit held that the term contribution of property in sec_721 did not contemplate as a prerequisite the legal enforceability of the rights asserted as property the court_of_appeals then concluded that a letter of intent that was contributed to a partnership was a contribution of property within the meaning of sec_721 id pincite in doing so however the court_of_appeals assumed arguendo that the factfinder on remand would determine that the letter of intent had value id the court_of_appeals explained that if the item asserted as property is valueless then sec_721 will not apply id pincite n we hold that a contribution of a worthless_debt is not a contribution of property for purposes of sec_721 or the partnership basis rules see hayutin v commissioner tcmemo_1972_127 suggesting that a contribution of a worthless note to a partnership would not be a true contribution since nothing of value was transferred to the partnership affd 508_f2d_462 10th cir mckee et al federal taxation of partnerships and partners par pincite 3d ed regardless of how broadly the term ‘property’ is defined under sec_721 it is obvious that sec_721 does not apply unless the person receiving the partnership_interest surrenders something of value to the partnership worthlessness of debts respondent argues that the dollar_figure million in receivables from generale bank and the dollar_figure million receivable from clis were worthless at the time of generale bank’s and clis’s contributions to smp because the smhc assets underlying them had no value we agree the parties agree that in determining whether the receivables debts from smhc’s perspective were worthless when they were contributed to smp the principles of sec_166 apply by analogy under those principles a debt becomes worthless when identifiable events clearly mark the futility of any hope of further recovery see 57_tc_848 a worthless_debt lacks both potential value and current liquid value id whether a debt has become worthless is a question of fact to be determined on the basis of objective factors not on the taxpayer’s subjective judgment as to the worthlessness of the debt sec_166 allows a deduction for any debt which becomes worthless within the taxable_year lastaiti v commissioner tcmemo_1980_547 we examine only facts and circumstances that were known or reasonably could have been known at the time of the asserted worthlessness see 93_tc_758 affd 946_f2d_395 5th cir for a debt to be entirely worthless it must have lost its ‘last vestige of value ’ 321_f2d_331 5th cir quoting 136_f2d_408 5th cir revg and remanding an unpublished decision of this court revg on another issue tcmemo_1962_40 am offshore inc v commissioner 97_tc_579 see also 8_bta_566 a debt is not wholly worthless if the collateral securing it has value jessup v commissioner tcmemo_1977_289 as discussed in detail supra we have found that the ebd film rights the carolco securities and the nols in smhc had no material or consequential value as of date when generale bank and clis contributed the smhc receivables to smp petitioner argues however that these assets had some value even if speculative and therefore the receivables were not entirely worthless although the term worthless in sec_166 has been interpreted strictly to include only debts that are wholly worthless see sec_1_166-5 income_tax regs the courts have not interpreted sec_166 so strictly as to include the recovery_of nominal amounts for example in 87_f3d_197 7th cir the court_of_appeals for the seventh circuit observed that the recovery_of a tiny amount of a debt even if fully anticipated rather than completely unpredictable will not defeat a finding of worthlessness instead a debt is worthless if on a particular date the taxpayer has no reasonable prospect of recovering a significant though in the sense merely of nontrivial fraction of the debt amount id the court_of_appeals reasoned that recovery_of a trivial fraction of the debt would be unlikely to cover the costs of collection id petitioner however points to 289_f2d_222 9th cir in that case the court_of_appeals for the ninth circuit held that nominal value of the property owned by the debtor compared to the size of its debt does not determine worthlessness but rather worthlessness is determined by comparing the value of the property to a zero figure id pincite reading buchanan and los angeles shipbuilding drydock together petitioner argues to be considered worthless see revrul_71_577 1971_2_cb_129 recovering one or two cents on the dollar represents a trivial amount property must be worthless in a relative and an absolute sense see buchanan v united_states supra pincite whether we compare the value of the ebd film rights the carolco securities and the nols in smhc to the size of the receivables or to a zero figure we reach the same conclusion we conclude that the receivables were worthless both in a relative and an absolute sense we hold that generale bank’s and clis’s purported contributions of the smhc receivables to smp were not a contribution of property within the meaning of sec_721 and the partnership basis rules and that smp obtained no basis in those receivables pursuant to sec_723 petitioner also contends that there was potential value in smhc petitioner claims that messrs ackerman and lerner through rockport had expressed an interest in smhc stock and had presented a proposal to the banks which would entail the continuation and rejuvenation of that company rather than its destruction for the reasons stated supra we find that the ackerman group cdr and the banks did not intend to engage in any film business moreover smhc was virtually devoid of assets and any recovery in that company would have required an infusion of new_capital respondent argues alternatively that under sec_1016 generale bank’s and clis’s bases in the smhc receivables should have been adjusted to account for worthlessness deductions that generale bank and clis could have taken but did not sec_1016 provides that in the case of substituted_basis_property proper adjustments to basis shall be made in respect of the period during which the property was held by the transferor donor or grantor we cannot agree that sec_1016 requires an adjustment for bad_debt deductions that could have been taken but were not none of the specified adjustments in sec_1016 refers to sec_166 bad_debt deductions in any event because we decide that the receivables were worthless when they were contributed to smp a contribution of those worthless receivables continued b bona_fide indebtedness issue respondent makes an alternative argument that the dollar_figure million receivable did not arise as part of a bona_fide debtor- creditor relationship respondent cites mgm group holdings’ assumption of new mgm’s dollar_figure million in indebtedness as a condition to the sale of new mgm to kirk kerkorian respondent contends that since the dollar_figure million receivable did not represent a bona_fide debt it could not have been contributed to smp on date and smp could not have obtained basis in the receivable petitioner contends that the dollar_figure million receivable was bona_fide debt of smhc and arose from a real loan obligation in connection with the restructuring generally to be recognized for federal tax purposes indebtedness must be bona_fide and must arise from a valid debtor-creditor relationship see knetsch v united_states u s pincite maxwell v commissioner 3_f3d_591 2d cir affg 98_tc_594 the determinative question is was there a genuine intention to create a debt with a reasonable expectation of repayment and did that intention comport with the economic reality of creating a debtor-creditor relationship 61_tc_367 in determining whether indebtedness is bona continued would not give rise to any substituted_basis under the partnership basis rules eg sec_723 fide we must look to the substance of the transaction not the formalities attending it 932_f2d_109 2d cir affg tcmemo_1989_493 in determining whether a debt is bona_fide all the facts and circumstances are considered including whether a note or other evidence_of_indebtedness exists whether interest is charged whether there is a fixed schedule for repayments whether any security or collateral is requested whether there is any written loan agreement whether a demand for repayment has been made whether the parties’ records if any reflect the transaction as a loan whether any repayments have been made and whether the borrower was solvent at the time of the loan see eg goldstein v commissioner tcmemo_1980_273 and cases cited therein during the course of its relationship with mgm the credit lyonnais group had lent or advanced upwards of dollar_figure billion to the mgm companies before date there was a realistic possibility that the credit lyonnais group might recover a substantial portion or perhaps the entire amount of their loans and advances to the mgm companies this possibility hinged on alan cole ford a member of mgm’s management team testified that the credit lyonnais group had the hope and expectation of realizing dollar_figure billion on the sale of the mgm operating company in considering the disposition of mgm the credit lyonnais group had prepared a document entitled project lion presentation to consortium de realisation which recorded continued the valuable mgm film library any chance of recouping the loans and advances evaporated however when the highest bid in the new mgm sale was dollar_figure billion new mgm was still insolvent it still owed approximately dollar_figure million to credit lyonnais generale bank would recover nothing on the approximately dollar_figure billion in debt obligations that mgm group holdings owed generale bank stripped of the potential value in its stock in the mgm operating company mgm group holdings was left hopelessly insolvent without its mgm stock and the valuable mgm film library mgm group holdings was essentially an empty shell devoid of any assets of value the only assets in mgm group holdings at this time were the carolco securities and the nols carolco had been in bankruptcy for nearly a year a first plan_of_reorganization filed on date reflected that holders of the carolco preferred_stock and subordinated notes would receive nothing on carolco’s imminent liquidation mgm group holdings had nol sec_172 continued a range of values of approximately dollar_figure to dollar_figure billion for mgm smhc’s draft financial statements for the period ended date paint a very bleak picture of smhc’s history and future the financial statements report that smhc i had experienced recurring operating losses ii had an accumulated deficit and iii generated insufficient cashflow to fund its debt servicing requirements the financial statements also show that smhc had debt held by affiliates of credit lyonnais which was due and payable date and which was not expected to be extended and that smhc’s sole shareholder clis had not committed to providing further funding of smhc’s debt obligations possibly in excess of dollar_figure million however any use of the nols would be severely limited by mgm group holdings’ absence of income and the interest owed on its debts as well as the nol limitations under sec_382 these assets provided no meaningful basis for repaying the dollar_figure million receivable even under the best of estimates despite these infirmities credit lyonnais released new mgm from its dollar_figure million debt obligation and caused mgm group holdings to assume this amount mgm group holdings had a long track record of failing to repay the loans and advances that the credit lyonnais group had made to it following the restructuring mgm group holdings retained approximately dollar_figure million in debt that the mgm companies owed to the credit lyonnais group after additional advances in and mgm group holdings owed approximately dollar_figure million in indebtedness to clbn including some capitalized_interest this amount remained owing as of date mgm group holdings paid no principal_amount of this indebtedness there is no evidence that it was ever called upon to make any repayment for many years mgm group holdings paid no interest on its debt obligations to the credit lyonnais group in connection with the financial restructuring of mgm mgm group holdings and clbn agreed that dollar_figure million of mgm group holdings’ debt obligations would be noninterest bearing mgm group holdings paid no interest on the interest-bearing portion of the debt obligations with this backdrop in mind we conclude that credit lyonnais did not expect the dollar_figure million principal_amount of the receivable to be repaid when it released new mgm from and caused mgm group holdings to assume that debt obligation cf epic associates 84-iii v commissioner tcmemo_2001_64 indebtedness is not considered genuine that is a true loan if the facts show that the parties to the loan did not intend the principal_amount of the indebtedness to be repaid in full certain other factors point to the absence of a genuine debtor-creditor relationship between credit lyonnais and mgm group holdings first mgm group holdings or smhc never executed a note for its assumption of the dollar_figure million debt there is no indication that the credit lyonnais group and mgm group holdings established any fixed repayment schedule for the dollar_figure million debt there is no indication that the credit in the forms information_return of a foreign- owned u s_corporation or a foreign_corporation engaged in a u s trade_or_business included in its consolidated income_tax returns for the periods ended date date date date date and date mgm holdings and its subsidiaries reported that no interest was paid on amounts owed by mgm holdings and its subsidiaries to credit lyonnais and clbn in the form_5472 for its consolidated_income_tax_return for the period ended date mgm group holdings and its subsidiaries reported that no interest was paid on the dollar_figure reported as owed by mgm group holdings and its subsidiaries to credit lyonnais and generale bank lyonnais group ever intended to enforce the collection of the dollar_figure million debt or interest on that debt cf 994_f2d_91 2d cir stating that there must be a real expectation of repayment and an intent to enforce collection at the time of the debt transaction affg tcmemo_1992_173 credit lyonnais clis mgm group holdings and new mgm were wholly owned entities in the credit lyonnais group cf 12_tc_1158 stating that debt transactions involving related parties are subject_to rigid scrutiny affd 192_f2d_391 2d cir see also 827_f2d_1409 9th cir 145_f2d_634 2d cir affg an unpublished decision of this court it is clear that mgm group holdings assumed new mgm’s debt at credit lyonnais’s direction as a convenient way of moving the dollar_figure million debt out of new mgm to effectuate its sale to mr kerkorian although mgm group holdings assumed new mgm’s obligations on the dollar_figure million debt this assumption merely created the illusion of a real debt in mgm group holdings unlike new mgm mgm group holdings did not have the assets to back up the dollar_figure million receivable it already owed approximately dollar_figure million in receivables to generale bank it there is no indication that credit lyonnais or clis charged any interest or that mgm group holdings or smhc paid any interest on the dollar_figure million receivable had no reasonable prospect of generating any revenue to pay back any meaningful part of the dollar_figure million receivable or for that matter the dollar_figure million in receivables that generale bank held for these reasons we conclude that the dollar_figure million receivable does not represent a bona_fide indebtedness and did not arise from a genuine debtor-creditor relationship petitioner contends however that the dollar_figure million receivable originated in date when new mgm was created petitioner contends that under the original loan documents executed in mgm group holdings guaranteed the line of credit that gave rise to the dollar_figure million receivable petitioner contends that the debt was bona_fide when made and the guaranty was enforceable against smhc after the dollar_figure million balance was not paid_by the proceeds of new mgm’s sale petitioner contends that mgm group holdings’ assumption of the unpaid dollar_figure million obligation simply reaffirmed its preexisting obligation under the guaranty petitioner is correct that the dollar_figure million in debt obligations emanated from the working_capital agreement between credit lyonnais and new mgm pursuant to that agreement credit lyonnais agreed to make certain credit facilities available to new mgm to fund its cashflow requirements consistent with its business plan mgm group holdings irrevocably and unconditionally guaranteed the full and timely payment of the principal of and interest on the loans and advances to new mgm under the working credit agreement we cannot agree however that mgm group holdings’ assumption of the dollar_figure million receivable was part and parcel of its guaranty first under applicable state law a guaranty is a secondary or collateral liability not a primary obligation see gen phoenix corp v cabot n e 2d n y a guarantor’s obligation matures when there is a default on the separate and independent contract or agreement columbia hosp v hraska n y s 2d civ ct see n y jur 2d guaranty suretyship sec_113 although it appears that new mgm failed to make proper payment on the loans and advances under the working_capital agreement there is no indication that credit lyonnais ever demanded payment or treated new mgm’s failure as a default under that agreement more importantly there is no indication that credit lyonnais ever called on mgm group holdings to make payment under its guaranty or that the guaranty was otherwise triggered second the debt assumption and agreement fundamentally changed the relationships of the various parties and resulted critically in a new debt obligation cf banco portugues do the working_capital agreement mgm group holdings’ guaranty and the debt release and assumption_agreement each recite that the terms of the agreement shall be construed in accordance with and governed by the laws of the state of new york atlantico v asland 745_fsupp_962 s d n y it is well settled that ‘ w hen the terms of the contract guaranteed have been changed or the contract as finally made is not the one upon which the surety agreed to become bound he will be released ’ quoting smith v molleson n e n y lincoln sav bank v murphy's deluxe limousine serv inc n y s 2d app div bier pension_plan trust v estate of schneierson n y 2d ct app after mr kerkorian made his dollar_figure billion bid for new mgm there was a dollar_figure million shortfall in the amounts available to pay off credit lyonnais as part of the stock purchase agreement mr kerkorian required as a condition_precedent to closing on the sale of new mgm that this remaining debt amount be satisfied canceled or extinguished at or before the closing to effectuate the sale of new mgm credit lyonnais agreed to release new mgm entirely from this liability and in turn caused mgm group holdings to assume that debt amount this assumption did not occur as a result of mgm group holdings’ guaranty obligations instead mgm group the debt release and assumption_agreement provides the parent mgm group holdings hereby assumes principal of the loans under the credit agreement in the amount of dollar_figure effective as of the date hereof immediately prior to the sale of stock pursuant to the stock purchase agreement and for all purposes of the credit agreement shall be treated as a borrower as such term is defined under the credit agreement and all references to borrower shall be deemed to refer to and include mgm parent holdings ostensibly became the full-fledged obligor on the dollar_figure million receivable without any of the typical rights that a guarantor might have such as importantly a right of subrogation against a revitalized new mgm cf 352_us_82 in re enron corp bankr s d n y restatement third of suretyship and guaranty sec_27 petitioner suggests that the credit lyonnais group’s subjective judgment that mgm group holdings would have value was reasonable and well-founded petitioner contends that the court should not with the benefit of hindsight substitute its judgment for that of the credit lyonnais group we have no basis in the record for concluding that the credit lyonnais group made a determination that mgm group holdings would have value instead the evidence points in the opposite direction for many years the credit lyonnais group had struggled to keep mgm afloat to that end it had lent enormous sums to mgm in the credit lyonnais group caused mgm to be restructured into two companies with nearly dollar_figure billion in debt being funneled into mgm group holdings the only realistic chance of recovering on that debt was a lucrative sale pursuant to its guaranty under the working_capital agreement mgm group holdings was entitled to all rights of subrogation otherwise provided by law in respect of any payment it may make or be obligated to make under this guaranty exhibit 72-j j000071 of the mgm operating company once the mgm operating company was sold however any hope of recovering the debts disappeared without its mgm stock and a major cash or asset infusion it seems clear that mgm group holdings would have no meaningful prospective value looking beyond the formality of mgm group holdings’ assumption of the dollar_figure million debt credit lyonnais’s intentions here point to the absence of a genuine debtor-creditor relationship and bona_fide indebtedness see muserlian v commissioner supra pincite a r lantz co v united st424_f2d_1330 9th cir we conclude that mgm group holdings’ assumption of new mgm’s dollar_figure million debt obligation did not establish a valid debtor- creditor relationship with the credit lyonnais group and did not create a bona_fide indebtedness for federal tax purposes because the dollar_figure million receivable did not represent a bona_fide indebtedness no basis was established in that receivable and no basis carried over to smp on clis’s purported contribution of that receivable vi corona transaction respondent argues that mr lerner structured the corona transaction for the sole purpose of duplicating the built-in_loss in the dollar_figure million receivable respondent contends that there was no business_purpose for the corona transaction and that mr lerner structured the transaction for the sole purpose of duplicating tax benefits respondent contends that imperial never intended to enter into a film finance business through corona petitioner contends that smp and imperial entered into the corona transaction with the bona_fide business_purpose of film financing for the reasons discussed in more detail above we conclude that smp had no basis in the dollar_figure million receivable when it contributed that receivable to corona for a membership interest consequently smp’s adjusted_basis in its membership interest was limited to its dollar_figure cash contribution to corona also since smp had no basis in the dollar_figure million receivable on its contribution corona did not obtain any basis in that receivable under sec_723 when the receivable was contributed because smp did not receive a substituted_basis in its membership interest equal to the purported basis that it claimed in the dollar_figure million receivable and because corona did not receive any carryover_basis in the dollar_figure million receivable smp is not entitled to the substantial losses that it claimed from the sales of its corona membership interests to imperial and corona is not entitled to the substantial loss that it claimed from the sale of the dollar_figure million receivable to trometro this analysis effectively disposes of the issues relating to the corona transaction however for sake of completeness we shall briefly address the parties’ contentions with respect to this transaction we conclude that the corona transaction and the subsequent sale of the dollar_figure million receivable were part of a general scheme to obtain and exploit tax_attributes in that receivable using the partnership tax rules mr lerner effectively duplicated the built-in_loss that existed in the contributed dollar_figure million receivable smp also received approximately dollar_figure million from imperial as a fee for the loss that imperial realized on the sale of the receivable to trometro we cannot agree that the parties entered into the transaction with any intention of engaging in a film finance business indeed imperial’s ceo wayne snavely testified that tax losses were driving the corona transaction and were the primary reason in for imperial’s investing in the corona transaction he further testified that his analysis leading up to the corona transaction was directed primarily to the transaction’s tax aspects and that to that end he directed imperial’s chief financial officer kevin villani to get together with imperial’s accountants to see whether the corona transactions and its tax advantages worked for imperial mr snavely acknowledged that he had a personal_interest in the film finance business however his testimony indicated clearly that film finance was not considered as a reason for imperial’s engaging in the corona transaction indeed although imperial held substantial membership interests in corona after its purchases of smp’s membership interests mr snavely did not know whether corona ever financed or acquired any films did not know of any specific business transactions in which corona engaged and did not recall seeing any written business plan for corona we conclude that the corona transaction was undertaken for the sole purpose of duplicating the built-in_loss in the dollar_figure million receivable through a sale of smp’s membership interests in corona to imperial and corona’s sale of the dollar_figure million receivable to trometro the evidence in the record establishes that mr lerner orchestrated this plan from the beginning and was responsible for its implementation we conclude that the corona transaction similar to the transaction involving cdr was devoid of business_purpose and economic_substance and therefore cannot be respected for federal tax purposes vii sales of receivables to trometro respondent also argues that substance over form principles apply to recast the sales of the dollar_figure million dollar_figure million and dollar_figure million receivables to trometro as sales by smp to trometro of an option to receive an equity_interest in smhc or its successor in support of this argument respondent relies on the facts that mr van merkensteijn wanted smhc stock and not the smhc receivables messrs lerner and van merkensteijn had discussions regarding trometro as a vehicle for purchasing the receivables mr van merkensteijn never expected to be paid any principal or interest on those receivables the sales were not conducted in an ordinary manner inasmuch as mr van merkensteijn relied upon the sage entertainment appraisal and the transaction had no business_purpose because mr van merkensteijn did not want the receivables but wanted the stock although we question mr van merkensteijn’s motivations for purchasing the smhc receivables in and we are not persuaded that the facts that respondent highlights establish his proposed application of substance over form principles respondent appears to rely on the date capital_contribution agreement between smhc and trometro pursuant to this agreement trometro contributed assigned transferred and conveyed to smhc all the interests that trometro owned and held in the smhc receivables in exchange for the right to receive percent of all classes of stock of smhc or its successor exercisable by trometro any time after date respondent however fails to establish the necessary link between mr van merkensteijn’s purchase of the receivables in and and his receipt of the stock_option in these transactions took place over several years and in the absence of some additional evidence we are not persuaded that respondent has met his burden_of_proof on this issue because we decide on alternative grounds that smp obtained no bases in the smhc receivables this conclusion does not ultimately affect our decision viii summary of conclusions so far we conclude that the banks’ contribution of the smhc receivables to smp lacked economic_substance and cannot be respected for federal tax purposes we also conclude that smp obtained no basis in the smhc receivables under sec_723 because the receivables were worthless or in the dollar_figure million receivable because that debt did not represent bona_fide indebtedness when it was assumed by mgm group holdings in addition we conclude that the corona transaction lacked economic_substance and likewise cannot be respected for federal tax purposes for these reasons we conclude smp had no basis in the dollar_figure million receivable and the dollar_figure million receivable when those receivables were sold to trometro in and smp had no basis in the dollar_figure million receivable when it contributed that receivable to corona in and smp’s basis in its corona membership interest under sec_722 was limited to the dollar_figure cash contribution that it made to corona and corona obtained no basis from smp under sec_723 in the dollar_figure respondent’s argument was raised as new_matter in the amendment to answer consequently respondent bears the burden_of_proof as to this issue rule a million receivable on its contribution and had no basis in that receivable when it was sold to trometro in consequently we hold smp is not entitled to a dollar_figure capital_loss on its sale to trometro of the dollar_figure million receivable in smp is not entitled to capital losses of dollar_figure and dollar_figure on its sales to imperial of portions of its corona membership interest in smp is not entitled to a dollar_figure capital_loss on its sale to trometro of the dollar_figure million receivable in and corona is not entitled to a capital_loss on its sale to trometro of the dollar_figure million receivable in we also conclude that the step_transaction_doctrine applies to recast the banks’ contributions of the smhc receivables and stock as direct sales of those properties from the banks to somerville s trust followed by somerville s trust’s contributions of the smhc receivables and stock to smp in exchange for preferred interests in smp presumably somerville s trust would be entitled to a cost_basis totaling dollar_figure million in the smhc receivables and stock which would carry over to smp under sec_723 the parties have not addressed the manner in which the dollar_figure million basis amount would be divided among the receivables and stock because we decide on alternative grounds that smp received a zero basis in the smhc receivables we need not decide this issue corona claimed a dollar_figure capital_loss on this transaction we do not have jurisdiction over the dollar_figure portion of the loss that corona claimed on its return see supra note as a practical matter the effect of our holding is to disallow the dollar_figure portion of the claimed loss that flowed through to smp ix at-risk and passive_activity_loss rules respondent argues alternatively that to the extent the losses smp and corona reported on their partnership tax returns are allowed certain partnership-level determinations relating to the at-risk and passive_activity_loss rules must be made in this proceeding petitioner argues that we do not have jurisdiction over at-risk and passive_activity_loss determinations in a partnership-level proceeding and that these issues must be resolved only in an affected-item proceeding at the partner level because our decision in these cases results in a disallowance of the losses that smp and corona claimed on their under sec_465 respondent argues that to the extent the losses smp reported on its sales of the dollar_figure million and dollar_figure million receivables are allowed those losses arose from a film activity that was a separate activity from its other investment activities for purposes of applying the at-risk_limitation rules respondent argues that to the extent the loss corona reported on its sale of the dollar_figure million receivable is allowed that loss arose from a film activity that was a separate activity from its portfolio investment activities for purposes of applying the at- risk limitation rules additionally under sec_469 respondent argues that to the extent the losses smp reported on its sales of the dollar_figure million and dollar_figure million receivables and the portions of its corona membership interests and any flow-through losses from corona are allowed those losses arose from a film trade_or_business that cannot be combined with other trade_or_business activities in smp respondent argues that to the extent the loss corona reported on its sale of the dollar_figure million receivable is allowed that loss arose from a film trade_or_business that cannot be combined with other trade_or_business activities in smp partnership tax returns we do not decide respondent’s at-risk and passive_activity_loss arguments x smp’s basis in smhc stock on its forms u s partnership return of income for and smp reported that it had an adjusted_basis of dollar_figure million in its smhc stock in an amendment to his answer respondent proposes adjusting smp’s reported tax basis in its smhc stock for these years to zero petitioner agrees that this item is a partnership_item but challenges its relevance to the issues in this case petitioner points to the fact that smp did not dispose_of any stock during the years before the court or claim a loss from the sale of smhc stock respondent’s position however appears more pointed-- respondent challenges smp’s reporting of its smhc stock basis rather than its impact on the loss adjustments in the fpaa sec_6226 provides with respect to the scope of our judicial review that we shall have jurisdiction-- to determine all partnership items of the partnership for the partnership taxable_year to which the notice of final_partnership_administrative_adjustment relates the proper allocation of such items among the partners and the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item see supra note smp’s adjusted_basis in its smhc stock is reported on statements accompanying schedules l balance sheets per books of its partnership returns the treasury regulation interpreting this section provides a court reviewing a notice of final_partnership_administrative_adjustment has jurisdiction to determine all partnership items for the taxable_year to which the notice relates and the proper allocation of such items among the partners thus the review is not limited to the items adjusted in the notice sec_301 f - 1t a temporary proced admin regs fed reg date on the basis of sec_6226 and the applicable regulation we could construe our jurisdiction over petitioner’s and taxable years to encompass smp’s reporting of its basis in smhc stock nonetheless if we were to exercise jurisdiction over this item and if we were to decide as respondent contends that smp’s basis in smhc is zero our decision would result in no real tax adjustments at either the partnership or partner level for the partnership taxable years at issue conceivably our decision might influence smp’s reporting for subsequent taxable years but beyond this in_terrorem effect it is unclear what impact such a decision would a final_regulation under sec_6226 was promulgated effective for partnership taxable years beginning on or after date sec_301_6226_f_-1 proced admin regs unlike 401_f3d_1136 9th cir affg in part revg in part and remanding tcmemo_2003_150 this is not a case where our findings with respect to this matter are alleged to have any bearing on penalty-interest under sec_6621 or on any other penalties for instance respondent has not alleged that an adjustment to smp’s reported basis in smhc stock would give rise to any underpayment for purposes of sec_6662 accuracy-related_penalties have on taxable years that are not before us in this proceeding for this reason we cannot agree that congress contemplated our exercising jurisdiction over this type of adjustment cf sec_301_6226_f_-1t b temporary proced admin regs fed reg date indicating that the reviewing court has jurisdiction to determine an issue raised by a partner relating to partnership’s treatment of certain costs we hold that we do not have jurisdiction to determine issues related to smp’s reporting of its basis in smhc stock for its and taxable years xi accuracy-related_penalties respondent determined that sec_6662 accuracy-related_penalties apply with respect to the partnership adjustments for smp and corona in particular with respect to smp respondent determined that the sec_6662 40-percent penalty for gross_valuation_misstatements applies to the underpayments that result from adjustments to the tax bases that smp reported on its in the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_1026 congress amended sec_6221 to include as an item to be determined at the partnership level the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item effective for partnership taxable years ending after date consequently we have jurisdiction in this partnership- level proceeding to decide issues relating to the sec_6662 penalties that respondent determined partner-level defenses however must be asserted in a separate refund action following assessment and payment see sec c c cf sec_301_6221-1 proced admin regs effective for partnership taxable years beginning on or after date and partnership tax returns in the dollar_figure million in receivables the dollar_figure million receivable and smp’s membership interest in corona in the alternative respondent determined that the sec_6662 20-percent penalty for negligence disregard of rules or regulations or substantial_understatement applies to the underpayments that result from these adjustments with respect to corona respondent argues that the sec_6662 40-percent accuracy-related_penalty for gross_valuation_misstatements applies to the underpayment that results from an adjustment to the tax basis that corona reported on its partnership tax_return in the dollar_figure million receivable in the alternative respondent argues that the sec_6662 percent accuracy-related_penalty for negligence disregard of rules or regulations or substantial_understatement applies to the underpayment that results from this adjustment a burden of production sec_7491 provides that the commissioner shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by the code presumably on the basis of this provision petitioner argues that respondent bears the burden of showing that petitioners are liable for any penalties we disagree sec_7491 if applicable imposes upon the commissioner only the burden of production with respect to penalties and not the burden_of_proof as petitioner suggests see 116_tc_438 moreover by its terms sec_7491 applies only with respect to the liability for penalties of any individual by contrast sec_7491 which provides the general_rule for shifting the burden_of_proof to the commissioner in certain circumstances applies in ascertaining the liability of a taxpayer plainly by using the different terms individual and taxpayer congress intended to distinguish the two terms see sec_7701 defining the term taxpayer to mean any person subject_to any internal revenue tax and a defining the term person to mean and include an individual a_trust estate partnership_association company or corporation see also sec_7491 limiting its application to an individual taxpayer cf 118_tc_226 ordinarily in statutes and other legal documents it is presumed that if the drafter varies the terminology then the drafter intends that the meaning also varies this burden of production if applicable requires the commissioner to initially come forward with evidence that it is appropriate to apply a particular penalty to the taxpayer h conf rept pincite 1998_3_cb_747 this provision is not intended however to require the commissioner to introduce evidence regarding reasonable_cause substantial_authority or similar provisions id in any event we conclude that respondent has satisfied any burden of production he might have under sec_7491 with respect to the appropriateness of applying accuracy-related_penalties in the instant cases consequently petitioner must come forward with evidence sufficient to persuade the court that respondent’s penalty determinations are incorrect higbee v commissioner supra pincite b gross_valuation_misstatements a 20-percent accuracy-related_penalty applies to the extent that any portion of an underpayment is attributable to any substantial_valuation_misstatement sec_6662 and b there is a substantial_valuation_misstatement if the value of any property or the adjusted_basis of any property claimed on any return of tax imposed is percent or more of the amount determined to be the correct amount of such valuation or adjusted_basis as the case may be sec_6662 in the case of a gross_valuation_misstatement the penalty increases from to percent there is a gross_valuation_misstatement if the value of any property or the adjusted_basis of any property claimed on any return of tax imposed is percent or more of the amount determined to be the correct amount of such valuation or adjusted_basis as the case may be sec_6662 and h in the case of multiple valuation misstatements the determination of whether there is a substantial or gross_valuation_misstatement on a return is made on a property-by-property basis sec_1_6662-5 income_tax regs there is no disclosure exception to this penalty sec_1_6662-5 income_tax regs on its partnership tax_return smp reported a dollar_figure million basis in the dollar_figure million receivable that it purportedly sold to trometro as a result of this basis reporting smp claimed a dollar_figure loss dollar_figure sale price minus dollar_figure million adjusted_basis smp reported a dollar_figure basis in the 2-percent corona membership interest that it sold to imperial as a result of this basis reporting smp claimed a dollar_figure loss dollar_figure sale price minus dollar_figure adjusted_basis smp reported a dollar_figure basis in the additional 65-percent corona membership interest that it sold to imperial as a result of this basis reporting smp claimed an dollar_figure loss dollar_figure sale price minus dollar_figure adjusted_basis we have concluded on alternative grounds that smp obtained a zero basis in the dollar_figure million in receivables from generale bank and the dollar_figure million receivable from clis because the dollar_figure the substantial or gross_valuation_misstatement penalty applies only if the portion of the underpayment for the taxable_year attributable to substantial valuation misstatements exceeds dollar_figure dollar_figure in the case of a corporation other than an s_corporation or a personal_holding_company sec_6662 in the case of a partnership this dollar limitation is applied at the partner level sec_1_6662-5 income_tax regs consequently we do not decide whether the dollar limitation applies in these partnership-level proceedings million receivable had a zero basis in smp’s hands smp received no carryover_basis under sec_722 in its corona membership interest on the contribution of that receivable to corona corona received no carryover_basis under sec_723 in the contributed dollar_figure million receivable consequently smp’s and corona’s basis reporting for the receivables was infinitely more than percent of the amount that we determined to be the correct basis in the receivables see sec_1_6662-5 income_tax regs the value or adjusted_basis claimed on a return of any property with a correct value or adjusted_basis of zero is considered to be percent or more of the correct amount there is a gross_valuation_misstatement with respect to such property therefore and the applicable penalty rate i sec_40 percent see also 91_tc_524 as an alternative holding we have concluded that the step_transaction_doctrine applies to recast generale bank’s and clis’s contributions of the receivables and somerville s trust’s purchases of generale bank’s and clis’s preferred interests in smp as direct sales of the smhc receivables and stock from generale bank and clis to somerville s trust followed by somerville s trust’s contributions of those items for preferred interests in smp pursuant to this holding somerville s trust seemingly would receive a dollar_figure million cost_basis in the smhc receivables and stock which would carry over to smp the parties have not addressed this issue but presumably this dollar_figure million cost_basis would be divided among the smhc receivables and stock on a proportional basis the basis amounts that smp reported on its and partnership tax returns and corona reported on its partnership tax_return would still exceed by far more than percent any dollar_figure million cost_basis in the receivables petitioner argues that the sec_6662 gross_valuation_misstatement penalty is inapplicable to the adjustments in these cases petitioner contends that sec_6662 has limited application and applies only where the misstatement of adjusted_basis is attributable to an overvaluation of property petitioner contends that the misstatements of basis in these cases are not attributable to any overvaluation but instead are attributable to the operation of the partnership basis rules stated differently petitioner’s position essentially is that sec_6662 and h cannot apply where the alleged gross_valuation_misstatement penalty is not directly attributable to an erroneous overvaluation we disagree sec_6662 and h refers to an underpayment that is attributable to a valuation misstatement the statute defines valuation misstatement to include overstatements of adjusted_basis specifically a substantial or gross_valuation_misstatement occurs where the value of any property or the adjusted_basis of any property claimed on any_tax return is at least percent for a substantial_valuation_misstatement or percent for a gross_valuation_misstatement of the amount determined to be the correct amount of such valuation or adjusted_basis as the case may be sec_6662 emphasis added consequently congress did not limit the definition of a valuation misstatement to instances involving inflated valuations but included within that definition instances involving inflated adjusted bases see sec_1_6662-5 example income_tax regs partnership p claims a dollar_figure basis in a depreciable asset which in fact has a basis of dollar_figure the determination that there is a substantial_valuation_misstatement is made solely with reference to p by comparing the dollar_figure basis claimed by p with p’s correct basis of dollar_figure cf garrett v commissioner tcmemo_1997_231 on the basis of the statutory definition we cannot agree with petitioner that an overvaluation is essential to the application of the sec_6662 and h penalty petitioner contends outside of the second circuit case law covering the scope of the ‘valuation’ element of the accuracy-related_penalty has always emphasized that it is applicable only to situations where the increased tax_liability is attributable to an actual misstatement of a valuation petitioner relies on 893_f2d_225 9th cir affg tcmemo_1988_416 and 862_f2d_540 5th cir affg 89_tc_912 gainer and todd focused on the phrase attributable to a valuation_overstatement in former sec_6659 the precursor to sec_6662 and h pursuant to the holdings in those in the omnibus reconciliation act of publaw_101_ sec 103_stat_2395 congress repealed former sec continued cases the portion of a tax underpayment that is attributable to a valuation_overstatement is to be determined after taking into account any other proper adjustments to tax_liability see gainer v commissioner supra pincite 89_tc_912 affd 862_f2d_540 5th cir thus to the extent the taxpayer’s claimed tax benefits are disallowed on grounds separate and independent from alleged valuation overstatements the resulting underpayments of tax are not regarded as attributable to valuation overstatements see 99_tc_132 affd sub nom 28_f3d_1024 10th cir neither gainer nor todd dealt with the definition of a valuation_overstatement or the application of the penalty to the reporting of inflated adjusted bases in properties in gainer and todd the taxpayers made valuation overstatements of certain property and claimed depreciation continued and consolidated the various accuracy-related_penalties into sec_6662 carrying over the same essential language as sec_6659 in the omnibus reconciliation act of publaw_101_508 sec stat to congress amended sec_6662 changing inter alia the phrase valuation_overstatement to refer to valuation misstatement former sec_6659 similar to current sec_6662 and h provided there is a valuation_overstatement if the value of any property or the adjusted_basis of any property claimed on any return i sec_150 percent or more of the amount determined to be the correct amount of such valuation or adjusted_basis as the case may be deductions and investment tax_credits on the basis of these valuations this court and the courts of appeals determined however that the properties had not been placed_in_service therefore the taxpayers’ claimed deductions were disallowed on that ground and not because of any valuation_overstatement thus in gainer and todd this court and the courts of appeals disallowed the taxpayers’ tax benefits on grounds separate and apart from the alleged valuation overstatements in the instant cases however each of our alternative holdings goes directly to smp’s and corona’s correct adjusted bases in the contributed smhc receivables in 933_f2d_143 2d cir affg tcmemo_1990_205 the court_of_appeals for the second circuit applied the valuation_overstatement_penalty under former sec_6659 to an underpayment of taxes derived from a transaction that was disregarded for lack of economic_substance because the taxpayer was deemed to have a zero basis the taxpayer’s claimed basis was infinitely larger than the amount determined to be the correct basis as would be any amount of claimed basis compared to zero acknowledging that applying the valuation_overstatement_penalty somewhat strains the natural reading of the statutory phrase ‘valuation overstatement’ the court nevertheless held consistent with other judicial precedents applying the valuation_overstatement_penalty in the context of tax_shelter transactions that the penalty was applicable id pincite the court_of_appeals observed application of the sec_6659 penalty surely reenforces the congressional objective of lessening tax_shelter abuse id the court_of_appeals in gilman acknowledged that former sec_6659 might require some nexus with an overvaluation but determined a transaction that lacks economic_substance generally reflects an arrangement in which the basis of the property was misvalued in the context of the transaction id pincite the court_of_appeals determined that the lack of economic_substance in that case was due in part to a valuation_overstatement relying on the absence of any reasonable expectation of profit and the lack of value in the property that the taxpayer purchased id pincite see also 876_f2d_616 8th cir affg tcmemo_1988_427 as in gilman valuation issues form a critical part of these cases for example we have found that the absence of value in the properties that generale bank and clis contributed under the guise of the partnership rules indicates a lack of economic_substance in the transaction we have also found that the absence of value in these properties suggests a lack of economic benefit in the transaction from the ackerman group’s perspective and indicates that the ackerman group pursued the transaction with cdr generale bank and clis solely for tax purposes moreover in determining that the smhc receivables were worthless when they were contributed to smp we have relied on an extensive examination of the values of the assets in smhc consequently to whatever extent gilman may require an indirect nexus to an overvaluation of property we conclude that such a nexus exists in these cases we conclude that smp’s and partnership tax_return and corona’s partnership tax_return contain gross_valuation_misstatements for purposes of sec_6662 and h c 20-percent accuracy-related_penalties respondent determined alternatively that 20-percent accuracy-related_penalties apply under sec_6662 with respect to the adjustments to smp’s and partnership tax_return and corona’s partnership tax_return respondent asserts two grounds for imposing these penalties negligence and substantial_understatement_of_income_tax we address each of these grounds below negligence sec_6662 imposes a 20-percent accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return which is attributable to negligence or disregard of rules or regulations for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with code provisions sec_6662 negligence is lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 and tcmemo_1964_299 see 85_tc_934 for purposes of sec_6662 the term disregard includes any careless reckless or intentional disregard sec_6662 a return position that has a reasonable basis is not attributable to negligence sec_1_6662-3 income_tax regs a reasonable basis connotes significantly more than not being frivolous or patently improper sec_1_6662-3 income_tax regs the reasonable basis standard is not satisfied by a return position that is merely arguable or that is merely a colorable claim id the term rules or regulations includes the provisions of the code temporary or final regulations issued under the code and revenue rulings or notices issued by the internal_revenue_service sec_1_6662-3 income_tax regs a disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a return position that is contrary to the rule_or_regulation id a disregard is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe id a disregard is intentional if the taxpayer knows of the rule_or_regulation that is disregarded id mr lerner is a highly educated sophisticated tax attorney he worked for many years at o’melveny myers at one point he established and ran the firm’s london office mr lerner also worked as a clerk attorney-advisor with the u s tax_court and as an attorney advisor for the u s treasury_department mr lerner personally engineered a plan to transfer the built-in losses in the defunct mgm group holdings from generale bank and clis to the ackerman group this transaction had no economic_substance for federal tax purposes instead the transaction was the equivalent of a sale of approximately dollar_figure billion in tax_attributes from generale bank and clis to somerville s trust for dollar_figure million to exploit these tax_attributes mr lerner devised a second plan whereby smp purportedly sold portions of the receivables from generale bank to trometro which was owned by his friend colleague and business_associate mr van merkensteijn mr lerner also devised a third plan whereby smp transferred the dollar_figure million receivable to corona for a membership interest sold portions of its corona membership interest to imperial and caused corona to sell the dollar_figure million receivable to trometro effectively duplicating the built-in losses in that receivable in the course of these various transactions smp reaped approximately dollar_figure million in tax losses and corona reaped dollar_figure million smp also received a dollar_figure million fee from corona for the latter’s tax losses in the corona transaction under the circumstances we believe that a reasonable and prudent person would recognize that these tax losses were ‘too good to be true’ especially given that neither smp corona somerville s trust nor imperial bore the economic loss associated with these tax losses see sec_1_6662-3 income_tax regs petitioner seeks to hide behind formal compliance with the partnership tax rules as an experienced tax attorney mr lerner should have known that mere formal compliance with statutory provisions would not sustain transactions that have no economic_substance and that are mere contrivances designed solely to exploit tax benefits under the circumstances we conclude that reasonably prudent persons with mr lerner’s tax experience would not have conducted themselves as he did in reporting the bases in the smhc receivables and the substantial losses from the transactions involving trometro and imperial consequently we sustain respondent’s alternative determination that negligence penalties are appropriate in these cases petitioner argues that negligence penalties do not apply because the instant cases involve issues of first impression the accuracy-related_penalty is inappropriate where an issue to be resolved by the court is one of first impression involving unclear statutory language 114_tc_259 see 95_tc_639 holding penalties inapplicable where the issue has never before been considered by any court and the answer is not entirely clear from the statutory language petitioner does not point to the issues which he considers to be issues of first continued substantial_understatement_of_income_tax sec_6662 imposes a 20-percent accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return which is attributable to any substantial_understatement_of_income_tax sec_6662 and there is a substantial_understatement_of_income_tax for any taxable_year if the amount of the understatement of the taxable_year exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 for this purpose the term understatement generally means the excess of the amount of the continued impression the only issue that we decide against petitioner which might be construed as an issue of first impression is whether a contribution of worthless debts to a partnership constitutes a contribution of property for purposes of sec_721 and the partnership basis rules this issue arises in our holding sustaining respondent’s alternative argument regarding basis this issue is not directly implicated in our primary holding that the transaction in question lacked economic_substance or in our alternative holding involving the application of the step_transaction_doctrine moreover this court previously decided that a contribution of worthless_stock to a corporation was not a contribution for purposes of the analogous corporate carryover_basis rules see 28_tc_1034 the court_of_appeals for the eleventh circuit in 727_f2d_1043 ndollar_figure 11th cir has also considered whether a contribution of valueless property represents a contribution of property for purposes of sec_721 of the partnership rules concluding that it did not moreover we do not find the language of sec_721 or the partnership basis rules unclear on the contrary we find it to be quite obvious from those code sections that a contribution of worthless_debt is not a contribution of property consequently petitioner cannot avoid the negligence_penalty on this basis tax required to be shown on the return for the taxable_year over the amount of the tax imposed which is shown on the return sec_6662 the amount of the understatement is reduced by that portion of the understatement that is attributable to the tax treatment of any item by the taxpayer for which there is or was substantial_authority if the relevant facts affecting the item’s tax treatment are adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of such item by the taxpayer sec_6662 petitioner relies on the substantial_authority standard as a defense to the application of the understatement penalty the substantial_authority standard is an objective standard involving an analysis of the law and application of the law to in a partnership-level proceeding we do not calculate the understatement or determine whether it is substantial for purposes of sec_6662 because the penalties apply at the partner level the understatement must be calculated on the basis of the partner’s return and is the subject of a computational adjustment a partner may file a claim_for_refund on the ground that the secretary erroneously imposed any penalty which relates to an adjustment to a partnership_item sec c c see sec_301_6221-1 and d proced admin regs applicable to partnership taxable years beginning on or after date even if sec_7491 is applicable respondent is not required to introduce evidence as to substantial_authority petitioner bears both the burden of production and the burden_of_proof as to these issues see 116_tc_438 h conf rept pincite 1998_3_cb_747 relevant facts sec_1_6662-4 income_tax regs there is substantial_authority for a position if the weight of the authorities supporting the treatment is substantial in relation to the weight of authorities supporting contrary treatment sec_1_6662-4 income_tax regs because the substantial_authority standard is an objective standard the taxpayer’s belief that there is substantial_authority for the tax treatment of an item is not relevant in determining whether there is substantial_authority for that treatment id relevant authorities for this purpose are limited to materials such as applicable provisions of the code regulations revenue rulings and revenue procedures court cases and legislative_history sec_1_6662-4 income_tax regs petitioner has cited no substantial_authority that might provide a basis for reducing any understatement of income_tax in the first place the transaction between the ackerman group and cdr generale bank and clis had no economic purpose the transaction’s sole purpose was to transfer approximately dollar_figure billion in built-in tax losses from the banks to somerville s trust in exchange for a dollar_figure million cash payment although these conclusions reached in legal opinions or opinions rendered by tax professionals are not authority however the authorities underlying such expressions of opinion where applicable to the facts of a particular case may give rise to substantial_authority sec_1_6662-4 income_tax regs transfers were accomplished using the partnership basis rules it seems evident that congress did not envision these rules’ being used merely as a vehicle to transfer built-in losses from a tax- indifferent party to an interested purchaser pursuant to a prearranged plan as relevant to these circumstances the authorities are clear and firmly established a transaction that lacks economic_substance is not recognized for federal tax purposes see eg ferguson v commissioner f 3d pincite special rules apply in the case of a tax_shelter which means a partnership or other entity any investment plan or arrangement or any other plan or arrangement if a significant purpose of such partnership entity plan or arrangement is the avoidance or evasion of federal_income_tax sec_6662 in the case of any item of a taxpayer other than a corporation which is attributable to a tax_shelter an understatement shall not be reduced on the basis of substantial_authority unless the taxpayer reasonably believed that his tax treatment of the item was more_likely_than_not proper sec_6662 and ii we have concluded that the transaction between the ackerman group and the credit lyonnais group had no economic_substance its only purpose being to transfer built-in tax losses in exchange for a dollar_figure million cash payment consequently this arrangement is considered a tax_shelter for purposes of sec_6662 and petitioner must demonstrate a reasonable belief that smp’s and corona’s tax treatment of the transactions in question was more_likely_than_not the proper treatment given mr lerner’s education sophistication and tax experience as well as the particular circumstances of these cases we do not believe that there was such a reasonable belief a taxpayer is considered reasonably to believe that the tax treatment of an item is more_likely_than_not the proper tax treatment if the taxpayer reasonably relies in good_faith on the opinion of a professional tax adviser and if the opinion is based on the tax adviser’s analysis of the pertinent facts and authorities and unambiguously states that the tax adviser concludes that there is a greater than 50-percent likelihood that the tax treatment of the item will be upheld if challenged by the irs sec_1_6662-4 income_tax regs none of the tax opinions that petitioner purportedly relied upon in preparing smp’s and corona’s partnership tax returns unambiguously state that there is a greater than 50-percent likelihood that the tax treatment of the transactions at issue in these cases would be upheld if challenged by the irs moreover for the reasons discussed below we conclude that mr lerner did not reasonably rely on those opinions we conclude that petitioner did not have substantial_authority for his tax treatment of the transactions at issue d reasonable_cause no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1 b income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id the determination of whether a taxpayer acted with reasonable_cause and in good_faith with respect to an underpayment that is related to an item reflected on the return of a pass-through entity is made on the basis of all pertinent facts and circumstances including the taxpayer’s own actions as well as the actions of the pass-through entity sec_1 d income_tax regs petitioner bears the burden of production and burden_of_proof with respect to the reasonable_cause exception higbee v commissioner t c pincite h conf rept supra pincite c b pincite in arguing that the reasonable_cause exception applies petitioner points to his efforts to verify the factual underpinnings of the contributed assets petitioner points first to the memorandum that kaye scholer prepared in the course of safari’s failed effort to acquire new mgm we cannot agree that kaye scholer’s memorandum establishes reasonable_cause for smp’s and corona’s reporting positions although kaye scholer’s legal due diligence provided mr lerner with a detailed picture of the relationships between the credit lyonnais group and the mgm companies and the various tax_attributes that the credit lyonnais group possessed that legal due diligence occurred in the context of a proposed acquisition of new mgm it did not involve the transactions at issue in the instant cases in addition the kaye scholer investigation occurred in or about date before the sale of new mgm and mgm holdings’s dissolution events which might have profoundly affected any of the conclusions that kaye scholer reached regarding the various tax_attributes petitioner points next to what he characterizes as an extensive due diligence process involving his attorney james petitioner contends that a major focus of this investigation was establishing the amount of the nols which petitioner contends was an important aspect of the subsequent transaction involving cdr we cannot agree although kaye scholer documented the nols in the various mgm companies the nols in mgm group holdings were by no means a major focus of its investigation rhodes mr rhodes’s due diligence process however was directed toward documenting the banks’ historical bases in the smhc receivables and stock and obtaining representations that the banks did not write down the receivables or stock for accounting or tax purposes or otherwise claim the tax_attributes that the ackerman group sought to obtain see exhibit 183-p document entitled basis chronology mr rhodes conducted no due diligence on the more germane issues of whether smp received a carryover_basis in the smhc receivables and stock whether the transaction had any substance for federal tax purposes whether the assets underlying the smhc receivables and stock had any value or whether the dollar_figure million receivable represented bona_fide indebtedness petitioner also points to his reliance on the representations that generale bank and clis made with respect to their tax bases in the contributed smhc receivables in the exchange and contribution agreement cdr generale bank and clis represented that they had received no payment of principal on the smhc receivables and had not written down their loans for accounting or tax purposes like mr rhodes’s due diligence investigation the banks’ representations do not extend to the on date mr rhodes asked for and received a confirmation from white case that neither cdr generale bank nor clis derived any u s tax_benefit from the contribution of the smhc receivables and stock or the subsequent disposition by generale bank and clis of their preferred interests in smp particulars of the transaction between the ackerman group and cdr or otherwise indicate that the banks had the tax bases that mr lerner later claimed for the smhc receivables in trying to meet the reasonable_cause exception petitioner focuses principally on his purported reliance on outside professional tax_advice reliance on the advice of a professional tax adviser constitutes reasonable_cause and good_faith if under all the circumstances the reliance was reasonable and the taxpayer acted in good_faith sec_1 b income_tax regs cf 469_us_241 all facts and circumstances must be taken into account in determining whether a taxpayer has reasonably relied in good_faith on the opinion of a professional tax adviser as to the treatment of the taxpayer or any entity plan or arrangement under federal tax law sec_1_6664-4 income_tax regs the advice must be based upon all pertinent facts and circumstances and the law as it relates to those facts and circumstances sec_1_6664-4 income_tax regs for example the advice must take into account the taxpayer’s purposes and the relative weight of such purposes for entering into a transaction and for structuring a transaction in a particular manner id in addition the taxpayer cannot establish reasonable reliance if he fails to disclose a fact that he knows or should know to be relevant to the proper tax treatment of an item id the advice must not be based on unreasonable factual or legal assumptions including assumptions as to future events and must not unreasonably rely on the representations statements findings or agreements of the taxpayer or any other person sec_1_6664-4 income_tax regs for example the advice must not be based upon a representation or assumption which the taxpayer knows or has reason to know is unlikely to be true such as an inaccurate representation or assumption as to the taxpayer’s purposes for entering into a transaction or for structuring a transaction in a particular manner id petitioner points to the following items that he claims he relied upon an date memorandum from gerald rokoff and alvin knott of shearman sterling to mr lerner an date memorandum from messrs rokoff and knott of shearman sterling to mr lerner a date draft memorandum from robert feinberg and jeffrey n bilskie of ernst young llp to james rhodes a date memorandum of messrs rokoff and knott of shearman sterling to messrs lerner and rhodes an date memorandum from messrs rokoff and knott of shearman sterling to mr lerner and cynthia beerbower a date memorandum from mr knott of shearman sterling to mr lerner a date memorandum prepared by howard levinton of grant thornton llp and a date letter of opinion prepared by joseph r valentino of chamberlain hrdlicka white williams martin we evaluate petitioner’s reliance on these purported opinions in turn date memoranda from shearman sterling sometime before date mr lerner hired the law firm of shearman sterling llp in new york city to assist the ackerman group in the cdr transaction mr lerner testified petitioner also offered into evidence a date memorandum from messrs rokoff and knott of shearman sterling the memorandum discusses a proposed transaction involving smp’s transfer of high-basis assets to an existing corporation as part of a sec_351 contribution the memorandum does not analyze or discuss the transaction between the ackerman group and cdr in fact the memorandum states that p’s current members acquired a substantial portion of their interests in transactions unrelated to that described in the memorandum although the memorandum analyzes whether an ownership_change would occur under the sec_382 rules it does so in the context of the built-in_loss rules not the rules regarding nol carryovers the proposed transaction apparently did not occur and we cannot agree that any reasonable person let alone a sophisticated tax attorney like mr lerner would place any reliance on it in determining the proper treatment of the cdr transaction in any event mr lerner testified that he relied on this memorandum in preparing smhc’s corporate tax_return and not in preparing smp’s and corona’s and partnership tax returns petitioner listed james rhodes howard levinton gerald rokoff and alvin knott as witnesses in his pretrial memorandum petitioner called none of these witnesses to testify at trial instead petitioner relies solely on his own testimony and the various documents to establish his reasonable_cause position the law firm of chamberlain hrdlicka white williams martin represented petitioner in these cases joseph r valentino did not testify when our conversation began with rene claude about acquiring mgm holdings i already knew from the due diligence exercise before that there were i would say complex tax issues arising from the acquisition of that company including tax basis and nol issues he testified that he asked shearman sterling to give him an analysis of the ways in which a transaction could be organized involving mgm holdings so that any_tax attributes that might have existed could be preserved shearman sterling prepared two memoranda summarizing the anticipated u s tax consequences of certain hypothetical transactions involving mgm holdings neither memorandum analyzes the transaction that actually occurred between the ackerman group and cdr notably the memoranda propose a sec_351 corporate transaction involving mgm holdings in general the most favorable tax treatment would result if a sec_351 transaction took place in and the transactions triggering both the loss and the gain took place in subsequent years the memoranda in the first memorandum dated date shearman sterling analyzed two alternative transactions in the first alternative the sec_351 transaction acquirer a u s_corporation transfers property to a new or existing subsidiary sub in exchange for stock of sub and concurrently cdr transfers all the stock of mgm holdings to sub in exchange for cash and stock of sub after these transfers acquirer own sec_80 percent of the vote and value of sub in the second alternative the b reorganization acquirer acquires all the stock of mgm holdings from cdr in exchange for acquirer’s publicly traded voting common_stock or voting preferred_stock redeemable in years continued provide no analysis of the partnership basis rules specifically sec_704 but instead focus on the recognition or nonrecognition_of_gain_or_loss under sec_351 the consolidated loss disallowance and separate_return_limitation_year rules under sec_1502 the built-in_loss limitations of sec_382 the sec_384 pre-acquisition loss rules and the sec_269 disallowance rules for tax-motivated corporate acquisitions the memoranda propound a series of hypothetical transactions none of which appear to have actually occurred and do not rely on or analyze the relevant facts of the cdr transaction consequently we cannot agree that these memoranda establish reasonable_cause continued in the second memorandum dated date shearman sterling also analyzed two alternative transactions in the first alternative the sec_351 transaction acquirer a u s_corporation gco transfers property to a new or existing subsidiary dco in exchange for stock of dco and concurrently cdr transfers all the stock of mgm holdings to dco in exchange for cash and stock of dco immediately after these transfers gco owns at least percent of the vote and value of dco in the second alternative the b reorganization gco acquires all the stock of mgm holdings from cdr in exchange for gco’s publicly traded voting common_stock or voting preferred_stock redeemable in years the memoranda were prepared before the closing date of the new mgm transaction and mgm holdings’s dissolution although the memoranda acknowledge the new mgm sale and the existence of tax_attributes in mgm holdings the memoranda are framed in terms of cdr’s expected basis in mgm holdings’s stock following the sale the memoranda do not analyze these expectations or provide any insight regarding cdr’s basis in mgm group holdings or the effect of a dissolution of mgm holdings ernst young memorandum on date robert feinberg and jeffrey n bilsky of ernst young llp prepared a draft memorandum which it sent to mr rhodes the draft memorandum is not an opinion letter and is entitled draft it purports to address smp’s claimed tax basis in the smhc receivables and stock however it repeatedly emphasizes that the scope of its review is limited incomplete and cannot be relied on except for internal purposes for example the draft memorandum begins as you know we have not been asked to perform a comprehensive tax basis study with respect to the subject assets consequently the scope of our services and related procedures have been limited to reviewing the available materials and commenting as to their relevance and reasonableness for use in determining the tax basis of the assets to the extent that additional documents and information become available we will need to review our analysis since it could be materially affected our analysis may be used by current management of santa monica solely for internal purposes and may not be disclosed to third parties when we are fully informed of the intended use of the information including review of all related materials expected to be issued we can further review whether disclosure to any third parties will be acceptable with respect to the smhc receivables ernst young reached a rather ambivalent conclusion we have seen nothing inconsistent in the materials made available to date with the view that the outstanding balance of the receivable in the hands of santa monica could be as high as the amount reflected on the contribution agreement the draft memorandum ends with the following statement given the limited scope of our review and your desire for us to emphasize a quantitative as opposed to a qualitative review please appreciate that more detailed procedures analysis and review would be necessary before any reliance should be placed on our analysis for tax_return or other tax filing purposes we will be pleased to further discuss the opportunity for ernst young llp to become engaged to provide a more detailed analysis of tax basis we believe that the draft memorandum speaks for itself--any reliance on that memorandum in preparing tax returns would be plainly unreasonable date shearman sterling memorandum on date gerald rokoff and alvin knott of shearman sterling prepared a memorandum addressed to messrs lerner and rhodes discussing certain issues relating to the cdr transaction and smp’s bases in the smhc receivables and stock mr lerner testified that this memorandum was prepared in connection with a possible merger transaction in which smp’s stock and debt interests in smhc would be contributed to smhc or another holding_company in connection with this proposed transaction mr lerner testified that he sought and received the advice of shearman sterling as to whether the dollar_figure million receivable and the dollar_figure million in receivables should be treated as worthless or partially worthless and whether the smhc stock should be treated as worthless the date memorandum appears to have been prepared as part of an effort to secure an outside opinion letter or advice with respect to the cdr transaction indeed the letter begins by stating at your request we have prepared the following responses to the requests for additional background materials set forth in donald alexander’s memorandum to you dated date in this regard the date memorandum from shearman sterling has a distinct quality of advocating mr lerner’s position rather than providing advice that might reasonably be relied upon in preparing smp’s and corona’s and partnership tax returns the opinion itself deals primarily with the worthlessness issue and concludes that the smhc receivables and stock were not gerald rokoff and alvin knott do not appear to have been independent outside professional tax advisers as petitioner claims messrs rokoff and knott represented the ackerman group in the cdr transaction and assisted mr lerner in structuring the partnership transactions at issue messrs rokoff and knott appear to have been actively involved in structuring transactions for the ackerman group’s subsequent exploitation of the acquired built-in_loss tax_attributes including as we explain below the marketing of the tax_attributes to an outside investor petitioner did not offer donald alexander’s memorandum into evidence and we have no basis for ascertaining its context there is no indication that mr alexander a former irs commissioner ever provided any favorable advice to petitioner with respect to the proposed transaction or the issues discussed in shearman sterling’s memorandum worthless when those assets were contributed to smp in addressing that issue shearman sterling discusses 289_f2d_222 9th cir and higgenbotham-bailey-logan co v commissioner 8_bta_566 cases which we have discussed supra in the context of the worthlessness issue in concluding that the smhc receivables were not worthless under those cases shearman sterling relied on the faulty factual assumption that the ebd film rights and carolco securities had considerable value the memorandum provided the following analysis debt of a corporation such as smhc which has valuable assets that could be sold or exploited to pay off a portion of the debt is certainly not worthless smhc has retained extensive films rights and properties which had been acquired by credit lyonnais in connection with its lending activities those rights include distribution rights to approximately sixty-five films sequel rights and film development rights in addition smhc also owns approximately dollar_figure million face value of the securities of carolco inc which is engaged in bankruptcy proceedings the company smp is actively exploiting smhc’s film rights and the company has commenced discussions with a number of parties to acquire additional film libraries the company is also pursuing its rights to maximize its recovery_of its investment in carolco we understand that smhc’s rights in the carolco investment have been valued at approximately dollar_figure million the projected income stream from the next cycle of smhc’s film rights has been estimated to have a present_value of approximately dollar_figure million and a future value in excess of dollar_figure million this the shearman sterling memorandum does not discuss whether the nols in smhc had any value estimate does not include sequel rights development projects residual values or the proceeds of subsequent distribution cycles the members of the company believe that the going_concern_value of smhc should be based on a market multiple of smhc’s anticipated earnings this valuation should take into account the contribution to be made by the joint ventures under consideration and the exploitation of smhc’s additional rights the valuation currently given for comparable companies is in the range of to times earnings when this memorandum was prepared it would have been clear at least to mr lerner that smp was not pursuing its rights to maximize its recovery_of its investment in carolco the record contains no indication of any such efforts indeed as of date the bankruptcy court had confirmed the fourth amended plan_of_reorganization and also had confirmed that smhc would receive nothing for the carolco securities shearman sterling’s conclusions were also based in part on the dubious sage entertainment appraisal of the ebd film rights and the harch capital management report regarding the carolco securities for the reasons discussed supra we do not believe that mr lerner reasonably relied on those purported appraisals moreover although the memorandum was dated date mr lerner claims that he relied on it in date and date when smp’s and corona’s partnership tax returns were prepared and filed clearly by this time on the basis of troy gould’s conclusions mr lerner should have recognized that mr kutner’s conclusions could not be relied upon the memorandum also provides some discussion of the transaction with cdr describing it as follows the rockport members interest in smhc did not originate with a desire to obtain a favorable tax attribute that could be used as a tax_shelter rather their interest originated in a desire to acquire all the assets of mgm and when it became clear that they would not be able to acquire all such assets to acquire certain valuable assets that remained the rockport members then decided to acquire an interest in smhc gb and clis wanted to retain some interest in smhc in this context the rockport members gb and clis each for their own valid business reasons became members of the company in a way that made it possible to preserve a favorable tax attribute namely the basis of the mgm debt and the mgm stock on this basis shearman sterling concluded no transaction involving the company should be recharacterized under substance over form principles gb clis and the rockport members became members by contributing property to the company at the time gb and clis transferred the mgm debt and the mgm stock to the company they were under no obligation to transfer any portion of their interest in the company to any person thereafter the somerville s trust purchased interests from gb and clis gb and clis should not be treated as selling the mgm debt and the mgm stock to the rockport members who then contributed such property to the company although courts have been willing to step transactions together they have generally been reluctant to reverse the order of steps discussing 90_tc_171 shearman sterling’s description of the cdr transaction and its conclusion are based on faulty factual assumptions regarding the ackerman group’s purposes for entering into the transaction with cdr generale bank and clis to wit we have concluded that the ackerman group entered into the transaction solely to exploit the banks’ built-in losses using sec_704 the parties did not intend to partner in any film business the parties had a prearranged understanding that the banks would exercise their put rights and immediately exit the partnership petitioner cannot rely on shearman sterling’s advice which unreasonably assumes a different purpose for the transaction and its structure sec_1_6664-4 income_tax regs shearman sterling’s date memorandum was not prepared in connection with the filing of smp’s and corona’s or partnership tax returns further mr lerner testified only that he relied on that memorandum in preparing smhc’s corporate tax_return he did not testify that he relied on the memorandum to prepare smp’s and corona’s returns in any event we conclude that any such reliance would have been unreasonable date shearman sterling memorandum gerald rokoff and alvin knott of shearman sterling prepared another memorandum dated date the memorandum purports to summarize the anticipated tax consequences of a proposed joint_venture between the ackerman group and gco a u s_corporation the memorandum proposes two hypothetical structures for this joint_venture a corporate structure and a the memorandum does not identify gco but acknowledges that crown capital might deliver the memorandum to gco in the course of discussions partnership structure and outlines the anticipated tax consequences to the parties it states in each proposed structure we believe that neither party should recognize current gain_or_loss and that gco through the entity conducting the joint_venture should effectively receive a carryover tax basis in the assets of the joint_venture the memorandum begins with a short background section that describes the new mgm transaction and the transaction with cdr shearman sterling reiterates its erroneous factual assumptions almost verbatim from its date memorandum ie that smhc retained extensive film rights and properties including the ebd film titles which had a present_value of dollar_figure million and a future value in excess of dollar_figure million and that smp was actively pursuing its rights to maximize its recovery_of its investment in the carolco securities which had been valued at approximately dollar_figure million the memorandum proposes a sec_351 transaction similar to the transactions hypothesized in shearman sterling’s date memoranda the memorandum discusses similar legal issues and reaches similar conclusions as in the other memoranda the memorandum also proposes a partnership transaction in which gco acquire sec_45 percent of the preferred interests and percent of the common interests in the partnership from the ackerman group for cash under the proposed transaction gco would receive an allocation of percent of the built-in_loss with respect to the smhc receivables and stock shearman sterling then provided the following legal analysis with respect to the transaction the proposed partnership transaction should not be recharacterized under the partnership anti-abuse regulation because a subchapter_k specifically sec_704 and the regulations promulgated thereunder contemplates and indeed mandates the tax results set forth above and b although the parties will structure the proposed partnership transaction to maximize their after-tax yield gco and the rockport members will engage in the joint_venture for bona_fide commercial purposes namely to jointly develop the existing assets of the company and gco and to invest together on a continuing basis through the company the memorandum provides no further legal discussion for example there is no discussion as to whether the transaction passes muster under the economic_substance_doctrine or the step_transaction_doctrine moreover the hypothetical_transaction described in the memorandum differs fundamentally from the transaction involving the ackerman group cdr generale bank and clis for instance the proposed transaction does not contemplate that any of the partners will exit the partnership and it assumes that the joint_venture will be for bona_fide commercial purposes shearman sterling’s date memorandum was not prepared in connection with the filing of smp’s and corona’s or partnership tax returns it did not relate to a transaction that actually occurred involving smp corona or the ackerman group and mr lerner did not testify that he specifically relied upon it in preparing smp’s and corona’s returns we conclude that any reliance on the memorandum would have been unreasonable date shearman sterling memorandum alvin knott of shearman sterling prepared another memorandum dated date regarding the criteria for recharacterizing debt as equity mr lerner testified that at some point in early he was considering whether smp should capitalize the smhc receivables he testified it’s fair to say that the debt was not performing at that time and he sought and received the advice of shearman sterling on the debt versus equity issue respondent does not argue that the smhc receivables should be recharacterized as equity nonetheless the shearman sterling memorandum addresses certain points that might be relevant to our decision that the dollar_figure million receivable did not arise from a bona-fide debtor-creditor relationship shearman sterling indicates of the total amount_loaned to mgm pursuant shearman sterling’s date memorandum again relies on the same faulty factual assumptions that smhc held valuable film rights estimated to have a present_value of approximately dollar_figure million and a future value in excess of dollar_figure million and that smhc was also pursuing its rights to maximize the recovery_of its investment in carolco to working_capital agreement dollar_figure or of the loan was repaid as late as mid-1996 and for all periods prior thereto there was a clear expectation that the holdings- clis debt would be paid shearman sterling concluded that the dollar_figure million receivable represented a valid debt interest when issued because inter alia the parties were unrelated the terms of the debt were largely based on terms negotiated at arm’s length when the parties were unrelated and mgm group holdings had the capacity to pay at least some of the debt from its assets shearman sterling did not analyze whether mgm group holdings’ assumption of the dollar_figure million receivable represented a new debt and whether that assumption established a valid debtor-creditor relationship insofar as we have concluded that the dollar_figure million represented new debt shearman sterling’s conclusions are erroneous credit lyonnais the creditor with respect to the dollar_figure million receivable was the parent company of clis clis in turn was the sole shareholder of mgm group holdings when that entity assumed new mgm’s dollar_figure million debt obligation to credit lyonnais mgm group holdings in turn was the sole shareholder of new mgm all the parties were related with credit lyonnais pulling the strings the assumption of the dollar_figure million debt was not negotiated at arm’s length after new mgm was sold mgm group holdings lacked the capacity to repay the debt from its assets-- it had no assets of any discernible value shearman sterling’s memorandum is limited to the debt versus equity issue it does not discuss any other relevant issues the memorandum was not prepared in connection with the filing of smp’s and corona’s and partnership tax returns it was offered into evidence only for the purpose of showing that mr lerner relied on it in characterizing the smhc receivables as debt on smp’s partnership tax_return we conclude that this memorandum does not provide reasonable_cause for smp’s or corona’s tax treatment with respect to the relevant issues in these cases grant thornton memorandum the ackerman group hired the accounting firm of grant thornton llp as its accountants for smp and smhc howard levinton who was a tax partner at grant thornton was assigned to smp and smhc in connection with the preparation of smp’s and smhc’s tax returns mr levinton prepared a memorandum dated date concerning the tax issues regarding smp mr lerner testified i was particularly interested in his analysis of the fact that credit lyonnais unexpectedly put the interest to us easily a year ahead of what i expected it not that i expected it at all i thought that was very relevant in the preparation of the return because it affected any number of issues mr lerner testified that he relied on this memorandum with respect to smp’s partnership tax_return initially we question whether mr lerner ever received the memorandum that mr levinton prepared let alone whether he relied upon it with respect to smp’s return the memorandum is not addressed to mr lerner but is addressed to file and is entitled inter office_memorandum the memorandum is not an opinion letter and there is no indication that mr levinton prepared the memorandum intending that mr lerner rely on it with respect to smp’s return although petitioner listed mr levinton as a potential witness in his pretrial memorandum petitioner did not call mr levinton to testify in reaching his conclusions mr levinton relies on a number of assumptions including smp was formed to exploit the remaining film libraries owned directly by clis generale bank and clis demanded the side letter agreement because of the absence of a clearly defined exit strategy and after generale bank and clis joined smp as partners the french government exercising its rights to regulate its banking industry determined that generale bank and clis should cease their involvement in the movie business petitioner failed to establish that any of these assumptions are accurate the evidence in the record indicates that smp was formed to facilitate the transfer of dollar_figure billion of built-in losses from generale bank and clis to the ackerman group and that the banks demanded the side letter agreement because they full intended and planned to exit smp as expeditiously as possible there is no evidence that the banks exited smp as a result of the french government’s intervention mr levinton examined the operation of the partnership tax rules including sec_721 sec_722 sec_723 and sec_704 as well as the regulations thereunder he concluded that assuming the form of the transaction is respected rockport would succeed to the position of clis and gb with respect to the built in loss attributable to their contributed_property mr levinton referred to shearman sterling’s date memorandum agreeing the debt will not be worthless mr levinton pointed out that upon the formation of smp the contributed stock and debt were valued at dollar_figure million in the aggregate and that this might present an argument as to whether the debts were nominal or de_minimis however he concludes that dollar_figure million is not nominal or de_minimis compared to dollar_figure mr levinton did not discuss the value of the assets underlying the debts and stock and assumed without any explanation that the stock and debt had a value of dollar_figure million mr levinton alluded to generale bank’s and clis’s put rights in the side letter agreement and observed cast in its most unfavorable light it could be argued that at the same time clis and gb were negotiating to enter the llc they were negotiating to exit the llc the ultimate fact to be drawn from that unfavorable assumption is that clis and gb never intended to be and never in fact were true partners if the participation of clis and gb as partners in the transaction is ignored then rockport would be deemed to have purchased the stock and debt from gb and clis on december rather than the preferred interests and such stock and debt would then be considered to have been contributed to the llc at a basis equal to the purchase_price to rockport paid to clis and gb rather than the dollar_figure billion in other words clis’s and gb’s transitory ownership of llc member interests would be disregarded mr levinton then examined whether the partnership antiabuse regulation or the step_transaction_doctrine would apply to disregard generale bank’s and clis’s contributions to smp and recast the transactions as a direct sale of the high-basis receivables and smhc stock mr levinton concluded that these legal theories would not apply because generale bank and clis intended to become members of smp and to remain participants in a film venture it was only an extraneous and unforeseen circumstance that caused generale bank and clis to exercise their put rights generale bank and clis had no immediate intention to sell their preferred interests to rockport or anyone else and the relationships created through the contributions of debt and stock were bona_fide and not undertaken in a manner designed to shift a tax loss to or create a tax loss for a u s taxpayer mr levinton examined in great detail esmark continued for the reasons discussed in great detail in this opinion mr levinton’s assumptions about generale bank’s and clis’s intentions to partner in a film venture with the ackerman group are erroneous and contrary to what we have found to be mr lerner’s understanding of the cdr transaction consequently we cannot agree that mr lerner reasonably relied on mr levinton’s memorandum in filing smp’s partnership tax_return opinion from chamberlain hrdlicka in mr lerner sought and received the advice of chamberlain hrdlicka white williams martin chamberlain hrdlicka concerning the tax issues regarding smp joseph r valentino of chamberlain hrdlicka prepared a memorandum to mr lerner dated date regarding the adjusted_basis for federal_income_tax purposes that smp had in the smhc receivables and stock the chamberlain hrdlicka memorandum consists of pages eleven of the pages are dedicated to a statement of facts continued affiliated cos v commissioner 90_tc_171 mr levinton posited that the pivotal factual issue that makes esmark persuasive if not controlling is that gb and clis entered the llc with the intention of remaining participants in it and with no immediate intention to sell to rockport or anyone else mr levinton cautioned however that the generale bank’s and clis’s contributions to smp in exchange for preferred interests might be viewed as a meaningless step under esmark if neither generale bank nor clis ever intended to become members of smp and did so only as an intermediate and meaningless step in disposing of the stock and receivables these facts are for the most part undisputed and relate primarily to the history of mgm and the smhc receivables and stock of the remaining eight pages in the memorandum six are dedicated to qualifications and limitations to the opinion this section of the opinion states among other things that our understanding is based upon certain assumptions in toto that you have allowed us to make the accuracy of which we have not independently investigated these assumptions include among many others at the time of the exchange_agreement clis gbn and consortium cdr intended for clis and gbn to join together with lerner rockport and somerville in the present conduct of an enterprise to form a valid partnership and to share in the profits and losses therefrom under the terms of the llc agreement at the time of the exchange_agreement none of clis gbn and consortium intended for clis and gbn to acquire its interest in the company solely to receive a specific return on its investment independent of the company’s performance and success the payments made to clis under the advisory fee agreement were not intended to reimburse either clis gbn or consortium for their expenses associated with acquiring an interest in the company the income and loss allocations provisions and the distribution provisions in the llc agreement including its amendments gave both clis and gbn a true economic_interest in the company’s profits and losses and were not merely artifices to pay clis and gbn a specified return on its interest in the company each of rockport lerner somerville clis and gbn formed the company with the intent to develop and promote the remaining entertainment assets held by cl following the mgm sale the carolco notes and the carolco stock with a view towards making an economic profit apart from tax consequences the third amendment was duly executed by the company’s manager so that the company and each of its members are bound by the provisions of the third amendment under applicable local laws for the reasons discussed in this opinion we conclude that cdr generale bank and clis did intend for the banks to exercise their put rights and to exit smp as expeditiously as possible that mr lerner had this same understanding and that the interests of all parties were directed towards the banks’ transferring their built-in losses to the ackerman group for a dollar_figure million cash payment because the chamberlain hrdlicka opinion is grounded on erroneous factual assumptions that mr lerner knew were untrue we cannot agree that he reasonably relied on that opinion in preparing smp’s and corona’s and partnership tax returns the last section of the opinion which contains chamberlain hrdlicka’s legal conclusions is two pages long chamberlain hrdlicka concludes that smp had a dollar_figure basis in the smhc stock a dollar_figure basis in the dollar_figure million receivable that clis contributed and a dollar_figure basis in the dollar_figure million in receivables that generale bank contributed chamberlain hrdlicka reaches these conclusions without any legal analysis or citation to the code the regulations or caselaw instead chamberlain hrdlicka states simply in reaching our opinions we have considered the business and tax purposes for the transactions and have analyzed the tax laws as defined below as they relate to the facts and circumstances described in this letter associated with the transactions in the manner described in and required by sec_1_6662-4 and sec_1 c it defines the term tax laws as existing provisions of the code the treasury_department regulations promulgated thereunder final temporary and proposed published revenue rulings and revenue procedures of the internal_revenue_service reports and statements of congressional committees and members and judicial decisions chamberlain hrdlicka however does not cite the particular items that it purportedly relied upon in fact the only citation in the opinion is to sec_1_6662-4 and sec_1_6664-4 income_tax regs relating to substantial_authority and reasonable_cause under these circumstances we cannot agree that the chamberlain hrdlicka opinion provides any basis for reliance chamberlain hrdlicka’s opinion concludes by stating a number of issues raised by the matters addressed in this letter including matters upon which we have stated our opinions are complex and have not been definitively resolved by the tax laws the opinions that we state in this letter are based upon our interpretation of existing law and our belief regarding what a court should conclude if presented with the relevant issues properly framed but we can give no assurances that our interpretations will prevail if the issues become the subject of judicial or administrative proceedings realizing the tax consequences set forth in this letter is subject_to the risk that the irs may challenge the tax treatment and that a court could sustain the challenge because the company would bear the burden_of_proof required to support items challenged by the irs in rendering our opinions we have assumed that the company or other appropriate taxpayer will undertake the effort and expense to present fully the case in support of any matter that the irs challenges we conclude that mr lerner did not reasonably rely on the chamberlain hrdlicka opinion in preparing smp’s and corona’s and partnership tax returns conclusion we conclude that the advice that petitioner claims he relied upon in preparing smp’s and corona’s and partnership tax returns does not satisfy the reasonable_cause exception and does not provide a basis for avoiding the accuracy-related_penalties the chamberlain hrdlicka opinion was issued after mr lerner prepared and filed smp’s and corona’s partnership tax returns mr lerner claims however that he had discussions with mr valentino prior to filing the returns and that mr valentino’s oral advice closely tracked the written advice as well as mr levinton’s conclusions mr lerner did not call mr valentino as a witness and with the exception of mr lerner’s self-serving testimony we have no basis for determining the true nature of mr lerner’s discussions with mr valentino or any way to gauge his reliance on any advice mr valentino might have given in any event if the advice was consistent with the chamberlain hrdlicka opinion letter mr lerner could not have reasonably relied upon it xii evidentiary matters a daubert issues the parties have submitted expert opinions in addition to those previously discussed that they assert are relevant petitioner submitted the expert report and testimony of todd crawford of deloitte touche llp houston texas respondent submitted the expert reports and testimonies of louise nemschoff and alan c shapiro before trial the parties filed respective motions in limine to the expert opinions of mr crawford ms nemschoff and mr shapiro at trial we conditionally admitted the expert reports and testimonies of these witnesses and took the parties’ objections under advisement affording the parties an opportunity to brief their objections in relation to the issues in these cases under rule of the federal rules of evidence if scientific technical or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue a witness qualified as an expert by knowledge skill experience training or education may testify thereto in the form of an opinion or otherwise if the testimony is based on sufficient facts or data the testimony is the product of reliable principles and methods and the witness has applied the principles and methods reliably to the facts of the case in 509_us_579 the u s supreme court held that under the federal rules of evidence the trial judge must ensure as a precondition to admissibility that any and all scientific testimony rests on a reliable foundation and is relevant in 526_us_137 the supreme court extended this requirement to all expert matters described in rule fed r evid under daubert and kumho tire co a trial_court bears a special gatekeeping obligation to ensure that any and all expert testimony is relevant and reliable 118_tc_379 in exercising this function trial judges have considerable leeway in deciding in a particular case how to go about determining whether particular expert testimony is reliable kumho tire co v carmichael supra pincite see also 177_f3d_1007 d c cir mr crawford mr crawford is a certified_public_accountant and a lead tax services partner at deloitte touche he has years’ tax experience relating to acquisitions mergers reorganizations and other complex corporate entity transactions from to mr crawford served as a member of arthur andersen’s national mergers and acquisitions and subchapter_c team although daubert and kumho tire co provide a hurdle for the admissibility of expert testimony the federal rules of evidence continue to provide a liberal standard for the admissibility of expert testimony see 509_us_579 326_f3d_45 2d cir mr crawford’s expert report addresses two questions whether unused nols of a target company are taken into account in determining its value to a hypothetical willing buyer and hypothetical willing seller and whether unused nols of smhc totaling dollar_figure had potential value to that company and the amount of that value as of date mr crawford concluded that based on his research and experience unused nols of a target company are taken into account in determining the value of a target to an acquirer and nols of smhc would have had value to a hypothetical willing buyer and hypothetical willing seller of that company prior to the transactions that occurred on date he concluded that the nols in smhc would have had a value in the range of dollar_figure to dollar_figure in arriving at this range mr crawford first propounded a reasonable projected utilization of nols by a hypothetical acquirer second he applied a present_value analysis to the projected utilization of nols back to date using a rate percent that estimated the weighted average cost of capital during that period and third he applied a to 99-percent risk-related discount to that result in calculating the present_value of the nols mr crawford discounted one year too many causing his calculations to be off by one year although this error would serve to increase the range of values that mr crawford determined it leads us to question the reliability of his valuation as a whole at trial respondent essentially conceded that nols might have some potential but speculative value to an acquirer if the acquisition were properly structured within the strictures of sec_382 we extrapolate from respondent’s concession that the nols in smhc likewise might have had some potential but speculative value to an acquirer the parties dispute however mr crawford’s valuation of the nols in smhc in making his valuation conclusions mr crawford relied exclusively upon his experience in corporate nol transactions mr crawford however has no specific background in valuation nothing in his testimony or report indicates that he is qualified to value the nols in smhc indeed it appears that critical elements of mr crawford’s valuation including his income projections his weighted average cost of capital and his discount rate were lifted from mr wagner’s expert report further although mr crawford testified that his experience in corporate nol transactions involves valuations of nols he failed to explain whether he personally makes or reviews or has any substantial role in making or reviewing those valuations he also failed to correlate his valuation methodology to his purported experience in valuing nols and to explain whether he makes reviews or relies upon valuations similar to the valuation in his expert report although mr crawford states that he selected a to 99-percent risk-related discount rate in the interest of determining a conservative value he admitted that his selection was inherently subjective and that the value he arrived at reflects a speculative value ultimately we are led to the conclusion that mr crawford’s expert testimony lacks a sufficiently reliable basis upon which to reach an opinion as to the value of the nols in smhc see 315_f3d_1235 10th cir a witness ‘relying solely or primarily on experience’ must ‘explain how that experience leads to the conclusion reached why that experience is a sufficient basis for the opinion and how that experience is reliably applied to the facts ’ quoting fed r evid adv comm note accordingly we exclude mr crawford’s expert report and testimony ms nemschoff ms nemschoff is an entertainment attorney who has represented a wide variety of institutional and individual clients in both domestic and international transactions in film television the visual arts publishing music and multimedia she has been in practice for more than years she has published a number of articles and spoken extensively in the u s even if we were to admit mr crawford’s report and testimony into evidence his valuation analysis would not materially affect our decisions in these cases given the speculative nature of mr crawford’s conclusions and the complexity of making any predetermination of whether the nols might survive the gauntlet of sec_382 we would give little weight to his valuation analysis and europe on various aspects of copyright trademark and entertainment law including the transfer of film rights and chain-of-title issues she serves on the arbitration panel and the legal committee of the international film television alliance ifta formerly known as the american film marketing association a ms nemschoff’s expert opinion ms nemschoff submitted her report and testimony on the following matters the contractual terms legal documentation of ownership and pre-closing research that would be reasonably and customarily expected in connection with the acquisition of rights in motion pictures the steps customarily taken by a transferee of film rights to protect its ownership in the acquired rights any deficiencies and discrepancies in the legal documentation obtained and research undertaken by smp in connection with its acquisition of the u s video film rights in film titles and development projects purportedly owned by smhc including discrepancies in the ownership of rights as disclosed by u s copyright office records and any deficiencies and discrepancies in the steps taken by smp to protect its rights in these assets at one time ms nemschoff served as general counsel and vice president of business affairs at concorde-new horizons corp a motion picture production and distribution company the legal committee of the international film television alliance addresses the transfer of film rights chain- of-title issues and copyright issues ms nemschoff concluded that the steps taken by smp and smhc contrast sharply with those that would normally be expected from a party undertaking such a transaction in a number of key areas including identification of the film titles and the rights being acquired warranties and representations regarding ownership chain of title delivery materials and recordation of the transaction she opined that the acquisition was conducted in a manner that strongly suggests a lack of concern on smp’s part with respect to its ownership of the film titles or its ability to exploit them instead she observed that smp apparently adopted the relatively risky strategy of acquiring the film titles with only minimal information as to the film titles themselves the rights being acquired and the availability of the physical materials necessary for their exploitation ms nemschoff’s conclusions were based primarily if not solely on her experience as an entertainment attorney b petitioner’s arguments in his motion in limine and on brief petitioner argues that we should exclude ms nemschoff’s expert report and testimony under 509_us_579 and 526_us_137 first petitioner argues that ms nemschoff’s report is unreliable because it broadly asserts what is typical and customary with respect to film-transfer transactions but fails to support that assertion with a survey proper sampling of the industry or any other type of study among companies acquiring rights or with any outside reliable source such as a treatise contract form book practice guide or material she may have published relying upon daubert and kumho tire petitioner contends that ms nemschoff’s legal practice and experience are insufficient to establish the requisite degree of reliability under rule federal rules of evidence petitioner contends that there is an insurmountable analytical gap between ms nemschoff’s opinions as to what are typical and customary steps in transferring film rights and her conclusion that a failure to take such steps in the transaction with cdr indicates smp’s lack of interest in acquiring and exploiting film rights finally petitioner claims that certain flaws in ms nemschoff’s legal practice and experience undermine her ability to comment on what is typical and customary in transfers of film rights notably petitioner contends that ms nemschoff has not identified how many times she has drafted or reviewed a contract or worked on matters involving films or film libraries c court’s analysis personal experience and knowledge can be a reliable and valid basis for expert testimony in many cases see kumho tire co v carmichael supra pincite united_states v fredette supra pincite0 219_fsupp2d_1 d d c ms nemschoff has more than years of relevant legal experience in the entertainment industry as an entertainment attorney ms nemschoff deals primarily with film and television rights she has been involved in the sale and purchase of media libraries including individual media rights in the licensing of media rights and in copyright registration renewal and restoration of media rights she has negotiated drafted and reviewed a large number of distribution agreements as a member of ifta’s legal committee ms nemschoff has participated in developing and updating model agreements or form agreements for distribution she has also given advice on chain-of-title issues to filmmakers and others seeking production financing she has mediated disputes involving media rights and in that context has seen a number of single-picture and multi- picture distribution agreements and the kinds of disputes that arise from those agreements ms nemschoff has been involved in qualifying distributors for errors and omissions insurance which requires opining that the chain of title on a film is clear and that there have been no violations of copyrights or defamation problems in some cases this process required creating agreements to establish the chain of title for a film we conclude that ms nemschoff’s experience in the entertainment industry provides a reliable basis for commenting on what is typical and customary in the transfer of film rights and for analyzing the deficiencies and discrepancies in the transfer of the ebd film library from clis to smhc with respect to petitioner’s specific concerns regarding ms nemschoff’s experience in drafting contracts and working on film or film library transfers we believe those concerns go more to the weight to which her opinion is entitled than to its admissibility under daubert v merrell dow pharms inc supra and kumho tire co v carmichael supra although we conclude that ms nemschoff’s opinion is admissible into evidence we do not need to rely on her opinion to reach our conclusions in these cases for the reasons discussed in more detail above we find ample evidence in the record to show that the ackerman group’s investigation of smhc’ sec_219 in preparing her report ms nemschoff retained the services of the law offices of dennis angel to search the records of the u s copyright office with respect to the film titles in the ebd film library ms nemschoff represents that it is customary for entertainment lawyers to rely on copyright searches and reports by professionals such as mr angel and his staff and that she has been retaining his services and relying on his copyright searches and reports for at least years under fed r evid and experts are permitted to rely on evidence outside the trial record which may include hearsay that is otherwise inadmissible 98_tc_457 affd 58_f3d_413 9th cir h group holding inc v commissioner tcmemo_1999_334 the information that mr angel relayed to ms nemschoff is admitted to understand or explain the basis of her expert opinion however we do not rely on that information or consider it for the truth of the matters asserted therein see 21_f3d_721 6th cir h group holding inc v commissioner supra film rights before the cdr transaction was not only deficient but essentially nonexistent we reach our conclusions primarily on the basis of that evidence we refer to ms nemschoff’s report and testimony only as additional support for our conclusions mr shapiro mr shapiro has a ph d in economics and is a professor of banking and finance at the marshall school of business university of southern california mr shapiro has held a number of professorial positions and has taught banking finance and economics at a number of institutions in the u s and abroad mr shapiro has authored numerous articles and books on banking finance and economics and he has testified in a number of court proceedings a mr shapiro’s expert opinion220 mr shapiro submitted his report and testimony on the following matters i the value of the smhc stock that clis contributed to smp at the time it was contributed ii the value of the dollar_figure of indebtedness that mgm group holdings owed to clis and the dollar_figure of indebtedness that mgm group holdings owed to generale bank at the time those items were contributed to smp and mr shapiro also submitted a rebuttal report to mr crawford’s expert opinion which we received into evidence without objection iii the value of smhc’s interest in the carolco securities at the time the smhc stock was contributed to smp mr shapiro concluded i the stock that clis contributed to smp had no value at the time it was contributed ii the dollar_figure of indebtedness that smhc owed to clis and the dollar_figure of indebtedness that smhc owed to generale bank had no value at the time those items were contributed to smp and iii the carolco securities that smhc owned had no value at the time the smhc stock was contributed to smp in reaching his conclusions mr shapiro conducted an economic analysis of the cdr transaction and the events leading up to that transaction mr shapiro first observed that as of date the only asset in smhc was the carolco securities which he determined were worthless in mr shapiro’s opinion because there was no value in any underlying assets in smhc the smhc stock and the approximately dollar_figure billion in indebtedness were also worthless as of date relying on the information contained in the bankruptcy plans of reorganization including the various scenarios discussed in the disclosure statements mr shapiro observed that the total estimated amount of asserted claims that had a higher priority than smhc’s carolco securities was dollar_figure thus for smhc to receive anything the net_proceeds from carolco’s liquidation would have to exceed dollar_figure the net_proceeds were projected to be far less however--between dollar_figure and dollar_figure on the basis of this and other information mr shapiro concluded that there was no reasonable expectation of receiving anything on the carolco securities as of date second mr shapiro opined that it would not be rational for clis to contribute the ebd film library to smhc in its capacity as an equity holder of smhc because the face_amount of smhc’s debt was greater than the value of its assets as of date and smhc’s creditors with priority claims would capture the value of any contribution moreover although debt holders may generally have an incentive to make additional investments to a company in proportion to their claims he observed that it would not be rational for one of the debt holders on its own to undertake an investment that would benefit it in an amount less than the cost of the investment thus because generale bank held a more significant debt claim in smhc he opined that it would not be rational for clis to contribute the ebd film library in its capacity as a debt holder of smhc mr shapiro concluded that the true economic reality of this transaction is that clis contributed the film rights to smp and not to smhc mr shapiro describes this phenomenon as the underinvestment problem ie debtholders will appropriate value created by a new equity infusion and therefore such equity infusions do not occur mr shapiro assumed that generale bank and clis were unrelated for purposes of his analysis mr shapiro also observed that the dollar_figure million advisory fee exactly equaled smp’s cost_basis in the ebd film library on this basis without elaboration mr shapiro concluded it appears that clis was paid separately for its film rights in the guise of an advisory fee instead of being paid for the film rights as part of the price paid for smhc’s debt third because the carolco securities had no value and the contribution of film rights was in economic reality to smp and not smhc mr shapiro concluded that there were no assets of value supporting the contributed debts and therefore those debts were worthless b court’s analysis under rule fed r evid expert testimony is admissible where it assists the court to understand the evidence or to determine a fact in issue 108_tc_147 expert testimony that expresses a legal conclusion does not assist the court and is not admissible 109_tc_133 affd 165_f3d_822 11th cir hosp corp of am subs v commissioner 109_tc_21 fpl group inc subs v commissioner tcmemo_2002_92 moreover an expert who is merely an advocate of a party’s position does not assist the court to understand the evidence or to determine a fact in issue 118_tc_181 105_tc_16 affd 98_f3d_194 5th cir determining whether expert testimony is helpful is a matter within the sound discretion of the court see 92_tc_101 after reviewing mr shapiro’s report and testimony we are not persuaded that it is helpful to the court in understanding the evidence or determining a fact in issue in the first instance we question the relevance and reliability of mr shapiro’s economic reality analysis in evaluating clis’s contribution of film rights to smhc mr shapiro concluded with little elaboration that clis contributed the film rights to smp instead of smhc because the film rights were contributed to smp mr shapiro concluded that smhc had no value in those assets as of date in reaching these conclusions mr shapiro superimposes his view of economic reality to a level that wholly ignores the legal effect apart from tax considerations of clis’s contribution to smhc and smhc’s existence as a separate corporate entity from smp smhc as opposed to smp was the legal owner of whatever film rights clis contributed to it and continued to hold those rights until its merger with troma presumably since the film rights resided in smhc after the clis contribution debtholders would be entitled to whatever value those film rights had if any mr shapiro concludes however that because the film rights were in smp smhc had no assets of value and therefore the receivables from generale bank and clis were worthless under the circumstances mr shapiro’s views of economic reality are largely academic disregard elements of clis’s contribution and cannot form the basis for determining the facts in issue those views are not helpful to the court in understanding any evidence or determining a fact in issue in mr shapiro’s expert report he indicates that he was asked to provide an expert opinion on the value of smhc stock the value of the receivables that generale bank and clis contributed to smp and the value of smhc’s interest in the carolco securities after reviewing mr shapiro’s report and testimony however we find that mr shapiro has gone well beyond the scope of his engagement reaching conclusions on the substance over form issues that this court must decide in his expert report mr shapiro analyzed the possibility that the dollar_figure million put purchase_price and the dollar_figure million advisory fee were paid as arm’s-length consideration for generale bank’s and clis’s receivables in scattershot fashion he concludes without any elaboration that smp paid the dollar_figure million advisory fee for the ebd film rights and not the receivables that there is a question whether the dollar_figure million put purchase_price and dollar_figure million advisory fee were paid as consideration for generale bank’s and clis’s contributions of the receivables but that considering that smp received the film rights as well a sec_224 although respondent seeks to capitalize on certain gratuitous statements in mr shapiro’s expert report and testimony we do not construe respondent’s position to contemplate clis’s contribution of the ebd film rights to smp inasmuch as clis’s contribution of the film rights to smhc is not a fact in issue we question the relevance of mr shapiro’s economic analysis tax benefits from the transaction with a potential value in the hundreds of million of dollars it is very unlikely that the dollar_figure figure represents the fair_market_value of the debt mr shapiro’s expert report provides no basis for reaching these conclusions other than speculation he did not identify the tax benefits that he alluded to and indeed testified that he based his conclusions on a discussion with respondent’s counsel regarding smp’s trying to take a writeoff on this debt similar to other portions of mr shapiro’s report these statements have the distinct quality of advocacy for the reasons stated above we conclude that mr shapiro’s expert report and testimony are not admissible into evidence we shall grant petitioner’s motion in limine as it relates to that expert report and testimony b mr jouannet’s response at trial we admitted a letter from mr lerner dated date requesting a confirmation from mr jouannet in order to respond to a question asked by our auditors we would appreciate receiving a letter from you confirming that to the best of your recollection i when gb and clis entered into the santa monica pictures llc agreement they intended at the time to be partners with rockport capital inc and ii their decision to dispose_of their interests was made subsequent to the date of that agreement date i recall that the interests were transferred at the end of in connection with that letter petitioner offered a second letter which petitioner alleges was mr jouannet’s response to mr lerner the exhibit reads pursuant to your letter of date relating to the transactions that i negotiated with you during the last quarter of my recollection is as follows generale bank nederland nv gb and credit lyonnais international services sa clis under the instructions of their affiliate consortium de realisation cdr entered into an exchange and contribution agreement with rockport capital incorporated whereby they contributed stock of santa monica holding corp smh and indebtedness owing by smh to gb and clis in exchange for preferred interests in santa monica pictures llc that agreement was passed on date subsequent to entering into the llc agreement cdr and consequently gb and clis opted as i understand it for reasons in relation to its year end accounts to dispose_of their preferred interests in the llc at the end of their financial year pursuant to the right granted to them by a letter agreement entered with rockport simultaneously with the exchange and contribution agreement to the best of my recollection notice of such decision to assign was given to rockport in the second half of date and the transfer became effective on december 31st respondent objected to this response on hearsay grounds the court sustained respondent’s objection on brief petitioner seeks to have the court reconsider its ruling because mr jouannet is deceased and unavailable to testify petitioner offered this exhibit under rule federal rules of evidence as an exception to the hearsay rule rule federal rules of evidence provides that a statement not specifically covered by the hearsay exceptions of rule sec_803 or sec_804 federal rules of evidence but having equivalent circumstantial guarantees of trustworthiness is not excluded by the hearsay rule if the court determines a the statement is offered as evidence of a material fact b the statement is more probative on the point for which it is offered than any other evidence which the proponent can procure through reasonable efforts and c the general purposes of the federal rules of evidence and the interests of justice will best be served by admission of the statement into evidence to ensure that this residual exception to the hearsay rule does not emasculate the body of law underlying the federal rules of evidence it is to be used very rarely and only in exceptional circumstances 86_tc_1134 gaw v commissioner tcmemo_1995_531 we are not persuaded that mr jouannet’s response to mr lerner’s letter has circumstantial guarantees of trustworthiness equivalent to those in the other hearsay exceptions mr jouannet’s response was made to mr lerner’s inquiry regarding cdr’s intentions in its transaction with the ackerman group the response appears to have been written as an accommodation to mr petitioner as the proponent of this evidence must show that each of these requirements is met see little v commissioner tcmemo_1996_270 lerner there is no guarantee that the accommodation did not extend to the substance of the response we are not convinced that mr jouannet gave his response as a disinterested party moreover mr jouannet’s response is not contemporaneous with cdr’s transaction with the ackerman group we also are not persuaded that mr jouannet’s response is more probative on the point for which it is offered than any other evidence that petitioner could have procured through reasonable efforts although the record reflects that mr jouannet was the principal negotiator on the cdr side of the transaction we are not convinced that other individuals at cdr generale bank or clis could not have testified regarding the intentions of the banks finally petitioner points to the fact that mr jouannet is deceased and is unavailable to testify as a basis for admitting the response we are not persuaded that rule of the federal rules of evidence contemplates admitting hearsay evidence solely on the basis that the declarant is deceased see 65_tc_776 we are not persuaded that the general purposes of the federal rules of evidence and the requirement that the statement is more probative on the point for which it is offered than any other evidence which the proponent can procure through reasonable efforts requires a consideration of two factors the availability of other evidence on a particular point and whether such other evidence can be procured through reasonable efforts 86_tc_1134 the interests of justice will best be served by admitting mr jouannet’s response in light of the foregoing an appropriate order will be issued granting respondent’s motion in limine to exclude the expert report and testimony of todd crawford denying petitioner’s motion in limine to exclude the expert report and testimony of louise nemschoff and granting petitioner’s motion in limine to exclude the expert report and testimony of alan c shapiro at docket no a decision will be entered for respondent and at docket no an appropriate order of dismissal will be entered even if mr jouannet’s response were admitted into evidence it would not change our decisions in these cases for the reasons discussed above we would attach little weight to mr jouannet’s response which is filled with equivocations that beg the question posed to him we are not persuaded that mr jouannet was adverse to petitioner’s interests moreover the response itself is contradicted by the salient testimony of mr geary who acted as cdr’s counsel in the transaction with the ackerman group
